Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number: 75689PAKO

Revolving CUSIP Number: 75689PAL8

Term Loan CUSIP Number: 75689PAM6

 

 

 

$300,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 10, 2020

 

among

 

RED ROBIN INTERNATIONAL, INC.,
as Borrower,

 

RED ROBIN GOURMET BURGERS, INC.
as Parent,

 

THE DOMESTIC SUBSIDIARIES OF THE PARENT
FROM TIME TO TIME PARTIES HERETO,
as Guarantors,

 

THE LENDERS PARTIES HERETO,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

 

BANK OF AMERICA, N.A.,

 

BBVA USA,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent

 

WELLS FARGO SECURITIES, LLC
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

Section 1.1

Defined Terms

 

1

Section 1.2

Other Definitional Provisions; Time References

 

36

Section 1.3

Accounting Terms

 

37

Section 1.4

Exchange Rates; Currency Equivalents

 

37

Section 1.5

Change of Currency

 

38

Section 1.6

Divisions

 

38

 

 

 

 

ARTICLE II THE LOANS; AMOUNT AND TERMS

 

38

 

 

 

Section 2.1

Revolving Loans

 

38

Section 2.2

Term Loan

 

40

Section 2.3

Letter of Credit Subfacility

 

41

Section 2.4

Swingline Loan Subfacility

 

45

Section 2.5

Incremental Facilities

 

47

Section 2.6

Fees

 

50

Section 2.7

Commitment Reductions

 

50

Section 2.8

Prepayments

 

51

Section 2.9

Default Rate and Payment Dates

 

54

Section 2.10

Conversion Options

 

54

Section 2.11

Computation of Interest and Fees

 

55

Section 2.12

Pro Rata Treatment and Payments

 

56

Section 2.13

Obligations of Lenders

 

58

Section 2.14

Inability to Determine Interest Rate

 

59

Section 2.15

Illegality

 

60

Section 2.16

Requirements of Law

 

61

Section 2.17

Indemnity

 

62

Section 2.18

Taxes

 

62

Section 2.19

Indemnification; Nature of Issuing Lender’s Duties

 

65

Section 2.20

Extension of Revolving Maturity Date

 

66

Section 2.21

Defaulting Lenders

 

68

Section 2.22

Cash Collateral

 

70

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

70

 

 

 

Section 3.1

Financial Condition

 

70

Section 3.2

No Change

 

71

Section 3.3

Corporate Existence; Compliance with Law

 

71

Section 3.4

Corporate Power; Authorization; Enforceable Obligations

 

71

Section 3.5

Compliance with Laws; No Conflict; No Default

 

72

Section 3.6

No Material Litigation

 

72

Section 3.7

Investment Company Act; Etc.

 

73

Section 3.8

Margin Regulations

 

73

Section 3.9

ERISA

 

73

Section 3.10

Environmental Matters

 

73

Section 3.11

Purpose of Loans

 

74

Section 3.12

Subsidiaries

 

75

Section 3.13

Ownership; Insurance

 

75

 

i

--------------------------------------------------------------------------------



 

Section 3.14

Indebtedness

 

75

Section 3.15

Taxes

 

75

Section 3.16

Intellectual Property

 

75

Section 3.17

Solvency

 

76

Section 3.18

Investments

 

76

Section 3.19

Location of Collateral

 

76

Section 3.20

No Burdensome Restrictions

 

76

Section 3.21

Brokers’ Fees

 

76

Section 3.22

Labor Matters

 

76

Section 3.23

Security Documents

 

77

Section 3.24

Accuracy and Completeness of Information

 

77

Section 3.25

Material Contracts

 

77

Section 3.26

Anti-Corruption Laws; anti-Money Laundering Laws and Sanctions

 

77

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

78

 

 

 

Section 4.1

Conditions to Closing and Initial Extensions of Credit

 

78

Section 4.2

Conditions to All Extensions of Credit

 

82

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

82

 

 

 

Section 5.1

Financial Statements

 

83

Section 5.2

Certificates; Other Information

 

84

Section 5.3

Payment of Taxes and Other Obligations

 

85

Section 5.4

Maintenance of Existence

 

86

Section 5.5

Maintenance of Property; Insurance

 

86

Section 5.6

Inspection of Property; Books and Records; Discussions

 

86

Section 5.7

Notices

 

87

Section 5.8

Environmental Laws

 

88

Section 5.9

Financial Covenants

 

88

Section 5.10

Additional Subsidiary Guarantors

 

89

Section 5.11

Compliance with Law

 

89

Section 5.12

Pledged Assets

 

89

Section 5.13

Covenants Regarding Intellectual Property

 

89

Section 5.14

Deposit and Securities Accounts

 

91

Section 5.15

Collateral Consents

 

91

Section 5.16

Further Assurances

 

91

Section 5.17

Compliance with Anti-Corruption Laws and Sanctions

 

91

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

92

 

 

 

 

Section 6.1

Indebtedness

 

92

Section 6.2

Liens

 

93

Section 6.3

Guaranty Obligations

 

93

Section 6.4

Nature of Business

 

94

Section 6.5

Consolidation, Merger, Sale or Purchase of Assets, etc.

 

94

Section 6.6

Advances, Investments and Loans

 

95

Section 6.7

Transactions with Affiliates

 

95

Section 6.8

Sale of Capital Stock of Subsidiaries

 

95

Section 6.9

Fiscal Year; Organizational Documents; Material Contracts

 

95

Section 6.10

Limitation on Restricted Actions

 

96

Section 6.11

Restricted Payments

 

96

Section 6.12

Sale Leasebacks

 

97

 

ii

--------------------------------------------------------------------------------



 

Section 6.13

No Further Negative Pledges

 

97

Section 6.14

Amendments to Subordinated Debt, etc.

 

98

Section 6.15

Management Fees

 

98

Section 6.16

Parent Holding Company/Liquor License Subsidiaries

 

98

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

98

 

 

 

 

Section 7.1

Events of Default

 

98

Section 7.2

Acceleration; Remedies

 

100

Section 7.3

Rights and Remedies Cumulative; Non-Waiver; etc.

 

101

Section 7.4

Administrative Agent May File Proofs of Claim

 

101

Section 7.5

Credit Bidding

 

102

 

 

 

 

ARTICLE VIII THE AGENT

 

102

 

 

 

 

Section 8.1

Appointment and Authority

 

102

Section 8.2

Delegation of Duties

 

103

Section 8.3

Exculpatory Provisions

 

103

Section 8.4

Reliance by Administrative Agent

 

104

Section 8.5

Notice of Default

 

104

Section 8.6

Non-Reliance on Administrative Agent and Other Lenders

 

105

Section 8.7

Administrative Agent in Its Individual Capacity

 

105

Section 8.8

Resignation By Administrative Agent

 

105

Section 8.9

Nature of Duties

 

106

Section 8.10

Rights as a Lender

 

106

Section 8.11

Collateral and Guaranty Matters

 

107

Section 8.12

Secured Hedging Agreements and Secured Cash Management Agreements

 

107

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

108

 

 

 

Section 9.1

Amendments, Waivers and Release of Collateral

 

108

Section 9.2

Notices

 

110

Section 9.3

No Waiver; Cumulative Remedies

 

112

Section 9.4

Survival of Representations and Warranties

 

112

Section 9.5

Expenses; Indemnity

 

113

Section 9.6

Successors and Assigns; Participations; Purchasing Lenders

 

114

Section 9.7

Right of Set-off; Sharing of Payments

 

118

Section 9.8

Table of Contents and Section Headings

 

119

Section 9.9

Counterparts; Integration; Effectiveness; Electronic Execution of Assignments

 

119

Section 9.10

All Powers Coupled with an Interest

 

120

Section 9.11

Severability

 

120

Section 9.12

Inconsistencies with Other Documents

 

120

Section 9.13

Governing Law

 

120

Section 9.14

Consent to Jurisdiction; Waiver of Venue; Service of Process

 

120

Section 9.15

Confidentiality

 

121

Section 9.16

Acknowledgments

 

122

Section 9.17

Waivers of Jury Trial

 

122

Section 9.18

Compliance with Tax Shelter Regulations

 

123

Section 9.19

Patriot Act Notice

 

123

Section 9.20

No Advisory or Fiduciary Relationship

 

123

Section 9.21

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

 

124

 

iii

--------------------------------------------------------------------------------



 

Section 9.22

Certain ERISA Matters

 

125

Section 9.23

Acknowledgment Regarding Any Supported QFCs

 

126

Section 9.24

Amendment and Restatement

 

127

Section 9.25

Judgment Currency

 

127

 

 

 

 

ARTICLE X GUARANTY

 

127

 

 

 

Section 10.1

The Guaranty

 

127

Section 10.2

Bankruptcy

 

128

Section 10.3

Nature of Liability

 

128

Section 10.4

Independent Obligation

 

129

Section 10.5

Authorization

 

129

Section 10.6

Reliance

 

129

Section 10.7

Waiver

 

129

Section 10.8

Limitation on Enforcement

 

130

Section 10.9

Confirmation of Payment

 

130

Section 10.10

Keepwell

 

131

 

iv

--------------------------------------------------------------------------------



 

Schedules

 

Schedule 1.1(a)

Commitments and Pro Rata Share

Schedule 1.1(b)

Existing Letters of Credit

Schedule 1.1(c)

Permitted Liens

Schedule 3.6

Litigation

Schedule 3.9

ERISA

Schedule 3.12

Subsidiaries

Schedule 3.16

Intellectual Property

Schedule 3.19(a)

Location of Real Property

Schedule 3.19(b)

Location of Collateral

Schedule 3.19(c)

Chief Executive Offices

Schedule 3.19(d)

Warehousemen; Bailees; Consignments

Schedule 3.21

Brokers Fees

Schedule 3.22

Labor Matters

Schedule 3.25

Material Contracts

Schedule 5.5(b)

Insurance

Schedule 6.1(b)

Indebtedness

Schedule 6.6

Investments

 

 

Exhibits

 

 

 

Exhibit 1.1(a)

Form of Account Designation Notice

Exhibit 1.1(b)

Form of Assignment and Assumption

Exhibit 1.1(c)

Form of Joinder Agreement

Exhibit 1.1(d)

Form of Notice of Borrowing

Exhibit 1.1(e)

Form of Notice of Conversion/Extension

Exhibit 2.1(e)

Form of Revolving Loan Note

Exhibit 2.2(d)

Form of Term Loan Note

Exhibit 2.4(d)

Form of Swingline Loan Note

Exhibit 2.18

Form of Tax Exempt Certificate

Exhibit 4.1(b)

Form of Secretary’s Certificate

Exhibit 4.1(h)

Form of Solvency Certificate

Exhibit 5.1(c)

Form of Officer’s Compliance Certificate

 

v

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 10, 2020, among RED
ROBIN INTERNATIONAL, INC., a Nevada corporation, (the “Borrower”), RED ROBIN
GOURMET BURGERS, INC., a Delaware corporation (the “Parent”) and those Domestic
Subsidiaries of the Parent identified as a “Guarantor” on the signature
pages hereto and such other Domestic Subsidiaries of the Parent as may from time
to time become a party hereto, as Guarantors, the several banks and other
financial institutions as may from time to time become parties to this Agreement
(individually a “Lender” and collectively the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Parent, the Guarantors party thereto, the financial
institutions party thereto and the Administrative Agent are parties to that
certain Credit Agreement, dated as of June 30, 2016 (as amended prior to the
date hereof, the “Existing Credit Agreement”);

 

WHEREAS, the parties to this Agreement desire to amend and restate the Existing
Credit Agreement in its entirety to read as set forth herein; and

 

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                   Defined Terms.

 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrower is able to borrow on such date under the Revolving
Committed Amount without a Default or Event of Default occurring or existing
after giving pro forma effect to such borrowing.

 

“Account Designation Notice” shall mean the Account Designation Notice dated the
Closing Date from the Borrower to the Administrative Agent substantially in the
form attached hereto as Exhibit 1.1(a).

 

“Additional Commitment Lender” shall have the meaning set forth in
Section 2.20(d).

 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

 

--------------------------------------------------------------------------------



 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 9.2.

 

“Administrative Questionnaire” shall mean, with respect to any Lender, a
document containing such Lender’s contact information for purposes of notices
provided under this Credit Agreement and account details for purposes of
payments made to such Lender under this Credit Agreement.

 

“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person.  For purposes of this definition,
a Person shall be deemed to be “controlled by” a Person if such Person
possesses, directly or indirectly, power either (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.  Notwithstanding the foregoing,
neither the Administrative Agent nor any Lender shall be deemed an Affiliate of
the Borrower solely by reason of the relationship created by the Credit
Documents.

 

“Agreement” or “Credit Agreement” shall mean this Amended and Restated Credit
Agreement, as amended, restated, amended and restated, extended, replaced,
modified or supplemented from time to time in accordance with its terms.

 

“All-In Yield” shall mean, as to any Indebtedness, the effective all-in yield
applicable thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower in a manner consistent with generally accepted
financial practices, taking into account: (a) interest rate margins,
(b) original issue discount (“OID”) and upfront or similar fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrower or any of its
Subsidiaries or Affiliates to the lenders under, or holders of, such
Indebtedness in the initial primary syndication thereof (with OID and upfront
fees being equated to interest based on assumed four-year life to maturity (or,
if less, the stated weighted average life to maturity at the time of its
incurrence of the applicable Indebtedness)), and (c) any interest rate floor,
but excluding (i) any arrangement, commitment, structuring, agency or
underwriting fees that are not paid to or shared with all relevant lenders
generally in connection with the commitment or syndication of such Indebtedness,
(ii) any ticking, unused line or similar fees or (iii) any other fee that is not
paid directly by the Borrower generally to all relevant lenders ratably in the
primary syndication of such Indebtedness; provided that (A) to the extent that
any interest rate specified for such Indebtedness that is subject to a floor (in
each case, without giving effect to any such floor on the date on which the
All-In Yield is being calculated) is less than such floor, the amount of such
difference will be deemed added to the interest rate margin applicable to such
Indebtedness for purposes of calculating the All-In Yield and (B) to the extent
that any interest rate specified for such Indebtedness that is subject to a
floor (in each case, without giving effect to any such floor on the date on
which the All-In Yield is being calculated) is equal to or greater than such
floor, the floor will be disregarded in calculating the All-In Yield.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” shall mean any and all laws, statutes, regulations
or obligatory government orders, decrees, ordinances or rules applicable to the
Parent or any of its Subsidiaries related to terrorism financing, money
laundering, any predicate crime to money laundering or any financial record
keeping, including any applicable provision of the Patriot Act and The Currency
and Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

2

--------------------------------------------------------------------------------



 

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect, it being understood that the
Applicable Percentage for (i) Base Rate Loans shall be the percentage set forth
under the column “Base Rate Margin,” (ii) LIBOR Rate Loans and the Letter of
Credit Fee shall be the percentage set forth under the column “LIBOR Rate
Margin/Letter of Credit Fee” and (iii) the Commitment Fee shall be the
percentage set forth under the column “Commitment Fee”:

 

Level

 

Lease Adjusted
Leverage Ratio

 

Base Rate
Margin

 

LIBOR Rate
Margin/Letter
of Credit Fee

 

Commitment
Fee

 

I

 

<3.75 to 1.00

 

0.50

%

1.50

%

0.25

%

II

 

> 3.75 to 1.00 but <4.00 to 1.00

 

0.75

%

1.75

%

0.30

%

III

 

> 4.00 to 1.00 but <4.25 to 1.00

 

1.00

%

2.00

%

0.35

%

IV

 

> 4.25 to 1.00 but < 4.75 to 1.00

 

1.25

%

2.25

%

0.40

%

V

 

> 4.75 to 1.00

 

1.50

%

2.50

%

0.45

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(a),
(b) and (c) (each an “Interest Determination Date”).  Such Applicable Percentage
shall be effective from such Interest Determination Date until the next Interest
Determination Date.  If the Borrower shall fail to provide the financial
information and certifications in accordance with the provisions of
Sections 5.1(a), (b) and (c), the Applicable Percentage shall, on the date five
(5) Business Days after the date by which the Borrower was so required to
provide such financial information and certifications to the Administrative
Agent and the Lenders, be based on Level V until such time as such information
and certifications are provided, whereupon the Level shall be determined by the
then current Lease Adjusted Leverage Ratio.  In the event that any financial
statement or certification delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Percentage for such Applicable Period
based upon the corrected compliance certificate, and (iii) immediately pay to
the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Percentage for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 2.12.  It is acknowledged and agreed that nothing contained herein shall
limit the rights of the Administrative Agent and the Lenders under the Credit
Documents, including their

 

3

--------------------------------------------------------------------------------



 

rights under Sections 2.9 and 7.1 and other of their respective rights under
this Agreement.  Notwithstanding the foregoing, the Applicable Percentage from
the Closing Date through the first Interest Determination Date occurring after
the last day of the fiscal quarter of the Borrower ending on or about April 19,
2020 shall be as set forth above opposite Level IV.

 

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Arrangers” shall mean Wells Fargo Securities, LLC and JPMorgan Chase Bank,
N.A., in their capacities as Joint Lead Arrangers and Joint Bookrunners.

 

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise, in a single transaction or in a
series of transactions.

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement,
substantially in the form of Exhibit 1.1(b).

 

“Autoborrow Feature” shall mean that certain automated borrowing and repayment
mechanism attached to a concentration account (the “Concentration Account”)
maintained by the Borrower with the Swingline Lender which grants the Borrower
the ability to automatically borrow and repay Swingline Loans through such
Concentration Account.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” shall mean:

 

(a)                                 in the case of Loans denominated in Dollars,
at any time, the highest of (i) the Prime Rate, (ii) the Federal Funds Rate plus
0.50% and (iii) except during any period of time during which a notice delivered
to the Borrower under Section 2.14 shall remain in effect, LIBOR for an Interest
Period of one month plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR; and

 

(b)                                 in the case of Loans that are denominated in
Canadian Dollars, the highest of (i) the Canadian Prime Rate and (ii) except
during any period of time during which a notice delivered to the Borrower under
Section 2.14 with respect to the CDOR Rate shall remain in effect, the CDOR Rate
for an Interest Period of one month plus 1%; each change in the Base Rate

 

4

--------------------------------------------------------------------------------



 

shall take effect simultaneously with the corresponding change or changes in the
Canadian Prime Rate or the CDOR Rate, as applicable.

 

Notwithstanding the foregoing, if the Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate.

 

“Base Rent Expense” shall mean, for any period, all rental expense of the Parent
and its Subsidiaries during such period, determined on a consolidated basis in
accordance with GAAP, incurred under any rental agreements or leases of real or
personal property, including space leases and ground leases and including
performance-based payments, if any, actually paid by the Parent and its
Subsidiaries under any rental agreements or leases but excluding obligations in
respect of Capital Leases, including performance-based payments, if any,
actually paid by the Parent or any of its Subsidiaries under any rental
agreements or leases and net of rental income derived from subleases of such
property.

 

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent determines in consultation with the Borrower).

 

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to LIBOR:

 

5

--------------------------------------------------------------------------------



 

(a)                                 in the case of clause (a) or (b) of the
definition of “Benchmark Transition Event,” the later of (i) the date of the
public statement or publication of information referenced therein and (ii) the
date on which the administrator of LIBOR permanently or indefinitely ceases to
provide LIBOR; and

 

(b)                                 in the case of clause (c) of the definition
of “Benchmark Transition Event,” the date of the public statement or publication
of information referenced therein.

 

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to LIBOR:

 

(a)                                 a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR;

 

(b)                                 a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR, the
U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for LIBOR, a resolution authority with jurisdiction over the
administrator for LIBOR or a court or an entity with similar insolvency or
resolution authority over the administrator for LIBOR, which states that the
administrator of LIBOR has ceased or will cease to provide LIBOR permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; or

 

(c)                                  a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR
announcing that LIBOR is no longer representative.

 

“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBOR
and solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.14(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.14(c).

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 CFR § 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose

 

6

--------------------------------------------------------------------------------



 

assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Borrower Materials” has the meaning assigned thereto in Section 5.2.

 

“Business” shall have the meaning set forth in Section 3.10(b).

 

“Business Day” shall mean (a) for all purposes other than as set forth in
clauses (b) and (c) below, any day other than a Saturday, Sunday or legal
holiday on which banks in Charlotte, North Carolina and New York, New York, are
open for the conduct of their commercial banking business, (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan denominated in Dollars or any Base Rate Loan as
to which the interest rate is determined by reference to LIBOR, any day that is
a Business Day described in clause (a) and that is also a London Banking Day and
(c) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Loan denominated in Canadian Dollars,
(i) any day that is a Business Day described in clause (a) and (ii) with respect
to any LIBOR Rate Loan that is denominated in Canadian Dollars, any day that is
(x) a Business Day described in clauses (a) and (c)(i), (y) a day for trading by
and between banks in Canadian Dollar deposits in the applicable offshore
interbank market for Canadian Dollars, and (z) a day on which banks in Toronto,
Ontario are open for the conduct of their commercial banking business.

 

“Canadian Dollar Equivalent” shall mean, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the Administrative Agent or the Issuing Lender, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Canadian Dollars with Dollars.

 

“Canadian Dollar Sublimit” shall mean an amount equal to the Dollar Equivalent
of $20,000,000.  The Canadian Dollar Sublimit is part of, and not in addition
to, the aggregate Revolving Commitments of the Lenders.

 

“Canadian Prime Rate” shall mean, for any day a fluctuating rate of interest per
annum equal to the greater of (a) the per annum rate of interest quoted or
established as the “prime rate” of the Administrative Agent which it quotes or
establishes for such day as its reference rate of interest in order to determine
interest rates for commercial loans made by the Administrative Agent in Canadian
Dollars; and (b) the average CDOR Rate for a 30-day term plus ½ of 1% per annum,
adjusted automatically with each quoted or established change in such rate, all
without the necessity of any notice to the Borrower or any other Person.  Such
prime rate is based on various factors including cost and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the prime rate shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

7

--------------------------------------------------------------------------------



 

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests, (v) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, and (vi) any and all warrants,
rights or options to purchase any of the foregoing.

 

“Cash Collateralize” shall mean, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Issuing Lender, the
Swingline Lender or the Lenders, as collateral for LOC Obligations or
obligations of the Lenders to fund participations in respect of LOC Obligations
or Swingline Loans, cash or deposit account balances, a backstop letter of
credit, or, if the Administrative Agent, the Issuing Lender and the Swingline
Lender shall agree, in their sole discretion, other credit support, in each case
in an amount equal to the Minimum Collateral Amount and pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the Issuing Lender and the Swingline Lender, as applicable.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” shall mean, collectively, (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing not more than 365 days from the date of acquisition thereof,
(b) commercial paper maturing no more than six months from the date of creation
thereof and currently having the highest short term rating obtainable from
either S&P or Moody’s, (c) certificates of deposit maturing no more than 365
days from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of at least
“A-1” from S&P and at least “P-1” from Moody’s (or, if at any time neither S&P
or Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service); provided that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such certificate of deposit and $10,000,000 for any one such bank,
(d) time deposits maturing no more than 364 days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder, (e) repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a) and (c) above entered
into with any bank meeting the qualifications specified in clause (c) above or
securities dealers of recognized national standing, (f) marketable short-term
money market and similar funds (x) either having assets in excess of
$500,000,000 or (y) having a rating of at least A-1 or P-1 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service), (g) shares of money market or similar funds that are registered under
the Investment Company Act of 1940 and substantially all the investments of
which are one or more of the  types of securities described in clauses
(a) through (f) above, and (h) with respect to Foreign Subsidiaries, instruments
equivalent to those referred to in clauses (a) through (g) above denominated in
any foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
credit card processing, electronic funds transfer and other cash management
arrangements.

 

8

--------------------------------------------------------------------------------



 

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement.

 

“CDOR Rate” shall mean:

 

(a)                                 for any interest rate calculation with
respect to a Base Rate Loan denominated in Canadian Dollars, the rate of
interest per annum determined on the basis of an average thirty (30) day rate
applicable to Canadian Dollar bankers’ acceptances appearing on the “Reuters
Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc.’s definitions, as amended, restated, supplemented or otherwise
modified from time to time), or any successor page, as of 10:00 a.m. on such
date (or if such day is not a Business Day, then on the immediately preceding
Business Day); or

 

(b)                                 for any interest rate calculation with
respect to a LIBOR Rate Loan denominated in Canadian Dollars, the rate of
interest per annum determined on the basis of the average rate applicable to
Canadian Dollar bankers’ acceptances having a maturity comparable to the
applicable Interest Period appearing on the “Reuters Screen CDOR Page” (as
defined in the International Swap Dealer Association, Inc.’s definitions, as
amended, restated, supplemented or otherwise modified from time to time), or any
successor page, as of 10:00 a.m. on the first day of the applicable Interest
Period (or if such day is not a Business Day, then on the immediately preceding
Business Day).

 

If, for any reason, such rate does not appear on the Reuters Screen CDOR Page,
then the “CDOR Rate” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Canadian Dollars
would be offered by first class banks in Canada to the Administrative Agent. 
Each calculation by the Administrative Agent of the CDOR Rate shall be
conclusive and binding for all purposes, absent manifest error.  Notwithstanding
the foregoing, if the CDOR Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Change of Control” shall mean any “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act) becoming the
“beneficial owner” (as defined in Rule l3d-3 under the Securities Exchange Act)
of more than 35% of then outstanding Voting Stock of the Parent, measured by
voting power rather than the number of shares.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

9

--------------------------------------------------------------------------------



 

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other personal property or assets of a Credit Party, whether tangible or
intangible, that may from time to time secure the Secured Obligations.

 

“Commitment Fee” shall have the meaning set forth in Section 2.6(a).

 

“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Revolving Maturity Date and (b) with respect to Letters of Credit, the period
from and including the Closing Date to but excluding the date that is thirty
(30) days prior to the Revolving Maturity Date.

 

“Commitments” shall mean a Revolving Commitment, a Term Loan Commitment and/or
an Incremental Term Loan Commitment, as applicable.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § et
seq.).

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.

 

“Concentration Account” shall have the meaning set forth in the definition of
“Autoborrow Feature”.

 

“Consolidated” or “consolidated” shall mean, with reference to any term defined
herein, such term as applied to the accounts of the Parent and its Subsidiaries,
consolidated in accordance with GAAP.

 

“Consolidated Cash Flow” shall mean, for any period, an amount equal to
(i) Consolidated EBITDA for such period, minus (ii) Maintenance Capital
Expenditures for such period.

 

“Consolidated Cash on Hand” shall mean, as of any date of determination, the sum
of the amount of cash and Cash Equivalents of the Credit Parties on a
consolidated basis as set forth on (or that would be set forth on) the
consolidated balance sheet of Parent and its Subsidiaries as of such date (it
being understood that such amount shall exclude in any event any cash and Cash
Equivalents identified on such balance sheet as “restricted” as determined in
accordance with GAAP (other than cash or Cash Equivalents restricted in favor of
the Administrative Agent or the other holders of the Secured Obligations) or
otherwise subject to a security interest in favor of any other Person (other
than security interests under the Collateral Documents)).

 

“Consolidated Debt Service” shall mean, with respect to the Parent and its
Subsidiaries and for any period, the sum, without duplication, of
(i) Consolidated Interest Expense for such period, plus (ii) any and all
scheduled repayments of principal during such period in respect of Indebtedness
that becomes due and payable during such period pursuant to any agreement or
instrument to which the Parent or any of its Subsidiaries is a party relating to
or in respect of (without duplication) (A) the borrowing of money, including the
issuance of notes or bonds, (B) the deferred purchase price of assets (other
than trade payables or accrued liabilities arising in the ordinary course of
business), (C) any Capital Leases, and (D) Indebtedness of another Person of the
type referred to in clauses (A) through (C) above guaranteed by the Parent or
any of its Subsidiaries.  Demand obligations shall be deemed to be due and
payable during any fiscal period during which such obligations are outstanding.

 

“Consolidated EBITDA” shall mean, with respect to any period, an amount equal to
the sum of (i) Consolidated Net Income for such period, plus (ii) in each case
to the extent deducted in the

 

10

--------------------------------------------------------------------------------



 

calculation of Consolidated Net Income and without duplication, (A) depreciation
and amortization for such period, plus (B) income tax expense for such period,
plus (C) Consolidated Interest Expense for such period, plus (D) other non-cash
charges for such period that will not result in cash payments in a subsequent
period, plus (E) the amount of any prepayment penalties incurred as a result of
extraordinary debt extinguishment, all as determined in accordance with GAAP,
plus (F) Pre-Opening Costs for such period not to exceed $300,000 per unit, plus
(G) unusual or non-recurring cash losses, expense and other charges in an amount
not to exceed $5,000,000 in any period of four consecutive fiscal quarters, plus
(H) net proceeds received from business interruption insurance, plus (I) pro
forma costs savings in connection with an acquisition, divestiture,
restructuring or reorganization occurring prior to the time that Consolidated
EBITDA is to be determined; provided that (1) such cost savings are calculated
on a basis consistent with Regulation S-X or are otherwise factually supportable
and measureable and determined in good faith by the Credit Parties, in each case
as certified by the Chief Financial Officer of the Parent to the Administrative
Agent, (2) such cost savings must be projected to be realized within the four
quarter period following the date as of which Consolidated EBITDA is being
determined and (3) the aggregate amount added back to Consolidated Net Income
pursuant to this clause (I) when calculating Consolidated EBITDA for any
applicable period shall not exceed the lesser of  (I) the actual amount of cost
savings expected in good faith to be realized by the Parent and its
Subsidiaries during the four quarter period following the date as of which
Consolidated EBITDA is being determined (as opposed to the annualized impact of
such cost savings) and (II) $5,000,000, plus (J) cash charges related to
restructuring or cost reduction initiatives in an aggregate amount not to exceed
$5,000,000 in any period of four consecutive fiscal quarters, minus
(iii) non-cash gains and non-recurring or unusual cash gains for such period
(but excluding a one time pre-tax adjustment in such period for gift card
breakage recognized by the Borrower), to the extent included in the calculation
of Consolidated Net Income.

 

“Consolidated EBITDAR” shall mean, for any period, the sum of (i) Consolidated
EBITDA of the Parent and its Subsidiaries for such period plus (ii) Consolidated
Rental Expense for such period.

 

“Consolidated Interest Expense” shall mean, for any period, the aggregate amount
of interest required to be paid or accrued by the Parent and its Subsidiaries
during such period on all Indebtedness (other than synthetic leases and other
similar off-balance sheet financing products) of the Parent and its Subsidiaries
outstanding during all or any part of such period (excluding amounts paid during
such period that were accrued in a prior period), whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of any Capital Lease and commitment
fees, agency fees, facility fees and similar fees or expenses in connection with
the borrowing of money (but excluding the amortization of transaction fees in
connection with the closing of this Agreement).

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or deficit) of the Parent and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom (i) all extraordinary items of income and (ii) all
gains attributable to sales of assets outside the ordinary course of business.

 

“Consolidated Rental Expense” shall mean, for any period, an amount equal to the
aggregate amount of fixed and contingent property rent under operating
(non-capital) leases of real and personal property that is paid or payable by
the Parent and its Subsidiaries (excluding any charges for common area
maintenance, rental taxes and personal property taxes) for such period and
determined on a consolidated basis in accordance with GAAP.

 

“Copyright Licenses” shall mean any agreement (other than any franchise
agreement), whether written or oral, providing for the grant by or to a Credit
Party or any Subsidiary thereof of any right under any Copyright, including,
without limitation, any thereof referred to in Schedule 3.16 to this Agreement.

 

11

--------------------------------------------------------------------------------



 

“Copyrights” shall mean all copyrights (other than copyrights of de minimis
value) owned by the Credit Parties and their Subsidiaries in all works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise, including, without limitation, any thereof referred to in Schedule
3.16 and all renewals thereof.

 

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Fee Letter, the Letters of Credit and any other LOC Documents,
any Assignment Agreement, the Security Documents and all other agreements,
documents, certificates and instruments (excluding (i) any such agreements,
documents, certificates or instruments which are purely administrative in nature
and (ii) any agreements, documents, certificates and instruments related to any
Hedging Agreement or Cash Management Agreement) delivered to the Administrative
Agent or any Lender by any Credit Party in connection herewith or therewith.

 

“Credit Party” or “Credit Parties” shall mean any of the Borrower or the
Guarantors, individually or collectively, as appropriate.

 

“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Subsidiaries (excluding any Indebtedness of any Credit Party or
any Subsidiary permitted to be incurred pursuant to Section 6.1 hereof).

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Defaulting Lender” shall mean, subject to Section 2.21(f), any Lender that, as
determined by the Administrative Agent (with notice to the Borrower of such
determination) (a) has failed to fund any portion of the Loans, participations
in LOC Obligations or participations in Swingline Loans required to be funded by
it hereunder within two Business Days of the date required to be funded by it
hereunder  unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless such amount
is the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement (except to the
extent made in a good faith belief that the conditions to funding hereunder have
not been satisfied) or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements in which it commits or is obligated to
extend credit, or (d) has, or has a direct or indirect parent company that has,
become or is Insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has become
the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent holding company thereof
or the exercise of control over a Lender or a Person controlling such Lender by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or

 

12

--------------------------------------------------------------------------------



 

such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Canadian Dollars.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office located in the United States
as shown in such Lender’s Administrative Questionnaire; and thereafter, such
other office of such Lender located in the United States as such Lender may from
time to time specify to the Administrative Agent and the Borrower as the office
of such Lender at which Base Rate Loans of such Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“Early Opt-in Election” shall mean the occurrence of:

 

(a)                                 (i) a determination by the Administrative
Agent or (ii) a notification by the Required Lenders to the Administrative Agent
(with a copy to the Borrower) that the Required Lenders have determined that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.14(c) are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and

 

(b)                                 (i) the election by the Administrative Agent
or (ii) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in

 

13

--------------------------------------------------------------------------------



 

any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from the release or disposal, or
threat of release or disposal, of Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including without limitation any basic,
supplemental or emergency reserves) in respect of Eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Excluded Asset Disposition” shall mean any Asset Disposition permitted by
Section 6.5(a)(i) through (vi).

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.10 shall be taken
into account.  If a Swap Obligation arises under a “master agreement” governing
more than one Hedging Agreement, such exclusion shall apply only to the portion
of such Swap Obligation that is attributable to Hedging Agreements for which
such Guaranty or security interest is or becomes illegal.

 

“Existing Credit Agreement” shall have the meaning assigned thereto in the
introductory paragraph of this Agreement.

 

14

--------------------------------------------------------------------------------



 

“Existing Letters of Credit” shall mean the letters of credit described by date
of issuance, amount, purpose and the date of expiry on Schedule 1.1(b) hereto.

 

“Existing Maturity Date” shall have the meaning set forth in Section 2.20(a).

 

“Expansion Capital Expenditures” shall mean, for any period, all capital
expenditures of the Parent and its Subsidiaries on a consolidated basis for such
period (as determined in accordance with GAAP) relating to (i) the construction
of new stores and/or distribution centers to be operated by the Parent or any of
its Subsidiaries, (ii) the Store Rebranding and Outfitting Program and
(iii) information technology and software update projects.  The term “Expansion
Capital Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds derived from Recovery Events received by the Parent and
its Subsidiaries to the extent that such reinvestment is permitted under the
Credit Documents.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance, extension or increase of, or participation in, a Letter
of Credit by such Lender.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such date shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent. 
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” shall mean the letter agreement dated as of the Closing Date among
the Borrower, Wells Fargo and Wells Fargo Securities, LLC (as amended, modified
or otherwise supplemented).

 

“Fixed Charge Coverage Ratio” shall mean, for any Reference Period, the ratio of
(i) Consolidated Cash Flow for such Reference Period plus Base Rent Expense for
such Reference Period to (ii) Consolidated Debt Service for such Reference
Period plus Base Rent Expense for such Reference Period plus cash payments for
all income taxes paid by the Parent and its Subsidiaries during such Reference
Period.

 

“Foreign Lender” shall mean each Lender that is not a United States Person (as
such term is defined in Section 7701(a)(30) of the Code).

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share
of the outstanding LOC Obligations other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Share of
Swingline Loans other than Swingline

 

15

--------------------------------------------------------------------------------



 

Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders, repaid by the Borrower or Cash Collateralized in
accordance with the terms hereof.

 

“Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person incurred, issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) the principal portion of all
obligations of such Person under Capital Leases, (f) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (g) all preferred Capital Stock issued by such Person
and which by the terms thereof could be (at the request of the holders thereof
or otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (h) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, (i) all net payment obligations of such Person under
Hedging Agreements, excluding any portion thereof which would be accounted for
as interest expense under GAAP, (j) all Indebtedness of others of the type
described in clauses (a) through (i) hereof secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (k) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person of the type described in clauses
(a) through (j) hereof, and (l) all Indebtedness of the type described in
clauses (a) through (j) hereof of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer; provided,
however, that Funded Debt shall not include Indebtedness among the Credit
Parties to the extent such Indebtedness would be eliminated on a Consolidated
basis.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.

 

“Government Acts” shall have the meaning set forth in Section 2.19.

 

“Governmental Approvals” shall have the meaning set forth in Section 3.5(a).

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union, the European Central Bank,
the Bank for International Settlements and the Basel Committee on Banking
Supervisions (or any successor or similar authority)).

 

“Guarantor” shall mean (a) the Parent, (b) each Domestic Subsidiary of the
Parent identified as a “Guarantor” on the signature pages hereto, (c) each
Additional Credit Party (other than Liquor License Subsidiaries and Immaterial
Subsidiaries) which executes a Joinder Agreement, (d) with respect to (i) all
existing or future payment and other obligations owing by any Credit Party under
any Secured Hedging Agreement and any Secured Cash Management Agreement, and
(ii) any Swap Obligation of a Specified

 

16

--------------------------------------------------------------------------------



 

Credit Party (determined before giving effect to Section 10.1 and 10.10) under
the Guaranty, the Borrower, and (e) the successors and permitted assigns of the
foregoing.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the lesser of (a) the outstanding
principal amount (or maximum principal amount, if larger) of the Indebtedness in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation.

 

“Hazardous Materials” shall mean any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Bank” shall mean any Person that enters into a Hedging Agreement with a
Credit Party or any of its Subsidiaries that is permitted by Section 6.1 to the
extent such Person is a Lender, an Affiliate of a Lender or any other Person
that was a Lender (or an Affiliate of a Lender) at the time it entered into the
Hedging Agreement but has ceased to be a Lender (or whose Affiliate has ceased
to be a Lender) under the Credit Agreement.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

 

“Immaterial Subsidiary” shall mean, as of any date, any Subsidiary that (a) had
(or would have, if newly formed, created or acquired) total assets representing
2.5% or less of the total consolidated assets of the Parent and its Subsidiaries
on the last day of the most recent fiscal quarter ended prior to such date

 

17

--------------------------------------------------------------------------------



 

of determination (such quarter end date, the “Test Date”) and (b) generated (or
would have generated, if newly formed, created or acquired) 2.5% or less of the
Consolidated EBITDA of the Parent and its Subsidiaries for the four fiscal
quarter period ended as of the Test Date; provided that (i) the total assets
held by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall not
exceed 5.0% or more of the total consolidated assets of the Parent and its
Subsidiaries as of the Test Date and (ii) the total Consolidated EBITDA
generated by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall
not exceed 5.0% or more of the Consolidated EBITDA of the Parent and its
Subsidiaries for the four fiscal quarters period ended as of the Test Date.

 

“Increase Effective Date” shall mean the effective date of any Incremental Loan
as determined by the Administrative Agent and Borrower.

 

“Incremental Lender” shall have the meaning assigned thereto in Section 2.5.

 

“Incremental Loan Commitment” shall have the meaning assigned thereto in
Section 2.5.

 

“Incremental Loans” shall have the meaning assigned thereto in Section 2.5.

 

“Incremental Revolving Credit Commitment” shall have the meaning assigned
thereto in Section 2.5(a)(ii).

 

“Incremental Revolving Credit Increase” shall have the meaning assigned thereto
in Section 2.5(a)(ii).

 

“Incremental Term Loan” shall have the meaning assigned thereto in
Section 2.5(a)(i).

 

“Incremental Term Loan Commitment” shall have the meaning assigned thereto in
Section 2.5(a)(i).

 

“Incremental Term Note” shall mean a promissory note made by the Borrower in
favor of a Lender evidencing the Incremental Term Loans made by such Lender, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (g) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (h) the principal portion of all Capital Lease Obligations of such
Person, (i) all net payment obligations of such Person under Hedging Agreements,
excluding any portion thereof which would be accounted for as interest expense
under GAAP, (j) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to

 

18

--------------------------------------------------------------------------------



 

the extent unreimbursed), (k) all preferred Capital Stock issued by such Person
and which by the terms thereof could be (at the request of the holders thereof
or otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product and (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer; provided however that Indebtedness shall not include
Indebtedness among the Credit Parties to the extent such Indebtedness would be
eliminated on a Consolidated basis.

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

“Insolvent” shall mean being in a condition of Insolvency.

 

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses.

 

“Interest Payment Date” shall mean (a) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the applicable
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period and the applicable Maturity
Date,, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, the day that is three months after the first day of such Interest
Period and the last day of such Interest Period and the applicable Maturity
Date,.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(i)                                     initially, the period commencing on the
Borrowing Date or conversion date, as the case may be, with respect to such
LIBOR Rate Loan and ending (A) with respect to any such LIBOR Rate Loan
denominated in Dollars, one, two, three or six months or, if agreed by all of
the relevant Lenders, one week, thereafter and (B) with respect to any such
LIBOR Rate Loan denominated in Canadian Dollars, one or two months thereafter,
in each case, as selected by the Borrower in the Notice of Borrowing or Notice
of Conversion given with respect thereto; and

 

(ii)                                  thereafter, each period commencing on the
last day of the immediately preceding Interest Period applicable to such LIBOR
Rate Loan and ending (A) with respect to any such LIBOR Rate Loan denominated in
Dollars, one, two, three or six months thereafter, and (B) with respect to any
such LIBOR Rate Loan denominated in Canadian Dollars, one or two months
thereafter, in each case, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(A)                               if any Interest Period pertaining to a LIBOR
Rate Loan would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless the result
of such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Business Day;

 

(B)                               any Interest Period pertaining to a LIBOR Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no

 

19

--------------------------------------------------------------------------------



 

numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(C)                               if the Borrower shall fail to give notice as
provided above, the Borrower shall be deemed to have selected a Base Rate Loan
to replace the affected LIBOR Rate Loan;

 

(D)                               no Interest Period in respect of any Loan
shall extend beyond the applicable Maturity Date; and

 

(E)                                no more than seven (7) LIBOR Rate Loans may
be in effect at any time.  For purposes hereof, LIBOR Rate Loans with different
Interest Periods shall be considered as separate LIBOR Rate Loans, even if they
shall begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

 

“Investment” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in or to any Person, whether by acquisition of
shares of Capital Stock, property, assets, indebtedness or other obligations or
securities or by loan advance, capital contribution or otherwise.

 

“Issuing Lender” shall mean Wells Fargo or any successor in such capacity.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.6(c).

 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

“Lease Adjusted Leverage Ratio” shall mean, for any Reference Period, as of the
end of any fiscal quarter of the Parent the ratio of (a) the sum of (i) Funded
Debt of the Parent and its Subsidiaries on a consolidated basis outstanding on
such date plus (ii) the product of Consolidated Rental Expense for the Reference
Period ending on such date multiplied by eight (8) to (b) Consolidated EBITDAR
for the Reference Period ending on such date.

 

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the Revolving Lenders, the Term Loan Lenders, the
Issuing Lender, the Swingline Lender and the Incremental Lenders.

 

“Lender Joinder Agreement” shall mean a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.5.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).

 

“Letters of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof and (b) any Existing Letter of Credit, in
each case as such Letter of Credit may be amended, modified, restated, extended,
renewed, increased or replaced from time to time in accordance with the terms of
this Agreement.  Letters of Credit shall be issued in Dollars.

 

“LIBOR” shall mean, subject to the implementation of a Benchmark Replacement in
accordance with Section 2.14(c),

 

20

--------------------------------------------------------------------------------



 

(a)                                 for any interest rate calculation with
respect to a LIBOR Rate Loan,

 

(i)                                     in the case of a LIBOR Rate Loan
denominated in Dollars, the rate of interest per annum determined on the basis
of the rate for deposits in Dollars for a period equal to the applicable
Interest Period as published by the ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the Administrative Agent, at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest
Period.  If, for any reason, such rate is not so published then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period, and

 

(ii)                                  in the case of a LIBOR Rate Loan
denominated in Canadian Dollars, the CDOR Rate per annum; and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for an Interest Period equal to one
month (commencing on the date of determination of such interest rate) as
published by ICE Benchmark Administration Limited, a United Kingdom company, or
a comparable or successor quoting service approved by the Administrative Agent,
at approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day. 
If, for any reason, such rate is not so published then “LIBOR” for such Base
Rate Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.  Notwithstanding the foregoing,
(x) in no event shall LIBOR (including any Benchmark Replacement with respect
thereto) be less than zero and (y) unless otherwise specified in any amendment
to this Agreement entered into in accordance with Section 2.14(c), in the event
that a Benchmark Replacement with respect to LIBOR is implemented then all
references herein to LIBOR shall be deemed references to such Benchmark
Replacement.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which the LIBOR Rate Loans of such
Lender are to be made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =

LIBOR

 

 

1.00 - Eurodollar Reserve Percentage

 

 

21

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.  LIBOR Rate Loans may be denominated in Dollars or in
Canadian Dollars.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security
purposes, deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).

 

“Liquor License Subsidiaries” shall mean a collective reference to Red Robin of
Anne Arundel, Inc., Red Robin of Baltimore County, Inc., Red Robin of Montgomery
County, Inc., Red Robin of Howard County, Inc., Red Robin of Charles
County, Inc., Red Robin West Walnut Club, Inc., Red Robin of St. Mary’s
County, Inc., Red Robin of Frederick County, LLC, Red Robin of Harford
County, Inc., and any other current or future special purpose Subsidiary of a
Credit Party whose primary asset is, and sole purpose is holding, liquor
licenses and other operations incidental thereto; no Liquor License Subsidiary
shall be or become a Credit Party.

 

“Loan” shall mean a Revolving Loan, a Term Loan, an Incremental Term Loan and/or
a Swingline Loan as appropriate.

 

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.

 

“LOC Sublimit” shall have the meaning set forth in Section 2.3(a).

 

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Maintenance Capital Expenditures” shall mean all capital expenditures of the
Parent and its Subsidiaries on a consolidated basis (as determined in accordance
with GAAP) other than Expansion Capital Expenditures.  The term “Maintenance
Capital Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds derived from Recovery Events received by the Parent and
its Subsidiaries to the extent that such reinvestment is permitted under the
Credit Documents.

 

“Mandatory Borrowing” shall have the meaning set forth in Section 2.4(b)(ii).

 

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

 

22

--------------------------------------------------------------------------------



 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Credit Parties and their Subsidiaries, taken as a whole, (b) the ability of the
Borrower or any Guarantor to perform its obligations after giving effect to any
cure period hereunder, when such obligations are required to be performed, under
this Agreement, any of the Notes or any other Credit Document or (c) the
validity or enforceability of this Agreement, any of the Notes or any of the
other Credit Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder or the perfection or priority of any Lien on
any material property or material assets in favor of the Administrative Agent.

 

“Material Contract” shall mean any contract or agreement, whether written or
oral, to which any Credit Party or any of its Subsidiaries is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect,
including the contracts and agreements set forth on Schedule 3.25.

 

“Maturity Date” shall mean the Revolving Maturity Date, the Term Loan Maturity
Date and, with respect to the Incremental Term Loans, the earliest to occur of
(a) the maturity date agreed to by the Incremental Lenders pursuant to
Section 2.5, and (b) the date of acceleration of the Loans pursuant to
Section 7.2., as applicable

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances or backstop letters of
credit, an amount equal to 103% of the sum of (i) the Fronting Exposure of the
Issuing Lender with respect to Letters of Credit issued and outstanding at such
time and (ii) the Fronting Exposure of the Swingline Lender with respect to all
Swingline Loans outstanding at such time and (b) otherwise, an amount determined
by the Administrative Agent and the Issuing Lender in their sole discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean, as applicable, (a) with respect to any Asset
Disposition or Recovery Event, the gross proceeds received by any Credit Party
or any of its Subsidiaries therefrom (including any cash, Cash Equivalents,
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, as and when received) less the sum of (i) in the case of an Asset
Disposition, all income taxes and other taxes assessed by, or reasonably
estimated to be payable to, a Governmental Authority as a result of such
transaction (provided that if such estimated taxes exceed the amount of actual
taxes required to be paid in cash in respect of such Asset Disposition, the
amount of such excess shall constitute Net Cash Proceeds), (ii) all reasonable
and customary out-of-pocket fees and expenses incurred in connection with such
transaction or event, (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, (iv) the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard for this clause (iv)) attributable
to minority interests and not available for distribution to or for the account
of the Borrower or any of its Subsidiaries as a result thereof, and (v) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP or as otherwise
required pursuant to the documentation with respect to such Asset Disposition or
Recovery Event, (C) for the payment of unassumed liabilities relating to the
assets sold or otherwise disposed of at the time of, or within 60 days after,
the date of such sale or other disposition and (D) for the payment of
indemnification obligations; provided that, to the extent and at the time any
such amounts are released from such reserve and received by such Credit Party or
any of its

 

23

--------------------------------------------------------------------------------



 

Subsidiaries, such amounts shall constitute Net Cash Proceeds, and (b) with
respect to any Debt Issuance, the gross cash proceeds received by any Credit
Party or any of its Subsidiaries therefrom less all underwriting discounts and
commissions and other all reasonable and customary out-of-pocket legal and other
fees and expenses incurred in connection therewith.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-Extending Lender” shall have the meaning set forth in Section 2.20(b).

 

“Note” or “Notes” shall mean the Revolving Notes, the Term Loan Notes, the
Swingline Note and the Incremental Term Notes, separately or individually, as
appropriate.

 

“Notice Date” shall have the meaning set forth in Section 2.20(b).

 

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i), a request for the borrowing of the Term Loans
pursuant to Section 2.2(a), or a request for a Swingline Loan borrowing pursuant
to Section 2.4(b)(i), as appropriate.  A Form of Notice of Borrowing is attached
as Exhibit 1.1(d).

 

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to a Base Rate Loan or a Base Rate Loan to a LIBOR Rate Loan,
or extension of a LIBOR Rate Loan, in each case substantially in the form of
Exhibit 1.1(e).

 

“Obligations” shall mean, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition) the Loans, (b) the LOC
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Credit Document, with respect to any Loan or Letter of Credit of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

 

“Other Connection Tax” shall mean with respect to any Recipient, any tax, levy,
impost, duty, fee, assessment or other charge imposed as a result of a present
or former connection between such Recipient and the jurisdiction imposing such
tax, levy, impost, duty, fee, assessment or other charge (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).

 

24

--------------------------------------------------------------------------------



 

“Parent” shall mean Red Robin Gourmet Burgers, Inc., a Delaware corporation.

 

“Participant” shall have the meaning set forth in Section 9.6(d).

 

“Participant Register” shall have the meaning set forth in Section 9.6(d).

 

“Participation Interest” shall mean the purchase by a Lender of a participation
interest in Letters of Credit as provided in Section 2.3 and in Swingline Loans
as provided in Section 2.4.

 

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Credit Party or any Subsidiary thereof of any right to
manufacture, use or sell any invention covered by a Patent, including, without
limitation, any thereof referred to in Schedule 3.16 to the Agreement.

 

“Patents” shall mean all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Agreement, and (ii) all applications for letters patent of the United States or
any other country, now existing or hereafter arising, and all provisionals,
divisions, continuations and continuations-in-part and substitutes thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Agreement, in each case of the Credit Parties and their Subsidiaries.

 

“Patriot Act” shall have the meaning set forth in Section 9.19.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of all or substantially all of the assets or a
majority of Capital Stock of a Person that is incorporated, formed or organized
in the United States or Canada or any division, line of business or other
business unit of a Person that is incorporated, formed or organized in the
United States (such Person or such division, line of business or other business
unit of such Person referred to herein as the “Target”), in each case that is a
(i) purchase or repurchase of a Red Robin franchise, (ii) a purchase of a Target
that is converted into one or more Red Robin restaurants or (iii) a purchase of
a Target that operates restaurants with a concept or products similar to that of
Red Robin, so long as (a) no Default or Event of Default shall then exist or
will exist after giving effect thereto, (b) the Credit Parties shall demonstrate
to the reasonable satisfaction of the Administrative Agent that (i) the Credit
Parties will be in compliance on a Pro Forma Basis upon the consummation of any
such acquisition with all of the terms and provisions of the financial covenants
set forth in Section 5.9 and (ii) on a Pro Forma Basis upon the consummation of
any such acquisition, the Lease Adjusted Leverage Ratio shall be less than 4.50
to 1.00, (c) there is at least $20,000,000 of Accessible Borrowing Availability
after giving effect thereto, (d) the Administrative Agent, on behalf of the
Lenders, shall have received (or shall receive in connection with the closing of
such acquisition), in each case to the extent required in accordance with the
terms of Section 5.12 or otherwise hereunder, a first priority perfected
security interest (subject to Permitted Liens) in all personal property
(including, without limitation, Capital Stock) acquired with respect to the
Target, and if the Capital Stock of the Target is acquired and the Target
becomes a Domestic Subsidiary that is not a Liquor License Subsidiary, then such
Target shall, in connection with the closing of such acquisition, execute and
deliver to the Administrative Agent a Joinder Agreement in accordance with the
terms of Section 5.10, (e) the Target in any acquisition involving Total
Consideration in excess of $5,000,000 has earnings before interest, taxes,
depreciation and amortization for the four fiscal quarter period most recently
ended prior to the

 

25

--------------------------------------------------------------------------------



 

acquisition date in an amount greater than $0, and (f) such acquisition is not a
“hostile” acquisition and has been approved by the applicable Credit Party and
the Target.

 

“Permitted Investments” shall mean:

 

(i)                                     cash and Cash Equivalents;

 

(ii)                                  receivables owing to any Credit Party or
any of its Subsidiaries, and advances to suppliers and other extensions of trade
credit, in each case if created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

 

(iii)                               Investments or loans (pursuant to
Section 6.1(d)) made by a Credit Party in or to another Credit Party;

 

(iv)                              (A) loans and advances to employees to finance
purchases of Capital Stock of the Parent in an aggregate amount not to exceed
$500,000 and (B) advances to officers, directors and employees for travel and
other ordinary course expenses and other loans and advances to employees, in an
aggregate amount not to exceed $500,000 at any time outstanding;

 

(v)                                 Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of franchisees,
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with franchisees, customers and suppliers arising in the ordinary
course of business;

 

(vi)                              non-cash consideration received in connection
with sales of property or assets permitted under Section 6.5(a);

 

(vii)                           Permitted Acquisitions;

 

(viii)                        Guaranty Obligations permitted by Section 6.3;

 

(ix)                              Investments existing as of the Closing Date as
set forth on Schedule 6.6;

 

(x)                                 Investments to the extent permitted under
Section 6.11(c) and (d);

 

(xi)                              Investments (A) the consideration for which is
paid in the form of Capital Stock of the Parent or (B) made with the proceeds of
an issuance of Capital Stock by the Parent;

 

(xii)                           any Investment made by any Credit Party in RRGB
Canada existing on the Closing Date; and

 

(xiii)                        in addition to the Investments otherwise expressly
permitted by this definition, other Investments by any Credit Party in an
aggregate amount not to exceed $40,000,000 during the term of this Agreement;
provided that no Default or Event of Default shall have occurred and be
continuing at the time of such Investments or result therefrom.

 

26

--------------------------------------------------------------------------------



 

“Permitted Liens” shall mean:

 

(i)                                     (a) Liens created by or otherwise
existing, under or in connection with this Agreement or the other Credit
Documents in favor of the Administrative Agent, on behalf of the Secured Parties
and (b) Liens on cash or deposits granted in favor of the Swingline Lender or
the Issuing Lender to Cash Collateralize any Defaulting Lender’s participation
in Letters of Credit or Swingline Loans;

 

(ii)                                  purchase money Liens securing purchase
money indebtedness (and refinancings thereof) to the extent permitted under
Section 6.1(c);

 

(iii)                               Liens for taxes, assessments, charges or
other governmental levies not yet due or as to which the period of grace (not to
exceed 60 days), if any, related thereto has not expired or which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
their respective jurisdictions of incorporation);

 

(iv)                              carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s inchoate, unperfected or other like Liens arising in
the ordinary course of business which are not overdue for a period of more than
60 days or which are being contested in good faith by appropriate proceedings;
provided that a reserve, bond or other appropriate provision shall have been
made therefor;

 

(v)                                 pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements, other than any Lien imposed by ERISA;

 

(vi)                              any interest or title of a lessor under any
lease entered into by any Credit Party or any Subsidiary in the ordinary course
of its business and covering only the assets so leased;

 

(vii)                           any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Lien referred to in the foregoing clauses (i)-(vi); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property);

 

(viii)                        Liens existing on any property or asset (A) prior
to the acquisition thereof by any Credit Party or any Subsidiary; provided that
(1) such Lien is not created in contemplation of such acquisition and (2) such
Lien does not apply to any other property or assets of the Credit Party or
Subsidiary, or (B) belonging to any Person prior to such Person becoming a
Subsidiary pursuant to an acquisition permitted by the terms of this Agreement;
provided that (1) such Lien is not created in contemplation of such acquisition
and (2) such Lien does not apply to any other property or assets of a Credit
Party or Subsidiary;

 

27

--------------------------------------------------------------------------------



 

(ix)                              Liens consisting of conditional sale or other
title retention agreements entered into in the ordinary course of business in an
aggregate amount not to exceed $1,000,000;

 

(x)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(xi)                              Liens existing on the Closing Date and set
forth on Schedule 1.1(c); provided that (a) no such Lien shall at any time be
extended to cover property or assets other than the property or assets subject
thereto on the Closing Date and (b) the principal amount of the Indebtedness
secured by such Liens shall not be increased, extended, renewed, refunded or
refinanced;

 

(xii)                           Liens arising in connection with Indebtedness
permitted under Section 6.1(c);

 

(xiii)                        easements, rights-of-way, zoning restrictions,
minor defects or irregularities in title and other similar encumbrances not
interfering in any material respect with the value or use of the property to
which such lien is attached;

 

(xiv)                       Liens of Securities Intermediaries (as defined in
the UCC), banks and other financial institutions in Deposit Accounts (as defined
in the UCC), Securities Accounts (as defined in the UCC) and similar accounts;

 

(xv)                          any Lien with respect to judgments, orders or
awards to the extent such judgments, orders or awards secured thereby shall not,
either individually or in the aggregate, result in an Event of Default under
Section 7.1(f);

 

(xvi)                       Liens in favor of a Hedge Bank and/or Cash
Management Bank in connection with any Secured Hedging Agreement or Secured Cash
Management Bank, respectively, but only if such Hedge Bank and/or Cash
Management Bank, as applicable, and the Administrative Agent, on behalf of the
Lenders, shall share pari passu in the collateral subject to such Liens; and

 

(xvii)                    other Liens in addition to those permitted by the
foregoing clauses securing Indebtedness in an aggregate amount not to exceed
$3,000,000.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which any Credit Party or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” shall mean Debt Domain, Intralinks, SyndTrak or a substantially
similar electronic transmission system.

 

28

--------------------------------------------------------------------------------



 

“Pledge Agreements” shall mean (i) the Amended and Restated Pledge Agreement
dated as of the Closing Date to be executed in favor of the Administrative Agent
by the Borrower and each of the other Credit Parties and (ii) any other Pledge
Agreement executed by a Credit Party to secure the Secured Obligations, in each
case as amended, modified, extended, restated, replaced or supplemented from
time to time in accordance with the terms hereof and thereof.

 

“Pre-Opening Costs” shall mean “start-up costs” (such term used herein as
defined in SOP 98-5 published by the American Institute of Certified Public
Accountants) related to the acquisition, opening and organizing of new
restaurants, including, without limitation, the cost of feasibility studies,
staff-training, and recruiting, travel costs for employees engaged in such
start-up activities advertising and rent accrued prior to opening.

 

“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent quarter end preceding the date
of such transaction.

 

“Pro Rata Share” shall mean, as to each Lender at any time, (a) with respect to
such Lender’s Revolving Commitment at any time, a fraction (expressed as a
percentage) the numerator of which is the amount of the Revolving Commitment of
such Lender at such time (or, if the Revolving Commitments have been terminated,
the amount of the outstanding Revolving Loans and participations in LOC
Obligations and Swingline Loans of such Lender at such time) and the denominator
of which is the amount of the Revolving Commitments of all Lenders at such time
(or, if the Revolving Commitments have been terminated, the amount of the
outstanding Revolving Loans and participations in LOC Obligations and Swingline
Loans of all Lenders at such time) and (b) with respect to such Lender’s
outstanding Term Loans and Incremental Term Loans (if any) at any time, a
fraction (expressed as a percentage), the numerator of which is the principal
amount of the Term Loans and Incremental Term Loans (if any) held by such Lender
at such time and the denominator of which is the aggregate principal amount of
the Term Loans and Incremental Term Loans (if any) held by all Lenders at such
time.  The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 1.1(a) or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable.

 

“Properties” shall have the meaning set forth in Section 3.10(a).

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Credit Party as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

29

--------------------------------------------------------------------------------



 

“Rate Determination Date” shall mean two (2) Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, then
“Rate Determination Date” means such other day as otherwise reasonably
determined by the Administrative Agent).

 

“Recipient” shall mean the Administrative Agent and any Lender.

 

“Recovery Event” shall mean theft, loss, physical destruction or damage, taking
or similar event with respect to any property or assets owned by any Credit
Party or any of its Subsidiaries which results in the receipt by any Credit
Party or any of its Subsidiaries of any cash insurance proceeds (excluding
proceeds of business interruption insurance) or condemnation award payable by
reason thereof.

 

“Reference Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters of the Parent and its Subsidiaries ending on
such date.

 

“Register” shall have the meaning set forth in Section 9.6(c).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean Lenders holding in the aggregate greater than 50%
of (i) the outstanding Revolving Loans, Participation Interests, Term
Loans, Incremental Term Loans and unfunded Revolving Commitments (and
Participation Interests therein) or (ii) if the Revolving Commitments have been
terminated, the outstanding Loans and Participation Interests (including the
Participation Interests of the Issuing Lender (in its capacity as a Lender) in
any Letters of Credit and of the Swingline Lender (in its capacity as a Lender)
in Swingline Loans); provided that the Revolving Commitment of, and the portion
of the Extensions of Credit and Loans, as applicable, held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided further, so long as there are fewer than three
Lenders, “Required Lenders” shall mean all Lenders.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, vice president, chief financial officer, controller, treasurer or
assistant treasurer of such Person or any other officer of such Person
reasonably acceptable to the Administrative Agent.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Parent or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other

 

30

--------------------------------------------------------------------------------



 

acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Parent or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Parent or any of its Subsidiaries, now or hereafter outstanding,
(d) any payment or prepayment of principal or premium, if any, or interest on
redemption purchase, retirement, defeasance, sinking fund or similar payment
with respect to any Subordinated Debt, or (e) the payment by the Parent or any
of its Subsidiaries of any management or consulting fee to any Person or of any
salary, bonus or other form of compensation to any Person who is directly or
indirectly a significant partner, shareholder, owner or executive officer of any
such Person, to the extent such salary, bonus or other form of compensation is
not included in the corporate overhead of the Parent, the Borrower or such
Subsidiary.

 

“Revaluation Date” shall mean with respect to any Loan, each of the following: 
(i) each date of a borrowing of a LIBOR Rate Loan denominated in Canadian
Dollars, (ii) each date of a continuation of a LIBOR Rate Loan denominated in
Canadian Dollars pursuant to Section 2.10, and (iii) such additional dates as
the Administrative Agent shall determine or the Required Lenders shall require.

 

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (a) to make Revolving Loans to the account of the Borrower hereunder,
(b) purchase Participation Interests in the Letters of Credit pursuant to
Section 2.3(c) and (c) purchase Participation Interests in Swingline Loans as
provided in Section 2.4(b)(ii), in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name under
the heading “Revolving Commitment” on Schedule 1.1(a) hereto or in the
Assignment and Assumption pursuant to which such Lender becomes party hereto, as
applicable, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 2.5).  The
aggregate Revolving Commitments of all the Lenders on the Closing Date is
$161,538,462.

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1.

 

“Revolving Credit Facility” shall mean the revolving credit facility established
pursuant to Section 2.1 (including any increase in such revolving credit
facility established pursuant to Section 2.5).

 

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a portion of a Revolving Loan or a Participation
Interest on such date.

 

“Revolving Loans” shall have the meaning set forth in Section 2.1 (including
with respect to any Incremental Revolving Credit Commitment).

 

“Revolving Maturity Date” shall mean the earliest to occur of (a) January 10,
2025 (or, if the Maturity Date is extended pursuant to Section 2.20, such
extended Maturity Date as determined pursuant to such Section 2.20), (b) the
date of termination of the entire Revolving Committed Amount by the Borrower
pursuant to Section 2.7, and (c) the date of termination of the Revolving
Commitments pursuant to Section 7.2

 

“Revolving Notes” shall mean the promissory notes of the Borrower in favor of
each of the Revolving Lenders evidencing the Revolving Loans provided pursuant
to Section 2.1(e), individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time.

 

“RRGB Canada” shall mean RRGB Restaurants Canada Inc., a corporation organized
under the laws of Canada.

 

31

--------------------------------------------------------------------------------



 

“S&P” shall mean Standard & Poor’s Rating Service, a division of S&P
Global, Inc. and any successor thereto.

 

“Sale Leaseback Property” shall have the meaning set forth in Section 6.12.

 

“Sale Leaseback Transaction” shall have the meaning set forth in Section 6.12.

 

“Same Day Funds” shall mean (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day or other funds as may be determined by
the Administrative Agent to be customary in the place of disbursement or payment
for the settlement of international banking transactions in Canadian Dollars.

 

“Sanctioned Country” shall mean at any time, a country, region or territory
which is itself (or whose  government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, any European member state,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) any Person owned
or controlled by, or acting or purporting to act for or on behalf of, directly
or indirectly, any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s) or (d) any Person
otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program.

 

“Sanctions” shall mean any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European Member State, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction in which (a) the Parent or any
of its Subsidiaries or Affiliates is located or conducts business, (b) in which
any of the proceeds of the Extensions of Credit will be used, or (c) from which
repayment of the Extensions of Credit will be derived.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Credit Party and any Cash Management
Bank.

 

“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedge Bank to the extent permitted pursuant to Section 6.1, as
amended, modified, supplemented, extended or restated from time to time.

 

“Secured Obligations” shall mean, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedging Agreement and (ii) any Secured Cash Management
Agreement; provided, that “Secured Obligations” of a Guarantor shall exclude any
Excluded Swap Obligations of such Guarantor..

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders, the Issuing Lender, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the

 

32

--------------------------------------------------------------------------------



 

Administrative Agent from time to time pursuant to Section 8.2, any other holder
from time to time of any of any Secured Obligations and, in each case, their
respective successors and permitted assigns.

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
together with any amendment thereto or replacement thereof and any rules or
regulations promulgated thereunder.

 

“Security Agreements” shall mean (i) the Amended and Restated Security Agreement
dated as of the Closing Date given by the Borrower and the other Credit Parties
to the Administrative Agent and (ii) any other Security Agreement executed by a
Credit Party to secure the Secured Obligations, in each case as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Security Documents” shall mean the Security Agreements, the Pledge Agreements
and all other agreements, documents and instruments relating to, arising out of,
or in any way connected with any of the foregoing documents or granting to the
Administrative Agent, for the benefit of the Secured Parties, Liens or security
interests to secure, inter alia, the Secured Obligations whether now or
hereafter executed and/or filed, each as may be amended from time to time in
accordance with the terms hereof, executed and delivered in connection with the
granting, attachment and perfection of the Administrative Agent’s security
interests and liens arising thereunder, including, without limitation, UCC
financing statements and patent, trademark and copyright filings.

 

“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Specified Credit Party” shall mean each Credit Party that is, at the time on
which the relevant guarantee or grant of the relevant security interest under
the Credit Documents by such Credit Party becomes effective with respect to a
Swap Obligation, a corporation, partnership, proprietorship, organization, trust
or other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.10.

 

“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business and (b) the
conversion of cash into Cash Equivalents and Cash Equivalents into cash.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Issuing Lender may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in Canadian Dollars.

 

“Store Rebranding and Outfitting Program” shall mean the Borrower’s initiative
to transform and upgrade its restaurants through capital investment to be used
for material remodeling and renovation of the interior and exterior of buildings
(it being understood and agreed that this shall not include regular and
customary maintenance of such facilities).

 

33

--------------------------------------------------------------------------------



 

“Subordinated Debt” shall mean any unsecured Indebtedness incurred by any Credit
Party that (a) has a maturity date no earlier than the date that is 91 days
after the Term Loan Maturity Date and (b) by its terms is specifically
subordinated in right of payment to the prior payment of the Secured Obligations
on terms reasonably acceptable to, and otherwise subject to terms and conditions
reasonably acceptable to, the Administrative Agent.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent.

 

“Swap Obligation” shall mean with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.

 

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.4(a).

 

“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

 

“Swingline Sublimit” shall have the meaning set forth in Section 2.4(a).

 

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisitions.”

 

“Tax Exempt Certificate” shall have the meaning set forth in Section 2.18.

 

“Taxes” shall have the meaning set forth in Section 2.18.

 

“Term Loan Commitment” shall mean as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a Term Loan to the account of the Borrower
hereunder on the Closing Date in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.1, or in the
Assignment and Assumption pursuant to which such Lender becomes party hereto, as
applicable, as such amount may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof.  The aggregate Term Loan
Commitments with respect to the Term Loans of all Term Loan Lenders on the
Closing Date shall be $138,461,538.

 

“Term Loan Lender” shall mean any Lender that holds Term Loan Commitments and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” shall mean the first to occur of (a) January 10, 2025,
or (b) the date of acceleration of the Term Loans pursuant to Section 7.2.

 

“Term Loan Note” shall mean a promissory note made by the Borrower in favor of a
Term Loan Lender evidencing the Term Loans made by such Term Loan Lender,
substantially in the form attached as

 

34

--------------------------------------------------------------------------------



 

Exhibit 2.2(d), and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.

 

“Term Loans” shall mean the term loans made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 2.2.

 

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total Consideration” shall mean the total consideration paid or payable in
connection with any Permitted Acquisition including, without limitation,
payments made in cash, Capital Stock, assumed debt and earnout obligations.

 

“Trademark License” shall mean any agreement (other than any franchise
agreement), whether written or oral, providing for the grant by or to a Person
of any right to use any Trademark, including, without limitation, any thereof
referred to in Schedule 3.16 to this Agreement.

 

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers (other than such items that are of de minimis value)
owned by a Credit Party or any Subsidiary, together with the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.16 to this Agreement, and (ii) all renewals thereof including,
without limitation, any thereof referred to in Schedule 3.16.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.

 

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness, in each case of clauses (a) and (b), without giving
effect to the application of any prior prepayment to such installment, sinking
fund, serial maturity or other required payment of principal.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association, together with
its successors and/or assigns.

 

35

--------------------------------------------------------------------------------



 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.2                                   Other Definitional Provisions;
Time References.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes or other Credit Documents or any certificate or other document made or
delivered pursuant hereto.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, subsection, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(d)                                 Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

(e)                                  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii)  all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (iv) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time,
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (vi) all
terms defined in this Agreement shall have the defined meanings when used in any
other Credit Document or any certificate or other document made or delivered
pursuant hereto and (vii) the term of this Agreement shall commence on the
Closing Date.

 

(f)                                   Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

(g)                                  Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the Dollar Equivalent of the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the application therefor (at the time specified therefor in such applicable
Letter of Credit or application therefore and as such amount may be reduced by
(a) any permanent reduction of

 

36

--------------------------------------------------------------------------------



 

such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

Section 1.3                                   Accounting Terms.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Parent delivered to the Lenders;
provided that if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in Section 5.9, and the Borrower
shall notify the Administrative Agent that it wishes to amend any covenant in
Section 5.9 (or the definitions used therein) to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Section 5.9 or any
definition used therein for such purpose), then the Borrower and the Lenders
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.

 

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

 

For purposes of computing the financial covenants set forth in Section 5.9 for
any applicable test period, any Permitted Acquisition or permitted sale of
assets (including a stock sale) shall have been deemed to have taken place as of
the first day of such applicable test period.

 

All leases of any Person that were or would have been characterized as Operating
Leases in accordance with GAAP immediately prior to the date on which such
Person adopted Accounting Standards Update No. 2016-02 by the Financial
Accounting Standards Board (“ASU 2016-02”) (whether or not such leases were in
effect on such date) shall be accounted for as Operating Leases (and not as
Capital Leases) for purposes of this Agreement and any determination of whether
a lease is a Capital Lease or an Operating Lease shall exclude the effect of the
adoption of ASU 2016-02 or any related promulgation or accounting standards such
that “Capital Leases” shall specifically exclude liabilities that were
considered operating lease liabilities under GAAP prior to the adoption of ASU
2016-02 or any related promulgation or accounting standard, and all calculations
and deliverables (other than financial statements) under this Agreement or any
other Credit Document shall be made or delivered, as applicable, without giving
effect thereto; provided that all compliance certificates delivered to the
Administrative Agent pursuant to Section 5.1(c) of this Agreement shall contain
a schedule showing the modifications necessary to reconcile the adjustments made
pursuant to this paragraph with the related financial statements.

 

Section 1.4                                   Exchange Rates; Currency
Equivalents.

 

(a)                                 The Administrative Agent shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Extensions of Credit and outstanding Loans

 

37

--------------------------------------------------------------------------------



 

denominated in Canadian Dollars.  Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent.

 

(b)                                 Wherever in this Agreement in connection
with a borrowing, conversion, continuation or prepayment of a LIBOR Rate Loan,
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such borrowing, is a LIBOR Rate Loan denominated in Canadian
Dollars, such amount shall be the Canadian Dollar Equivalent of such Dollar
amount (rounded to the nearest Canadian Dollar, with 0.50 of a Canadian Dollar
being rounded upward), as determined by the Administrative Agent.

 

(c)                                  The Administrative Agent does not warrant
or accept responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.

 

Section 1.5                                   Change of Currency.

 

Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

Section 1.6                                   Divisions.

 

For all purposes under the Credit Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.

 

ARTICLE II

 

THE LOANS; AMOUNT AND TERMS

 

Section 2.1                                   Revolving Loans.

 

(a)                                 Revolving Commitments.  During the
Commitment Period, subject to the terms and conditions hereof, the Revolving
Lenders severally agree to make revolving credit loans (“Revolving Loans”) to
the Borrower in Dollars or Canadian Dollars from time to time in an aggregate
principal amount of up to ONE HUNDRED SIXTY-ONE MILLION FIVE HUNDRED
THIRTY-EIGHT THOUSAND FOUR HUNDRED SIXTY-TWO DOLLARS ($161,538,462) (as such
aggregate maximum amount may be increased from time to time as provided in
Section 2.5 or reduced from time to time as provided in Section 2.7, the
“Revolving Committed Amount”) for the purposes hereinafter set forth; provided,
however, that (i) with

 

38

--------------------------------------------------------------------------------



 

regard to each Revolving Lender individually, the sum of such Revolving
Lender’s  Pro Rata Share of outstanding Revolving Loans plus such Revolving
Lender’s Pro Rata Share of outstanding Swingline Loans plus such Revolving
Lender’s Pro Rata Share of LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment, and (ii) with regard to the Revolving Lenders
collectively, (A) the sum of the outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed the Revolving
Committed Amount and (B) aggregate outstanding amount of all Loans denominated
in Canadian Dollars shall not exceed the Canadian Dollar Sublimit.  Revolving
Loans may consist of Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as the Borrower may request, and may be repaid and reborrowed in
accordance with the provisions hereof.  LIBOR Rate Loans shall be made by each
Lender at its LIBOR Lending Office and Base Rate Loans at its Domestic Lending
Office.

 

(b)                                 Revolving Loan Borrowings.

 

(i)                                    Notice of Borrowing.  The Borrower shall
request a Revolving Loan borrowing by delivering a written Notice of Borrowing
(or telephone notice promptly confirmed in writing by delivery of a written
Notice of Borrowing, which delivery may be by facsimile) to the Administrative
Agent not later than 11:00 a.m. (w) on the date of the requested borrowing in
the case of Base Rate Loans denominated in Dollars, (x) on the third Business
Day prior to the date of the requested borrowing in the case of Base Rate Loans
denominated in Canadian Dollars, (y) on the third Business Day prior to the date
of the requested borrowing in the case of LIBOR Rate Loans denominated in
Dollars and (z) on the fourth Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans denominated in Canadian Dollars.  Each
such request for borrowing shall be irrevocable and shall specify (A) that a
Revolving Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed,
(D) whether the borrowing shall be comprised of Base Rate Loans, LIBOR Rate
Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) therefor and (E) the currency of the Loans to be borrowed. 
If the Borrower shall fail to specify in any such Notice of Borrowing (I) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (II) the
type of Revolving Loan requested, then such notice shall be deemed to be a
request for a Base Rate Loan hereunder.  The Administrative Agent shall give
notice to each Revolving Lender promptly upon receipt of each Notice of
Borrowing, the contents thereof and each such Revolving Lender’s share thereof. 
All Revolving Loans made on the Closing Date and on any of the three Business
Days following the Closing Date shall bear interest at the Base Rate unless the
Borrower delivers to the Administrative Agent a funding indemnity letter
acceptable to the Administrative Agent.

 

(ii)                                Minimum Amounts.  Each Revolving Loan which
is a Base Rate Loan shall be in a minimum aggregate amount of the Dollar
Equivalent of $500,000 and in integral multiples of the Dollar Equivalent of
$100,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less).  Each Revolving Loan which is a LIBOR Rate Loan shall be in a
minimum aggregate amount of the Dollar Equivalent of $1,000,000 and in integral
multiples of the Dollar Equivalent of $500,000 in excess thereof.

 

39

--------------------------------------------------------------------------------



 

(iii)                            Advances.  Each Revolving Lender will make its
Pro Rata Share of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 p.m. on the date specified in the applicable
Notice of Borrowing in Same Day Funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

 

(c)                                  Repayment.  The principal amount of all
Revolving Loans shall be due and payable in full on the Revolving Maturity
Date.  The Borrower covenants and agrees to pay the Revolving Loans in
accordance with the terms of this Agreement and the Revolving Notes.

 

(d)                                 Interest.  Subject to the provisions of
Section 2.9, Revolving Loans shall bear interest as follows:

 

(i)                                    Base Rate Loans.  During such periods as
Revolving Loans shall be comprised of Base Rate Loans, each such Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Base Rate plus
the Applicable Percentage; and

 

(ii)                                LIBOR Rate Loans.  During such periods as
Revolving Loans shall be comprised of LIBOR Rate Loans, each such LIBOR Rate
Loan shall bear interest at a per annum rate equal to the sum of the LIBOR Rate
plus the Applicable Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e)                                  Revolving Notes.  At the request of any
Revolving Lender, such Revolving Lender’s Revolving Commitment shall be
evidenced by a duly executed promissory note of the Borrower to such Revolving
Lender in substantially the form of Exhibit 2.1(e).

 

Section 2.2                                   Term Loans.

 

(a)                                 Term Loans.  Subject to the terms and
conditions of this Agreement, each Term Loan Lender severally agrees to make a
Term Loan to the Borrower on the Closing Date in a principal amount equal to
such Lender’s Term Loan Commitment as of the Closing Date in Dollars.  The
Borrower shall give the Administrative Agent an irrevocable Notice of Borrowing
prior to 11:00 a.m. on the Closing Date requesting that the Term Loan Lenders
make the Term Loans as Base Rate Loans on such date (provided that the Borrower
may request, no later than three (3) Business Days prior to the Closing Date,
that the Lenders make the Term Loans as a LIBOR Rate Loan if the Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 2.17 of this Agreement).  Upon receipt of such Notice of
Borrowing from the Borrower, the Administrative Agent shall promptly notify each
Term Loan Lender thereof.  Not later than 1:00 p.m. on the Closing Date, each
Term Loan Lender will make available to the Administrative Agent for the account
of the Borrower, at the Administrative Agent’s Office in immediately available
funds, the amount of the Term Loan to be made by such Term Loan Lender on the
Closing Date.  The Borrower hereby irrevocably authorizes the

 

40

--------------------------------------------------------------------------------



 

Administrative Agent to disburse the proceeds of the Term Loans in immediately
available funds by wire transfer to such Person or Persons as may be designated
by the Borrower in writing.

 

(b)                                 Repayment of Term Loans.  The principal
amount of the Term Loans shall be repaid in consecutive quarterly installments
in an amount equal to $2,423,076.92 on the last day of each fiscal quarter of
the Borrower (provided, however, that if such payment date is not a Business
Day, such payment shall be due on the preceding Business Day), unless
accelerated sooner pursuant to Section 7.2.  Notwithstanding the foregoing, any
outstanding amount of the Term Loans shall be fully due and payable on the Term
Loan Maturity Date.

 

(c)                                  Interest on the Term Loans.  Subject to the
provisions of Section 2.8, the Term Loans shall bear interest as follows:

 

(i)                                     Base Rate Loans.  During such periods as
the Term Loans shall be comprised of Base Rate Loans, each such Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Base Rate plus
the Applicable Percentage; and

 

(ii)                                  LIBOR Rate Loans.  During such periods as
the Term Loans shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan
shall bear interest at a per annum rate equal to the sum of the LIBOR Rate plus
the Applicable Percentage.

 

Interest on the Term Loans shall be payable in arrears on each Interest Payment
Date.

 

(d)                                 Term Loan Notes.  The Borrower’s obligation
to pay each Term Loan Lender’s Term Loan shall be evidenced by this Agreement
and, upon such Term Loan Lender’s request, by a Term Loan Note made payable to
such Term Loan Lender in substantially the form of Exhibit 2.2(d).  The Borrower
covenants and agrees to pay the Term Loans in accordance with the terms of this
Agreement.  Amounts repaid or prepaid on the Term Loans may not be reborrowed.

 

(e)                                  Incremental Term Loans.  Any Incremental
Term Loans shall be borrowed pursuant to, and in accordance with Section 2.5. 
The Borrower shall repay the aggregate outstanding principal amount of each
Incremental Term Loan (if any) as determined pursuant to, and in accordance
with, Section 2.5.

 

Section 2.3                                   Letter of Credit Subfacility.

 

(a)                                 Issuance.  Subject to the terms and
conditions hereof and of the LOC Documents, if any, and any other terms and
conditions which the Issuing Lender may reasonably require, during the
Commitment Period the Issuing Lender shall issue, and the Revolving Lenders
shall participate in, Letters of Credit for the account of the Borrower in
Dollars from time to time upon request in a form acceptable to the Issuing
Lender; provided, however, that (i) the aggregate amount of LOC Obligations
shall not at any time exceed TWENTY FIVE MILLION DOLLARS ($25,000,000) (the “LOC
Sublimit”), (ii) the sum of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not at any time exceed
the Revolving Committed Amount, (iii) all Letters of Credit shall be denominated
in U.S. Dollars and (iv) Letters of Credit shall be issued for lawful corporate
purposes and may be issued as standby letters of credit, including in connection
with workers’ compensation and other insurance programs.  Except as otherwise
expressly agreed upon by all the Revolving Lenders, no Letter of Credit shall
have an original expiry date more than one year from the date of issuance;
provided,

 

41

--------------------------------------------------------------------------------



 

however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than one year from the date of extension; provided, further, that
no Letter of Credit, as originally issued or as extended, shall have an expiry
date extending beyond the date that is thirty (30) days prior to the Revolving
Maturity Date.  Each Letter of Credit shall comply with the related LOC
Documents.  The issuance and expiry date of each Letter of Credit shall be a
Business Day.  Any Letters of Credit issued hereunder shall be in a minimum
original face amount of $100,000.  Wells Fargo shall be the Issuing Lender on
all Letters of Credit issued on or after the Closing Date.  The Borrower’s
reimbursement obligations in respect of each Existing Letter of Credit, and each
Revolving Lender’s participation obligations in connection therewith, shall be
governed by the terms of this Credit Agreement.

 

Notwithstanding anything to the contrary contained in this Section 2.3, the
Issuing Lender shall not be obligated to issue any Letter of Credit if (i) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Lender from issuing such
Letter of Credit, or any Applicable Law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to letters of credit generally or such Letter of
Credit in particular any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, (ii) at a time when any other
Lender is a Defaulting Lender, unless the Issuing Lender has entered into
arrangements (which may include the delivery of cash collateral) with the
Borrower or such Defaulting Lender which are satisfactory to the Issuing Lender
to eliminate the Issuing Lender’s Fronting Exposure (after giving effect to
Section 2.21(c)) with respect to any such Defaulting Lender, (iii) such Letter
of Credit is to be denominated in a currency other than Dollars, (iv) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Lender applicable to letters of credit generally or (v) the proceeds of
which would be made available to any Person (x) to fund any activity or business
of or with any Sanctioned Person, or in any Sanctioned Country or (y) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement.

 

(b)                                 Notice and Reports.  The request for the
issuance of a Letter of Credit shall be submitted to the Issuing Lender at least
five (5) Business Days prior to the requested date of issuance.  The Issuing
Lender will promptly upon request provide to the Administrative Agent for
dissemination to the Revolving Lenders a detailed report specifying the Letters
of Credit which are then issued and outstanding and any activity with respect
thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred.  The Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit.  The Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding.

 

(c)                                  Participations.  Each Revolving Lender
(i) on the Closing Date with respect to each Existing Letter of Credit and (ii)
upon issuance of any other Letter of Credit (or upon such

 

42

--------------------------------------------------------------------------------



 

Revolving Lender becoming a Lender hereunder pursuant to Section 9.6(c)), shall
be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its Pro
Rata Share of the obligations under such Letter of Credit and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Issuing Lender therefor and discharge when due,
its Pro Rata Share of the obligations arising under such Letter of Credit. 
Without limiting the scope and nature of each Revolving Lender’s participation
in any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed as required hereunder or under any LOC Document, each such Revolving
Lender shall pay to the Issuing Lender its Pro Rata Share of such unreimbursed
drawing in Same Day Funds pursuant to and in accordance with the provisions of
subsection (d) hereof.  The obligation of each Revolving Lender to so reimburse
the Issuing Lender shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event.  Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Lender under any Letter of
Credit, together with interest as hereinafter provided.

 

(d)                                 Reimbursement.  In the event of any drawing
under any Letter of Credit, the Issuing Lender will promptly notify the Borrower
and the Administrative Agent.  The Borrower shall reimburse the Issuing Lender
on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in Same Day Funds as provided
herein or in the LOC Documents.  If the Borrower shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.  Unless
the Borrower shall immediately notify the Issuing Lender and the Administrative
Agent of its intent to otherwise reimburse the Issuing Lender, the Borrower
shall be deemed to have requested a Mandatory LOC Borrowing in the amount of the
drawing as provided in subsection (e) hereof, the proceeds of which will be used
to satisfy the reimbursement obligations.  The Borrower’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Issuing Lender will
promptly notify the other Revolving Lenders of the amount of any unreimbursed
drawing and each Revolving Lender shall promptly pay to the Administrative Agent
for the account of the Issuing Lender in Dollars and in immediately available
funds, the amount of such Revolving Lender’s Pro Rata Share of such unreimbursed
drawing.  Such payment shall be made on the day such notice is received by such
Revolving Lender from the Issuing Lender if such notice is received at or before
2:00 p.m., otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the day such notice is received.  If such Revolving
Lender does not pay such amount to the Issuing Lender in full upon such request,
such Revolving Lender shall, on demand, pay to the Administrative Agent for the
account of the Issuing Lender interest on the unpaid amount during the period
from the date of such drawing until such Revolving Lender pays such amount to
the Issuing Lender in full at a rate per annum equal to, if paid within
two (2) Business Days of the date of drawing, the Federal Funds Rate and
thereafter at a rate equal to the Base Rate.  Each Revolving Lender’s obligation
to make such payment to the Issuing Lender, and the right of the Issuing Lender
to receive the same, shall be absolute and unconditional, shall not be affected
by any circumstance whatsoever and without regard to the termination of this
Agreement or the Revolving Commitments hereunder,

 

43

--------------------------------------------------------------------------------



 

the existence of a Default or Event of Default or the acceleration of the
Secured Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e)                                  Repayment with Revolving Loans.  On any day
on which the Borrower shall have requested, or been deemed to have requested, a
Revolving Loan to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the Revolving Lenders that a Revolving
Loan has been requested or deemed requested in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan borrowing comprised entirely of
Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”) shall be
immediately made (without giving effect to any termination of the Revolving
Commitments pursuant to Section 7.2) pro rata based on each Revolving Lender’s
respective Pro Rata Share (determined before giving effect to any termination of
the Revolving Commitments pursuant to Section 7.2).  The proceeds of such
Mandatory LOC Borrowing shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations.  Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each Mandatory LOC Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of Mandatory LOC Borrowing may not
comply with the minimum amount (or integral amount in excess thereof) for
borrowings of Revolving Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 4.2 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) failure for any such request or deemed
request for Revolving Loan to be made by the time otherwise required in
Section 2.1(b), (v) the date of such Mandatory LOC Borrowing, or (vi) any
reduction in the Revolving Committed Amount after any such Letter of Credit may
have been drawn upon; provided, however, that in the event any such Mandatory
LOC Borrowing should be less than the minimum amount for borrowings of Revolving
Loans otherwise provided in Section 2.1(b)(ii), the Borrower shall pay to the
Administrative Agent for its own account an administrative fee of $500.  In the
event that any Mandatory LOC Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each such
Revolving Lender hereby agrees that it shall forthwith fund (as of the date the
Mandatory LOC Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) its Participation Interests in the outstanding LOC Obligations;
provided, further, that in the event any Revolving Lender shall fail to fund its
Participation Interest on the day the Mandatory LOC Borrowing would otherwise
have occurred, then the amount of such Revolving Lender’s unfunded Participation
Interest therein shall bear interest payable by such Revolving Lender to the
Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Rate, and thereafter at a
rate equal to the Base Rate.

 

(f)                                   Modification, Extension.  The issuance of
any supplement, modification, amendment, renewal, or extension to any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

 

(g)                                  Uniform Customs and Practices/ISP 98.
Unless otherwise expressly agreed by the Issuing Lender and the Borrower, when a
Letter of Credit is issued, (i) the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance,
shall apply to each trade Letter of Credit.

 

44

--------------------------------------------------------------------------------



 

(h)                                 Conflict with LOC Documents.  In the event
of any conflict between this Credit Agreement and any LOC Document, this Credit
Agreement shall control.

 

(j)                                    Cash Collateral.  At any point in time in
which there is a Defaulting Lender, the Issuing Lender, to the extent permitted
under the terms of Section 2.22, may require the Borrower to Cash Collateralize
the LOC Obligations in accordance with Section 2.22.

 

Section 2.4                                   Swingline Loan Subfacility.

 

(a)                                 Swingline Sublimit.  During the Commitment
Period, subject to the terms and conditions hereof, the Swingline Lender, in its
individual capacity, may, in its discretion and in reliance upon the agreements
of the other Revolving Lenders set forth in Section 2.4, to make certain
revolving credit loans to the Borrower in Dollars (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) for the purposes hereinafter set forth;
provided, however, (i) the aggregate amount of Swingline Loans outstanding at
any time shall not exceed FIFTEEN MILLION DOLLARS ($15,000,000) (the “Swingline
Sublimit”), and (ii) the sum of the outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed the Revolving
Committed Amount.  Swingline Loans hereunder may be repaid and reborrowed in
accordance with the provisions hereof.

 

(b)                                 Swingline Loan Borrowings.

 

(i)                                     Swingline Loan Borrowings and
Disbursements.  The Swingline Lender will make Swingline Loans available to the
Borrower on any Business Day (A) upon request made by the Borrower not later
than 12:00 Noon on such Business Day by delivery to the Swingline Lender of a
notice of request for Swingline Loan borrowing in the form of
Exhibit 1.1(d) with appropriate modifications or (B) in accordance with the
lending mechanics and other terms of the Autoborrow Feature, upon the event that
expenses charged to the Borrower’s Concentration Account shall exceed the
available cash deposits in such Concentration Account in an amount equal to such
excess.  Swingline Loans issued pursuant to subclause (A) above shall be made in
minimum amounts of $100,000 and in integral amounts of $50,000 in excess
thereof.

 

(ii)                                  Repayment of Swingline Loans.  Each
Swingline Loan borrowing shall be due and payable on the earlier of (A) the
seventh day after the date of such Swingline Loan borrowing and (B) the
Revolving Maturity Date.  The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Base Rate Loans in the amount of such Swingline
Loans; provided, however, that, in the following circumstances, any such demand
shall also be deemed to have been given one Business Day prior to each of
(w) the Revolving Maturity Date, (x) the occurrence of any Event of Default
described in Section 7.1(e), (y) upon acceleration of the Secured Obligations
hereunder, whether on account of an Event of Default described in
Section 7.1(e) or any other Event of Default, and (z) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as “Mandatory Borrowing”).  Each Revolving
Lender hereby irrevocably agrees to make such Revolving Loans promptly upon any
such request or deemed request on account of each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date

 

45

--------------------------------------------------------------------------------



 

notwithstanding (I) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Revolving Loans otherwise required hereunder,
(II) whether any conditions specified in Section 4.2 are then satisfied,
(III) whether a Default or an Event of Default then exists, (IV) failure of any
such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (V) the date of such Mandatory
Borrowing, or (VI) any reduction in the Revolving Commitment or termination of
the Revolving Commitments immediately prior to such Mandatory Borrowing or
contemporaneously therewith.  In the event that any Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code), then each Revolving Lender hereby agrees that it shall forthwith purchase
(as of the date the Mandatory Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrower on or after such date and
prior to such purchase) from the Swingline Lender such participations in the
outstanding Swingline Loans as shall be necessary to cause each such Revolving
Lender to share in such Swingline Loans ratably based upon its respective Pro
Rata Share (determined before giving effect to any termination of the Revolving
Commitments pursuant to Section 7.2) provided that (A) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is purchased, and (B) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation purchased for each day
from and including the day upon which the purchase occurs hereunder to but
excluding the date of payment for such participation, at the rate equal to, if
paid within two (2) Business Days of the date of the Mandatory Borrowing, the
Federal Funds Rate, and thereafter at a rate equal to the Base Rate.

 

(c)                                  Interest on Swingline Loans.  Subject to
the provisions of Section 2.9, Swingline Loans shall bear interest at a per
annum rate equal to the Base Rate plus the applicable Percentage for Revolving
Loans that are Base Rate Loans.  Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.

 

(d)                                 Swingline Note.  The obligation of the
Borrower to pay the principal of, and interest on, the Swingline Loans made to
it by the Swingline Lender shall be evidenced by a duly executed promissory note
of the Borrower to the Swingline Lender in the original amount of the Swingline
Sublimit and substantially in the form of Exhibit 2.4(d).

 

(e)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Section 2.4, the Swingline Lender
shall not be obligated to make any Swingline Loan at a time when any other
Revolving Lender is a Defaulting Lender, unless the Swingline Lender has entered
into arrangements (which may include the delivery of Cash Collateral) with the
Borrower or such Defaulting Lender which are satisfactory to the Swingline
Lender to eliminate the Swingline Lender’s Fronting Exposure (after giving
effect to Section 2.21(c)) with respect to any such Defaulting Lender.

 

(e)                                  Cash Collateral.  At any point in time in
which there is a Defaulting Lender, the Swingline Lender may, to the extent
permitted under the terms of Section 2.22, require the Borrower to Cash
Collateralize the outstanding Swingline Loans in accordance with Section 2.22.

 

46

--------------------------------------------------------------------------------



 

Section 2.5            Incremental Facilities.

 

(a)           At any time, the Borrower may by written notice to the
Administrative Agent elect to request the establishment of:

 

(i)            one or more incremental term loan commitments (any such
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
one or more additional term loans, including a borrowing of an additional term
loan the principal amount of which will be added to the outstanding principal
amount of the existing Term Loans (any such term loan, an “Incremental Term
Loan”); or

 

(ii)           one or more increases in the Revolving Committed Amount (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans “);

 

provided that (1) the total aggregate amount for all such Incremental Loan
Commitments shall not exceed $100,000,000, (2) the total aggregate amount for
each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall not be less than a minimum principal amount of $10,000,000 (or, if less,
the remaining amount permitted pursuant to the foregoing clause (1)) and
integral multiples of $1,000,000 in excess thereof and (3) the total aggregate
amount for all such Incremental Loan Commitments plus all Commitments and
outstanding Loans plus all payments made on the Term Loans pursuant to
Section 2.2 prior to such time, shall not exceed $400,000,000 at any time.  Each
such notice shall specify the date (each, an “Increased Amount Date”) on which
the Borrower proposes that any Incremental Loan Commitment shall be effective,
which shall be a date not less than ten (10) Business Days after the date on
which such notice is delivered to Administrative Agent (or such earlier date as
may be approved by the Administrative Agent).  The Borrower may invite any
Lender, any Affiliate of any Lender and/or any Approved Fund, and/or any other
Person reasonably satisfactory to the Administrative Agent, to provide an
Incremental Loan Commitment (any such Person, an “Incremental Lender”).  Any
proposed Incremental Lender offered or approached to provide all or a portion of
any Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment or any portion thereof.  Any
Incremental Loan Commitment shall become effective as of such Increased Amount
Date; provided that:

 

(A)          no Default or Event of Default shall have occurred and be
continuing on such Increased Amount Date before or after giving effect to
(1) any Incremental Loan Commitment and (2) the making of any Incremental Loan 
pursuant thereto;

 

(B)          the Administrative Agent and the Lenders shall have received from
the Borrower updated financial projections and an Officer’s Compliance
Certificate demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent,  that (1) the Borrower will be in compliance on a pro
forma basis with the financial covenants set forth in Section 5.9 based on the
financial statements most recently delivered pursuant to Section 5.1(a) or
5.1(b), as applicable, both before and after giving effect to (1) any
Incremental Loan Commitment and (2) the making of any Incremental Loan pursuant
thereto;

 

(C)          the representations and warranties made by the Credit Parties
herein, in the Security Documents or which are contained in any certificate
furnished at any time under or in connection herewith shall be true and correct
on and as of the date of such

 

47

--------------------------------------------------------------------------------



 

Increased Amount Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date;

 

(D)          the proceeds of any Incremental Loans shall be used for the
purposes set forth in Section 3.11;

 

(E)           each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Secured Obligations and shall be secured and
guaranteed with the other Secured Obligations on a pari passu basis;

 

(F)           (1)           in the case of each Incremental Term Loan (the terms
of which shall be set forth in the relevant Lender Joinder Agreement):

 

(w)          the maturity of any such Incremental Term Loan shall not be earlier
than the then the latest scheduled maturity date of the Loans and Commitments in
effect as of the Increase Effective Date and the Weighted Average Life to
Maturity of any such Incremental Term Loan shall not be shorter than the
remaining Weighted Average Life to Maturity of such latest maturing Term Loans;

 

(x)           the All-In Yield and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the Borrower on the applicable Increase
Effective Date; provided that if the All-In Yield in respect of any Incremental
Term Loan exceeds the All-In Yield for the Term Loans by more than 0.50%, then
the Applicable Percentage for the Term Loans shall be increased so that the
All-In Yield in respect of such Term Loans is equal to the All-In Yield for the
Incremental Term Loan minus 0.50%;

 

(y)           any mandatory prepayment (other than scheduled amortization
payments) of each Incremental Term Loan shall be made on a pro rata basis with
all then existing Term Loans, except that the Borrower and the Incremental
Lenders in respect of such Incremental Term Loan may, in their sole discretion,
elect to prepay or receive, as applicable, any prepayments on a less than pro
rata basis (but not on a greater than pro rata basis); and

 

(z)           except to the extent otherwise provided in this Section 2.5, all
other terms and conditions applicable to any Incremental Term Loan shall be
consistent with the terms and conditions applicable to the Term Loans or
otherwise reasonably satisfactory to the Administrative Agent and the Borrower
(provided that such other terms and conditions, taken as a whole, shall not be
more favorable to the Lenders under any Incremental Term Loans than such other
terms and conditions, taken as a whole, under the Term Loans);

 

(2)           in the case of each Incremental Revolving Credit Increase (the
terms of which shall be set forth the relevant Lender Joinder Agreement):

 

(x)           such Incremental Revolving Credit Increase shall mature on the
Revolving Maturity Date, shall bear interest at the rate applicable to the
Revolving Loans and shall be subject to the same terms and conditions as the
Revolving Loans;

 

48

--------------------------------------------------------------------------------



 

(y)           the outstanding Revolving Loans and Pro Rata Share of Swingline
Loans and LOC Obligations will be reallocated by the Administrative Agent on the
applicable Increased Amount Date among the Lenders (including the Incremental
Lenders providing such Incremental Revolving Credit Increase) in accordance with
their revised Pro Rata Share (and the Lenders (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required pursuant to Section 2.17 in connection with such
reallocation as if such reallocation were a repayment); and

 

(z)           except to the extent otherwise provided in this Section 2.5, all
of the other terms and conditions applicable to such Incremental Loan shall, be
identical to the terms and conditions applicable to the Revolving Credit
Facility (other than upfront fees);

 

(G)          (1)           any Incremental Lender making any Incremental Term
Loan shall be entitled to the same voting rights as the existing Lenders; and

 

(2)           any Incremental Lender with an Incremental Revolving Credit
Increase shall be entitled to the same voting rights as the existing Lenders
under the Revolving Credit Facility and each Incremental Revolving Credit
Increase shall receive proceeds of prepayments on the same basis as the other
Loans made hereunder;

 

(H)          such Incremental Loan Commitments shall be effected pursuant to one
or more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.5); and

 

(I)            the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Credit Party authorizing such Incremental Loan and/or Incremental Loan
Commitment), in case as reasonably requested by Administrative Agent in
connection with any such transaction.

 

(b)           The Incremental Lenders shall be included in any determination of
the Required Lenders and the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement (subject to customary
protections with respect to mandatory prepayments of the Incremental Term Loans,
as applicable).

 

(c)           (i)            On any Increased Amount Date on which any
Incremental Term Loan Commitment becomes effective, subject to the foregoing
terms and conditions, each Incremental Lender with an Incremental Term Loan
Commitment shall make, or be obligated to make, an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment and shall
become a Lender hereunder with respect to such Incremental Term Loan Commitment
and the Incremental Term Loan made pursuant thereto.

 

(ii)           On any Increased Amount Date on which any Incremental Revolving
Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with

 

49

--------------------------------------------------------------------------------



 

an Incremental Revolving Credit Commitment shall become a Lender hereunder with
respect to such Incremental Revolving Credit Commitment.

 

Section 2.6            Fees.

 

(a)           Commitment Fee.  In consideration of the Revolving Commitments,
the Borrower agrees to pay to the Administrative Agent, for the ratable benefit
of the Lenders, a commitment fee (the “Commitment Fee”) in an amount equal to
the Applicable Percentage per annum on the actual daily unused portion of the
Revolving Committed Amount of the Revolving Lenders (other than the Defaulting
Lenders, if any).  For purposes of computing the Commitment Fee, LOC Obligations
shall be considered usage of the Revolving Committed Amount but Swingline Loans
shall not be considered usage of the Revolving Committed Amount.  The Commitment
Fee shall be payable quarterly in arrears on the 15th day following the last day
of each calendar quarter for the prior calendar quarter.

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay to the Issuing
Lender, for the benefit of the Lenders, a fee (the “Letter of Credit Fee”) equal
to the Applicable Percentage per annum on the average daily maximum amount
available to be drawn under each Letter of Credit from the date of issuance to
the date of expiration.  In addition to such Letter of Credit Fee, the Issuing
Lender may charge, and retain for its own account without sharing by the other
Lenders, an additional facing fee of 0.125% per annum on the average daily
maximum amount available to be drawn under each such Letter of Credit issued by
it.  The Issuing Lender shall promptly pay over to the Administrative Agent for
the ratable benefit of the Lenders, for the benefit of all Lenders having a
Revolving Commitment (including the Issuing Lender), the Letter of Credit Fee. 
The Letter of Credit Fee shall be payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for such calendar quarter.

 

(c)           Issuing Lender Fees.  In addition to the Letter of Credit Fees
payable pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing
Lender, for its own account without sharing by the other Lenders, the reasonable
and customary charges from time to time of the Issuing Lender with respect to
the amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”).

 

(d)           Administrative Fee.  The Borrower agrees to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letter.

 

Section 2.7            Commitment Reductions.

 

(a)           Voluntary Reductions.  The Borrower shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five Business Days’
prior notice to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable) of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
which shall be in a minimum amount of $1,000,000 or a whole multiple of $500,000
in excess thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that (i) no such reduction or termination shall
be permitted if after giving effect thereto, and to any prepayments of the Loans
made on the effective date thereof, (A) the sum of the outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations would
exceed the Revolving Committed Amount or (B) the outstanding Revolving Loans
denominated in Canadian Dollars would exceed the Canadian Dollar Sublimit and
(ii) if,

 

50

--------------------------------------------------------------------------------



 

after giving effect to any reduction of the Revolving Committed Amount, the
Canadian Dollar Sublimit exceeds the amount of the Revolving Committed Amount,
the Canadian Dollar Sublimit shall be automatically reduced by the amount of
such excess and (iii) the Canadian Dollar Sublimit shall be reduced in the same
proportion as the reduction in the Revolving Committed Amount.

 

(b)           Revolving Maturity Date.  The Revolving Commitments shall
automatically terminate on the Revolving Maturity Date.

 

Section 2.8            Prepayments.

 

(a)           Optional Prepayments.  The Borrower shall have the right to prepay
the Term Loans and the Incremental Term Loans (if any) and repay the Revolving
Loans in whole or in part from time to time; provided, however, that (i) with
respect to the Revolving Loans, the Term Loans and Incremental Term Loans, each
partial prepayment of a Base Rate Loan shall be in a minimum principal amount of
$500,000 and integral multiples of $100,000 in excess thereof or, if less, the
unpaid balance thereof, (ii) with respect to the Revolving Loans, the Term Loans
and Incremental Term Loans, each partial prepayment of a LIBOR Rate Loan shall
be in a minimum principal amount of $1,000,000 and integral multiples of
$500,000 in excess thereof or, if less, the unpaid balance thereof, and
(iii) each partial prepayment of a Swingline Loan shall be in a minimum
principal amount of $100,000 and integral multiples of $50,000 in excess thereof
or the unpaid balance thereof, if less.  The Borrower shall give three Business
Days’ irrevocable notice in the case of LIBOR Rate Loans denominated in Dollars,
four Business Day’s irrevocable notice in the case of LIBOR Rate Loans
denominated in Canadian Dollars and one Business Day’s irrevocable notice in the
case of Base Rate Loans to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable); provided that a notice of prepayment of
Advances pursuant to paragraph (a) of this Section may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied.  To the extent that the Borrower elects to prepay
the Term Loans and the Incremental Term Loans, amounts prepaid under this
Section 2.8(a) shall be (i) applied to the remaining amortization payments
thereof in the inverse order of maturity and (ii) applied to the Term Loans and
the Incremental Term Loans held by the Term Loan Lenders in accordance with
their respective Pro Rata Share.  Each prepayment of the Revolving Loans and/or
Swingline Loans pursuant to this Section 2.8(a) shall be applied to the
outstanding Loans as the Borrower may elect; provided, however, each prepayment
shall be applied first to Base Rate Loans and then to LIBOR Rate Loans in direct
order of Interest Period maturities.  All prepayments under this
Section 2.8(a) shall be subject to Section 2.17, but otherwise without premium
or penalty.  Interest on the principal amount prepaid shall be payable on the
next occurring Interest Payment Date that would have occurred had such Loan not
been prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be payable on any date that a prepayment is made
hereunder through the date of prepayment.

 

(b)           Mandatory Prepayments.

 

(i)            Revolving Committed Amount.  If at any time after the Closing
Date, the sum of the outstanding Revolving Loans plus outstanding Swingline
Loans plus outstanding LOC Obligations shall exceed the Revolving Committed
Amount, the Borrower immediately shall prepay the Revolving Loans in an amount
sufficient to eliminate such excess (such prepayment to be applied as set forth
in clause (v) below).

 

51

--------------------------------------------------------------------------------



 

(ii)           Asset Dispositions.  The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the LOC Obligations in the
manner set forth in clause (v) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Asset Disposition by any
Credit Party or any of its Subsidiaries (other than an Excluded Asset
Disposition).  Such prepayments shall be made within five (5) Business Days
after the date of receipt of the Net Cash Proceeds of any such Asset Disposition
by such Credit Party or any of its Subsidiaries; provided that, so long as no
Default or Event of Default has occurred and is continuing, no prepayment shall
be required under this Section 2.8(b)(ii), (1) until the aggregate amount of the
Net Cash Proceeds derived from any Asset Dispositions (other than Excluded Asset
Dispositions) in any fiscal year of the Borrower and required to be prepaid in
accordance with this Section 2.8(b)(ii) is equal to or greater than $2,000,000
or (2) to the extent that such Net Cash Proceeds are reinvested in assets used
or useful in the business of the Credit Parties and their Subsidiaries within
180 days after receipt of such Net Cash Proceeds by such Credit Party or such
Subsidiary (but, subject to clause (1) above, any portion of such Net Cash
Proceeds not actually reinvested within such 180-day period shall be prepaid in
accordance with this Section 2.8(b)(ii) on or before the last day of such
180-day period).

 

(iii)          Debt Issuances.  The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the LOC Obligations in the
manner set forth in clause (v) below in an amount equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Debt Issuance by any Credit
Party or any of its Subsidiaries or other Indebtedness not permitted pursuant to
this Agreement.  Such prepayment shall be made within five (5) Business Days
after the date of receipt of the Net Cash Proceeds of any such Debt Issuance.

 

(iv)          Recovery Events.  The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the LOC Obligations in the
manner set forth in clause (v) below in an amount equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Recovery Event by any Credit
Party or any of its Subsidiaries.  Such prepayments shall be made within five
(5) Business Days after the date of receipt of Net Cash Proceeds of any such
Recovery Event by such Credit Party or such Subsidiary; provided that, so long
as no Default or Event of Default has occurred and is continuing, no prepayment
shall be required under this Section 2.8(b)(iii), (1) until the aggregate amount
of the Net Cash Proceeds derived from any Recovery Event in any Fiscal Year and
required to be prepaid in accordance with this Section 2.8(b)(iii) is equal to
or greater than $2,000,000 or (2) to the extent that such Net Cash Proceeds are
reinvested in assets used or useful in the business of the Borrower within 180
days after receipt of such Net Cash Proceeds by such Credit Party or such
Subsidiary (but, subject to clause (1) above, any portion of the Net Cash
Proceeds not actually reinvested within such 180-day period shall be prepaid in
accordance with this Section 2.8(b)(iii) on or before the last day of such
180-day period).

 

(v)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.8(b) shall be applied as follows:

 

(A)          with respect to all amounts prepaid pursuant to Section 2.8(b)(i),
(1) first to the outstanding Swingline Loans, (2) second to the outstanding
Revolving Loans and (3) third to Cash Collateralize the LOC Obligations; and

 

52

--------------------------------------------------------------------------------



 

(B)          with respect to all amounts prepaid pursuant to
Sections 2.8(b)(ii) through (iv), (1) first to the Term Loans and the
Incremental Term Loans (if any) in the inverse order of maturity of the
remaining amortization payments pursuant to Section 2.2(b)), (2) second to
outstanding Swingline Loans, (3) third to the outstanding Revolving Loans
(without a corresponding permanent reduction in the Revolving Committed Amount)
and (4) fourth to Cash Collateralize the LOC Obligations.  Within the parameters
of the applications set forth above, prepayments shall be applied first to Base
Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities.  All prepayments under this Section 2.8(b) shall be subject to
Section 2.17 and be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

(vi)          Canadian Dollar Sublimit.  If the Administrative Agent notifies
the Borrower at any time that the outstanding Revolving Loans denominated in
Canadian Dollars at such time exceeds the Canadian Dollar Sublimit then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
outstanding amount as of such date of payment to an amount not to exceed 100% of
the Canadian Dollar Sublimit then in effect.

 

Notwithstanding the foregoing provisions of this Section 2.8, if at any time any
prepayment of the Loans pursuant to Section 2.8 would result in LIBOR Rate Loans
being prepaid other than on the last day of an Interest Period with respect
thereto, then the Borrower, so long as no Event of Default shall have occurred
and be continuing, may deposit the amount that otherwise would have been paid in
respect of such LIBOR Rate Loans with the Administrative Agent to be held as
security for the obligation of the Borrower to make such prepayment pursuant to
a cash collateral agreement to be entered into on terms reasonably satisfactory
to the Administrative Agent, with such cash collateral to be directly applied
upon the first occurrence thereafter of the last day of any Interest Period with
respect to such LIBOR Rate Loans.

 

(c)           Hedging Obligations Unaffected.  Any prepayment made pursuant to
this Section 2.8 shall not affect the Borrower’s obligation to continue to make
payments under any Hedging Agreement, which shall remain in full force and
effect notwithstanding such prepayment, subject to the terms of such Hedging
Agreement.

 

(d)           Repatriation of Net Cash Proceeds.  Notwithstanding any other
provisions of this Section 2.8, with respect to any of or all the Net Cash
Proceeds of any Asset Disposition by a Foreign Subsidiary giving rise to a
mandatory prepayment (A) to the extent that any of or all of such Net Cash
Proceeds is prohibited or delayed by Applicable Law from being distributed or
otherwise transferred to the Borrower, the portion of such Net Cash Proceeds so
affected will not be required to prepay the Loans and/or Cash Collateralize the
LOC Obligations, but only so long as the Applicable Law will not permit such
distribution or transfer (the Borrower hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all actions reasonably required by the
Applicable Law to permit such distribution or transfer), and once such
distribution or transfer of any of such affected Net Cash Proceeds is permitted
under Applicable Law, such distribution or transfer will be promptly effected
and (B) to the extent that Borrower has reasonably determined in good faith that
distribution or other transfer of any of or all such Net Cash Proceeds (or the
obligation to do so) would have adverse tax consequences (taking into account
any foreign tax credit or benefit received in connection with such distribution
or transfer and, for the avoidance of doubt, utilization of any net operating
loss shall be deemed to be an adverse tax consequence), the

 

53

--------------------------------------------------------------------------------



 

portion of such Net Cash Proceeds so affected will not be required to prepay the
Loans and/or Cash Collateralize the LOC Obligations.

 

Section 2.9            Default Rate and Payment Dates.

 

(a)           Subject to Section 7.3, (i) immediately upon the occurrence and
during the continuance of an Event of Default under Section 7.1(a), (e) or (j),
or (ii) at the election of the Required Lenders, upon the occurrence and during
the continuance of any other Event of Default, (A) the Borrower shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Percentage) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Percentage) then applicable to Base Rate
Loans, (C) all outstanding Base Rate Loans and other Obligations arising
hereunder or under any other Credit Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Percentage) then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Credit Document and (D) all accrued and unpaid
interest shall be due and payable on demand of the Administrative Agent. 
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

 

(b)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (a) of this
Section 2.9 shall be payable from time to time on demand.

 

Section 2.10         Conversion Options.

 

(a)           The Borrower may, in the case of Revolving Loans, the Term Loans
and the Incremental Term Loans (if any), elect from time to time to convert Base
Rate Loans to LIBOR Rate Loans, by giving the Administrative Agent at least
(i) three Business Days’ prior irrevocable written notice of such election for
LIBOR Rate Loans denominated in Dollars and (ii) four Business Days’ prior
irrevocable written notice of such election for LIBOR Rate Loans denominated in
Canadian Dollars.  A form of Notice of Conversion/ Extension is attached as
Exhibit 1.1(e).  If the date upon which a Base Rate Loan is to be converted to a
LIBOR Rate Loan is not a Business Day, then such conversion shall be made on the
next succeeding Business Day and during the period from such last day of an
Interest Period to such succeeding Business Day such Loan shall bear interest as
if it were a Base Rate Loan.  All or any part of outstanding Base Rate Loans may
be converted as provided herein, provided that (i) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing and (ii) partial conversions to LIBOR Rate Loans shall be in an
aggregate principal amount of the Dollar Equivalent of $1,000,000 or a whole
multiple of the Dollar Equivalent of $500,000 in excess thereof.  If the
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars.

 

(b)           Any LIBOR Rate Loans may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Borrower with
the notice provisions contained in Section 2.10(a); provided, that when any
Default or Event of Default has occurred and is continuing (i) no LIBOR Rate
Loan may be continued as such, in which case such Loan shall be automatically
converted to a Base Rate Loan at the end of the applicable Interest Period with
respect thereto and (ii) the Required Lenders may demand that any or all of the
then

 

54

--------------------------------------------------------------------------------



 

outstanding LIBOR Rate Loans denominated in an Canadian Dollars be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, at
the end of the applicable Interest Period with respect thereto.  If the Borrower
shall fail to give timely notice of an election to continue a LIBOR Rate Loan,
or the continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR
Rate Loans shall be automatically converted to Base Rate Loans at the end of the
applicable Interest Period with respect thereto; provided, however that in the
case of a failure to timely request a continuation of LIBOR Rate Loans
denominated in Canadian Dollars, such Loans shall be continued as LIBOR Rate
Loans in Canadian Dollars with an Interest Period of one (1) month.

 

Section 2.11         Computation of Interest and Fees.

 

(a)           Interest payable hereunder with respect to Base Rate Loans based
on the Prime Rate and Loans denominated in Canadian Dollars shall be calculated
on the basis of a year of 365 days (or 366 days, as applicable) for the actual
days elapsed.  All other fees, interest and all other amounts payable hereunder
shall be calculated on the basis of a 360 day year for the actual days elapsed. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof.  Any change in the interest rate on a Loan resulting from
a change in the Base Rate shall become effective as of the opening of business
on the day on which such change in the Base Rate shall become effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.

 

(c)           It is the intent of the Lenders and the Credit Parties to conform
to and contract in strict compliance with applicable usury law from time to time
in effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral.  In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under Applicable Law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
Applicable Law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under Applicable Law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.

 

55

--------------------------------------------------------------------------------



 

All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
Applicable Law.

 

Section 2.12         Pro Rata Treatment and Payments.

 

(a)           Each borrowing of Revolving Loans and any reduction of the
Revolving Commitments shall be made pro rata according to the respective Pro
Rata Share of the Lenders.  Each payment (other than prepayments) of principal
or interest under this Agreement or any Note shall be applied pro rata, first,
to any fees then due and owing by the Borrower pursuant to Section 2.6, second,
to interest then due and owing hereunder and under the Notes and, third, to
principal then due and owing hereunder and under the Notes.  Each payment on
account of any fees pursuant to Section 2.6 shall be made pro rata in accordance
with the respective amounts due and owing (except as to the portion of the
Letter of Credit retained by the Issuing Lender and the Issuing Lender Fees).

 

Each optional repayment and prepayment by the Borrower on account of principal
of and interest (i) on the Revolving Loans shall be applied to such Loans on a
pro rata basis and (ii) on Term Loans and the Incremental Term Loans (if any)
shall be applied in the inverse order of maturities on the remaining scheduled
principal installments thereof, in each case, to the extent applicable, in
accordance with the terms of Section 2.8(a) hereof.  Each mandatory prepayment
on account of principal of the Loans shall be applied to such Loans, as
applicable, in accordance with Section 2.8(b).  Prepayments made pursuant to
Section 2.15 shall be applied in accordance with such section.  All payments
(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in Section 2.18(b)).  All payments by the Borrower hereunder shall
be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified in Section 9.2 in Dollars or Canadian
Dollars, as applicable, and in Same Day Funds not later than 12:00 Noon on the
date when due.  If, for any reason, the Borrower is prohibited by any Law from
making any required payment hereunder in Canadian Dollars, the Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Canadian Dollar
payment amount.  The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received.  If
any payment hereunder (other than payments on the LIBOR Rate Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.  If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

 

Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 2.21(b).

 

(b)           Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies by the Administrative Agent or the Lenders pursuant to Section 7.2 (or
after the Commitments shall automatically terminate and the Loans (with accrued
interest thereon) and all other amounts under the Credit Documents (including
without limitation the maximum amount of all contingent liabilities under

 

56

--------------------------------------------------------------------------------



 

Letters of Credit) shall automatically become due and payable in accordance with
the terms of such Section), all amounts collected or received by the
Administrative Agent or any Lender on account of the Secured Obligations or any
other amounts outstanding under any of the Credit Documents or in respect of the
Collateral shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent and the Issuing
Lender;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ and consultants’ fees) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Secured Obligations owing to such
Lender;

 

FOURTH, to the payment of all of the Secured Obligations consisting of accrued
fees and interest and, with respect to any Secured Hedging Agreement and any
Secured Cash Management Agreement, to the payment of any fees, premiums and
scheduled periodic payments due under such Secured Hedging Agreement and such
Secured Cash Management Agreement and any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Secured
Obligations and the payment or Cash Collateralization of the outstanding LOC
Obligations and, with respect to any Secured Hedging Agreement and any Secured
Cash Management Agreement, to the payment of any breakage, termination or other
payments due under such Secured Hedging Agreement and such Secured Cash
Management Agreement and any interest accrued thereon;

 

SIXTH, to all other Secured Obligations and other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, LOC
Obligations and obligations outstanding under the Hedging Agreements (if any)
permitted by Section 6.1(e) held by such Lender (and its Affiliates in the case
of Hedging Agreement obligations) bears to the aggregate then outstanding Loans,
LOC Obligations and obligations outstanding under the Hedging Agreements between
any Credit Party and any Lender or any Affiliate of a Lender that are permitted
by Section 6.1(e)) of amounts available to be applied pursuant to clauses
“FOURTH” and “FIFTH” above; and (iii) to the extent that any amounts available
for distribution pursuant to clause “FIFTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by the Administrative Agent in a cash collateral account and applied (A) first,
to reimburse the Issuing Lender from time to time for any drawings under such
Letters of Credit and (B) then, following

 

57

--------------------------------------------------------------------------------



 

the expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.12(b).  Notwithstanding the foregoing terms of this Section 2.12, only
Collateral proceeds and payments under the Guaranty (as opposed to ordinary
course principal, interest and fee payments hereunder) shall be applied to
obligations under any Secured Hedging Agreement and any Secured Cash Management
Agreement.

 

Section 2.13         Obligations of Lenders.

 

(a)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with the terms hereof and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by the Borrower, prior to the date on which any payment is due from it
hereunder (which notice shall be effective upon receipt) that the Borrower does
not intend to make such payment, the Administrative Agent may assume that the
Borrower has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrower has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender.  If such amount is repaid to the Administrative Agent on a date after
the date such amount was made available to such Lender, such Lender shall pay to
the Administrative Agent on demand interest on such amount in respect of each
day from the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is recovered by the Administrative Agent at
a per annum rate equal to the Federal Funds Rate.

 

(c)           The obligations of the Lenders under this Agreement to make the
Loans and issue or participate in Letters of Credit are several and are not
joint or joint and several.  The failure of any Lender to make available its Pro
Rata Share of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Pro Rata Share of
such Loan available on the borrowing date, but no Lender shall be responsible
for the

 

58

--------------------------------------------------------------------------------



 

failure of any other Lender to make its Pro Rata Share of such Loan available on
the borrowing date.

 

(d)           A certificate of the Administrative Agent submitted to the
Borrower or any Lender with respect to any amount owing under this Section 2.13
shall be conclusive in the absence of manifest error.

 

Section 2.14         Inability to Determine Interest Rate.

 

(a)           Notwithstanding any other provision of this Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that (i) deposits (whether in
Dollars or Canadian Dollars) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of a proposed LIBOR Rate Loan, (ii) by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined with reference to LIBOR, or (iii) a fundamental change has occurred
in the foreign exchange or interbank markets with respect to Canadian Dollars
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls) or (b) the Required Lenders shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
funding LIBOR Rate Loans that the Borrower has requested be outstanding as a
LIBOR Rate Loan during such Interest Period or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR, the Administrative Agent
shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower, and the Lenders at least two Business Days prior to
the first day of such Interest Period.

 

(b)           Unless the Borrower shall have notified the Administrative Agent
upon receipt of such telephone notice that they wish to rescind or modify their
request regarding such LIBOR Rate Loans or Base Rate Loans as to which the
interest rate is determined with reference to LIBOR, any Loans that were
requested to be made as LIBOR Rate Loans or Base Rate Loans as to which the
interest rate is determined with reference to LIBOR shall be made as Base Rate
Loans as to which the interest rate is not determined by reference to LIBOR and
any Loans that were requested to be converted into or continued as LIBOR Rate
Loans shall remain as or be converted into Base Rate Loans as to which the
interest rate is not determined by reference to LIBOR.  Until any such notice
has been withdrawn by the Administrative Agent, no further Loans shall be made
as, continued as, or converted into, LIBOR Rate Loans for the Interest Periods
so affected or Base Rate Loans as to which the interest rate is determined with
reference to LIBOR.

 

(c)           Effect of Benchmark Transition Event.

 

(i)            Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Credit Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written

 

59

--------------------------------------------------------------------------------



 

notice that such Required Lenders accept such amendment. No replacement of LIBOR
with a Benchmark Replacement pursuant to this Section 2.14(c) will occur prior
to the applicable Benchmark Transition Start Date.

 

(ii)           Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(iii)          Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of
(A) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and
(D) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14(c), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14(c).

 

(iv)          Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a LIBOR Rate Loan of, conversion to or continuation
of LIBOR Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon LIBOR will not be used in any determination of the Base
Rate.

 

Section 2.15         Illegality.

 

Notwithstanding any other provision of this Agreement, if, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to make or maintain LIBOR Rate Loans (whether
denominated in Dollars or Canadian Dollars) as contemplated by this Agreement or
to obtain in the interbank eurodollar market through its LIBOR Lending Office
the funds with which to make such Loans, (a) such Lender shall promptly notify
the Administrative Agent and the Borrower thereof, (b) the commitment of such
Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such
shall forthwith be suspended until the Administrative Agent shall give notice
that the condition or situation which gave rise to the suspension shall no
longer exist, (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if
any, shall be converted on the last day of the Interest Period for such Loans or
within such earlier period as required by law as Base Rate Loans (provided that
if any Lender may not lawfully continue to maintain a LIBOR Rate Loan to the
last day of the then current Interest Period applicable thereto as a LIBOR Rate
Loan, the applicable LIBOR Rate Loan shall immediately be

 

60

--------------------------------------------------------------------------------



 

converted to a Base Rate Loan) and (d) if any Lender may not otherwise lawfully
continue to maintain Loans denominated in Canadian Dollars, any Loan denominated
in Canadian Dollars, if any, shall immediately be repaid in full (together with
accrued interest thereon).  The Borrower hereby agrees to promptly pay any
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender in making any repayment in accordance with
this Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error. 
Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

 

Section 2.16         Requirements of Law.

 

(a)           If any Change in Law:

 

(i)            shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit or any application relating thereto, any LIBOR
Rate Loan made by it, or change the basis of taxation of payments to such Lender
in respect thereof (except for tax on the overall net income of such Lender and
changes in the rate of such tax);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or

 

(iii)         shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans, Base Rate Loans as to which the interest
rate is determined with reference to LIBOR or the Letters of Credit or to reduce
any amount receivable hereunder or under any Note, LIBOR Rate Loan or Letter of
Credit, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such additional cost or reduced amount receivable which such Lender reasonably
deems to be material as determined by such Lender with respect to its LIBOR Rate
Loans, as to which the interest rate is determined with reference to LIBOR or
Letters of Credit.  A certificate as to any additional amounts payable pursuant
to this Section submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Domestic Lending Office or LIBOR Lending Office, as the case may be) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
paragraph of this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or other disadvantages
deemed by such Lender to be material.

 

(b)           If any Lender shall have reasonably determined that any Change in
Law regarding capital adequacy or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or

 

61

--------------------------------------------------------------------------------



 

directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) from any central bank or Governmental Authority made
subsequent to the date hereof does or shall have the effect of reducing the rate
of return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity requirements) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction.  Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

 

(c)           The agreements in this Section 2.16 shall survive the termination
of this Agreement and payment of the Notes and all other amounts payable
hereunder.

 

Section 2.17         Indemnity.

 

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any prepayment after the Borrower has given a notice in
accordance with the terms hereof, (d) default by the Borrower in making any
payment of any Loan (or interest due thereon) denominated in Canadian Dollars on
its scheduled due date or any payment thereof in a different currency; and/or
(e) the making by the Borrower of a prepayment of a Loan, or the conversion
thereof, on a day which is not the last day of the Interest Period with respect
thereto, in each case including, but not limited to, any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Loans hereunder.  The amount of such
loss or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Pro Rata Share of the
LIBOR Rate Loans in the applicable interbank markets and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  The agreements
in this Section shall survive termination of this Agreement and payment of the
Notes and all other amounts payable hereunder.  This Section 2.17 shall not
apply with respect to taxes.

 

Section 2.18         Taxes.

 

(a)           All payments made by the Borrower hereunder or under any Note
shall be, except as provided in Section 2.18(b), made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments and all
interest, penalties or similar liabilities with respect thereto (but excluding
(i) any taxes imposed on or measured by the net income or profits of a
Recipient, any franchise taxes, and any branch profits taxes that are
(A) imposed pursuant to the laws of the jurisdiction in which it is organized or
the jurisdiction in which the principal office or applicable Lending Office of
such Recipient is located or any subdivision thereof or therein or (B) an Other
Connection Tax, (ii) any U.S. federal

 

62

--------------------------------------------------------------------------------



 

withholding taxes imposed under FATCA, (iii) any U.S. federal backup withholding
taxes attributable to such Recipient’s failure to comply with
Section 2.18(c) and (iv) any interest, penalties or similar liabilities with
respect to any tax described in (i) through (iii)) (all such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”).  If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note.  The
Borrower will furnish to the Administrative Agent as soon as practicable after
the date the payment of any Taxes is due pursuant to Applicable Law certified
copies (to the extent reasonably available and required by law) of tax receipts
evidencing such payment by the Borrower.  The Borrower agrees to indemnify and
hold harmless each Recipient, and reimburse such Recipient upon its written
request, for the amount of any Taxes so levied or imposed and paid by such
Recipient.

 

(b)           Each Foreign Lender agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 9.6 (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete signed
copies of Internal Revenue Service Form W-8BEN (or W-8BEN-E, as applicable) or
W-8ECI (or successor forms) certifying such Lender’s entitlement to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, either Internal Revenue
Service Form W-8BEN (or W-8BEN-E, as applicable) or W-8ECI as set forth in
clause (i) above, or (x) a certificate substantially in the form of Exhibit 2.18
(any such certificate, a “Tax Exempt Certificate”) and (y) two accurate and
complete signed copies of Internal Revenue Service Form W-8 (or successor form)
certifying such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note.  In addition, each Lender agrees that it will
deliver upon the Borrower’s request updated versions of the foregoing, as
applicable, whenever the previous certification has become obsolete or
inaccurate in any material respect, together with such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note.  Notwithstanding anything
to the contrary contained in Section 2.18(a), but subject to the immediately
succeeding sentence, (x) the Borrower shall be entitled, to the extent it is
required to do so by law, to deduct or withhold Taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Foreign Lender for U.S. Federal income tax purposes to the extent that such
Lender has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 2.18(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this
Section 2.18(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such Forms do not
establish a complete exemption from withholding of such Taxes.  Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 2.18, the Borrower agrees to pay additional amounts and to
indemnify each Lender in the manner set forth in Section 2.18(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any

 

63

--------------------------------------------------------------------------------



 

amounts deducted or withheld by it as described in the immediately preceding
sentence as a result of any changes after the Closing Date in any Applicable
Law, or in the interpretation thereof, relating to the deducting or withholding
of Taxes.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Requirements of Law of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Requirements of Law and which such Lender is able to lawfully complete and
deliver, to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction.  Each Lender shall promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such  claimed exemption or reduction, and (ii) take such steps as
shall not be materially disadvantageous to it, in the sole judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
LIBOR Lending Office) to avoid any requirement of applicable Requirements of Law
of any such jurisdiction that the Borrower make any deduction or withholding for
taxes from amounts payable to such Lender.  Additionally, the Borrower shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Requirements of Law of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Requirements of
Law in connection with any payment by the Administrative Agent or any Lender of
Taxes or other Taxes, or otherwise in connection with the Credit Documents, with
respect to such jurisdiction.

 

(c)           Any Lender that is not a Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower of the Administrative Agent),
executed copies of Internal Revenue Service Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax.

 

(d)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or other
disadvantages deemed by such Lender in its sole discretion to be material.

 

(e)           If the Borrower pays any additional amount pursuant to this
Section 2.18 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax on account of such payment; provided that such Lender
shall have no obligation to use such reasonable efforts if it believes in good
faith, in its sole discretion, that claiming a refund would cause adverse tax
consequences to it.  In the event that such Lender receives such a refund, such
Lender shall pay to the Borrower an amount that such Lender reasonably
determines is equal to the net tax benefit obtained by such Lender as a result
of such payment by the Borrower.  In the event that no refund is obtained with
respect to the Borrower’s payments to such Lender pursuant to this Section 2.18,
then such Lender shall upon request provide a certification that such Lender has

 

64

--------------------------------------------------------------------------------



 

not received a refund for such payments.  Nothing contained in this
Section 2.18(e) shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.18(e) to the Borrower or any other party.

 

(f)            The agreements in this Section 2.18 shall survive the termination
of this Agreement and the payment of the Notes and all other amounts payable
hereunder.

 

Section 2.19         Indemnification; Nature of Issuing Lender’s Duties.

 

(a)           In addition to its other obligations under Section 2.3, the
Borrower hereby agrees to protect, indemnify, pay and save each Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit or (ii) the failure of the
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority (all such acts or omissions,
herein called “Government Acts”).

 

(b)           As between the Borrower and the Issuing Lender, the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof.  The Issuing Lender shall not be responsible:  (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender, including, without limitation, any Government
Acts.  None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.

 

(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower.  It is the intention of
the parties that this Agreement shall be construed and applied to protect and
indemnify the Issuing Lender against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority.  The Issuing Lender
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lender.

 

(d)           Nothing in this Section 2.19 is intended to limit the
reimbursement obligation of the Borrower contained in Section 2.3(d) hereof. 
The obligations of the Borrower under this

 

65

--------------------------------------------------------------------------------



 

Section 2.19 shall survive the termination of this Agreement.  No act or
omissions of any current or prior beneficiary of a Letter of Credit shall in any
way affect or impair the rights of the Issuing Lender to enforce any right,
power or benefit under this Agreement.

 

(e)           Notwithstanding anything to the contrary contained in this
Section 2.19, the Borrower shall have no obligation to indemnify any Issuing
Lender in respect of any liability incurred by such Issuing Lender arising out
of the gross negligence or willful misconduct of the Issuing Lender (including
action not taken by an Issuing Lender), as determined by a court of competent
jurisdiction.

 

Section 2.20         Extension of Revolving Maturity Date.

 

(a)           Requests for Extension.  The Borrower may, up to two times prior
to the Revolving Maturity Date during the term of this Credit Agreement, by
notice to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 60 days and not later than 30 days prior to any anniversary of the
Closing Date that occurs prior to the Revolving Maturity Date, request that each
Revolving Lender consent to extend the Revolving Maturity Date for an additional
one year from the Revolving Maturity Date then in effect hereunder (the
“Existing Maturity Date”).

 

(b)           Lender Elections to Extend.  Each Revolving Lender, acting in its
sole and individual discretion, shall, by notice to the Administrative Agent
given not later than the date (the “Notice Date”) that is 15 days prior to the
applicable anniversary of the Closing Date, advise the Administrative Agent
whether or not such Revolving Lender agrees to such extension.  Each Lender that
determines not to so extend the Revolving Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date).  Any Revolving
Lender that does not advise the Administrative Agent on or before the Notice
Date shall be deemed to be a Non-Extending Lender.  The election of any
Revolving Lender to agree to such extension shall not obligate any other
Revolving Lender to so agree.

 

(c)           Notification by Administrative Agent.  The Administrative Agent
shall notify the Borrower of each Revolving Lender’s determination under this
Section no later than the date 15 days prior to the applicable anniversary of
the Closing Date (or, if such date is not a Business Day, on the next preceding
Business Day).

 

(d)           Additional Commitment Lenders.  The Borrower shall have the right
on or before the applicable anniversary of the Closing Date to replace each
Non-Extending Lender with one or more institutions (each, an “Additional
Commitment Lender”) (i) that is an existing Revolving Lender (and, if any such
Additional Commitment Lender is already a Revolving Lender, the Revolving
Commitment it assumes from such Non-Extending Lender shall be in addition to
such Revolving Lender’s Commitment hereunder on such date, provided that each
Revolving Lender shall have no obligation to increase its Revolving Commitment
or become an Additional Commitment Lender) or (ii) that is not an existing
Revolving Lender; provided that any such institution (A) must conform with the
requirements contained in Section 9.6(c), (B) must be acceptable to the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and (C) must become a Revolving Lender under this Credit Agreement by
execution and delivery of an appropriate joinder agreement or of counterparts to
this Credit Agreement in a manner acceptable to the Borrower and the
Administrative Agent.

 

66

--------------------------------------------------------------------------------



 

(e)           Minimum Extension Requirement.  If (and only if) the total of the
Revolving Commitments of the Revolving Lenders that have agreed so to extend the
Revolving Maturity Date plus the additional Revolving Commitments of the
Additional Commitment Lenders equals at least 51% of the aggregate amount of the
Revolving Committed Amount in effect immediately prior to the applicable
anniversary of the Closing Date, then, effective as of the applicable
anniversary of the Closing Date, the Revolving Maturity Date shall be extended
(subject to clause (f) below) to the date falling one year after the Existing
Maturity Date (except that, if such date is not a Business Day, such Revolving
Maturity Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Revolving Lender” for all
purposes of this Agreement.

 

(f)            Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Revolving Maturity Date pursuant to this
Section shall not be effective unless:

 

(i)            no Default or Event of Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto;

 

(ii)           the representations and warranties contained in this Agreement
are true and correct on and as of the date of such extension and after giving
effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

 

(iii)         with respect to each Non-Extending Lender, on the Existing
Maturity Date (as in effect prior to such extension), the Borrower shall prepay
(provided that any such prepayment shall be subject to Section 2.17) all
Borrower Obligations owing to such Non-Extending Lender and, if such
Non-Extending Lender has not been replaced by an Additional Commitment Lender,
the Revolving Committed Amount shall be reduced by an amount equal to such
Non-Extending Lender’s Revolving Commitment;

 

(iv)          on the Existing Maturity Date (as in effect prior to such
extension), if any Non-Extending Lender has not been replaced by an Additional
Commitment Lender, the Borrower shall prepay (provided that any such prepayment
shall be subject to Section 2.17) one or more existing Revolving Loans in an
amount necessary such that, after giving effect to the extension of the
Revolving Maturity Date, each Revolving Lender and each Additional Commitment
Lender will hold its Pro Rata Share (based on its share of the revised Revolving
Committed Amount) of outstanding Revolving Loans;

 

(v)           on the Existing Maturity Date (as in effect prior to such
extension), the Borrower shall prepay (provided that any such prepayment shall
be subject to Section 2.17) one or more existing Revolving Loans or Cash
Collateralize Letters of Credit in an amount necessary such that, after giving
effect to the extension of the Revolving Maturity Date, the aggregate amount of
LOC Obligations outstanding plus Revolving Loans outstanding plus Swingline
Loans outstanding shall not exceed the Revolving Committed Amount; and

 

(vi)          since the date of the most recent annual audited financial
statements delivered pursuant to Section 5.1(a), no event or condition shall
have occurred that has had or could be reasonably expected to have a Material
Adverse Effect.

 

67

--------------------------------------------------------------------------------



 

Section 2.21         Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 9.1.

 

(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Administrative Agent
for the account of such Defaulting Lender pursuant to Section 9.7), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
and/or the Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Issuing Lender and/or the Swingline
Lender, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any Swingline Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Administrative Agent, the Lenders, the Issuing Lender or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by the Administrative Agent, any Lender, the Issuing Lender or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Loans or funded participations in Swingline Loans or Letters
of Credit were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded participations in Swingline Loans or Letters of Credit owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swingline Loans
or Letters of Credit owed to, such Defaulting Lender.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.21(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)           Reallocation of Pro Rata Shares to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters

 

68

--------------------------------------------------------------------------------



 

of Credit or Swingline Loans pursuant to Section 2.4(b) and Section 2.3(c), the
“Pro Rata Share” of each Non-Defaulting Lender shall be computed without giving
effect to the Revolving Commitment of such Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (A) the Revolving
Commitment of that Non-Defaulting Lender minus (B) the aggregate outstanding
principal amount of the Revolving Loans of that Lender.  Subject to
Section 9.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(d)           Cash Collateral.  If the reallocation described in clause
(c) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
immediately following notice by the Administrative Agent, the Issuing Lender or
the Swingline Lender, (x) first, repay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize such
Defaulting Lender’s LOC Obligations (after giving effect to any partial
reallocation pursuant to clause (c) above) in accordance with the procedures set
forth in Section 2.22 for so long as such LOC Obligations are outstanding.

 

(e)           Certain Fees.  For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.6(a) (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any letter of credit commissions pursuant to Section 2.6(b) otherwise payable to
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided cash collateral or other credit
support arrangements satisfactory to the Issuing Lender pursuant to
Section 2.21(d), but instead, the Borrower shall pay to the Non-Defaulting
Lenders the amount of such letter of credit commissions in accordance with the
upward adjustments in their respective Pro Rata Share allocable to such Letter
of Credit pursuant to Section 2.21(c), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.

 

(f)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Lender agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Pro Rata Share
(without giving effect to Section 2.21(c)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

 

69

--------------------------------------------------------------------------------



 

Section 2.22         Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 2.21(c) and any Cash Collateral provided by such Defaulting Lender) in
an amount not less than the Minimum Collateral Amount.

 

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of LOC Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.22 or
Section 2.21 in respect of Letters of Credit and Swingline Loans shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of LOC Obligations and Swingline Loans (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of the Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 2.22 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

 

Section 3.1            Financial Condition.

 

(a)           (i) The audited and unaudited financial statements most recently
delivered pursuant to Section 5.1 herein:

 

70

--------------------------------------------------------------------------------



 

(A)          were prepared in accordance with GAAP (to the extent applicable)
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein;

 

(B)          fairly present the financial condition of the Parent and its
Subsidiaries as of the date or dates thereof (subject to normal year-end
adjustments) and results of operations for the period covered thereby; and

 

(C)          show all Indebtedness and other liabilities in excess of $500,000
in aggregate principal amount, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes,
commitments and other contingent obligations, in each case, to the extent
required to be disclosed under GAAP.

 

(b)           The written projections of the Parent and its Subsidiaries through
fiscal year 2023 provided to the Administrative Agent on or before the Closing
Date have been prepared in good faith based upon reasonable assumptions.

 

Section 3.2            No Change.

 

Since December 30, 2018 (and, after delivery of annual audited financial
statements in accordance with Section 5.1(a), from the date of the most recently
delivered annual audited financial statements) there has been no development or
event which, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.3            Corporate Existence; Compliance with Law.

 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite corporate or limited liability company power, authority and right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged, (c) is duly
qualified to conduct business and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to so qualify or be in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 3.4            Corporate Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has full corporate or limited liability company
power, authority and right to execute, deliver and perform the Credit Documents
to which it is party and has taken all necessary limited liability company or
corporate action to authorize the execution, delivery and performance by it of
the Credit Documents to which it is party.  No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by the Credit Parties (other than those which have been obtained) or with the
validity or enforceability of any Credit Document against the Credit Parties
(except such filings as are necessary in connection with the perfection of the
Liens created by such Credit Documents).  Each Credit Document to which it is a
party has been duly executed and delivered on behalf of each of the Credit
Parties.  Each Credit Document to which it is a party constitutes a legal, valid
and binding obligation of each of the Credit Parties,

 

71

--------------------------------------------------------------------------------



 

enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).  No Credit Party nor
any Subsidiary thereof is an EEA Financial Institution.

 

Section 3.5            Compliance with Laws; No Conflict; No Default.

 

(a)           The execution, delivery and performance by each Credit Party of
the Credit Documents to which such Credit Party is a party, in accordance with
their respective terms, the borrowings hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) violate any Requirement of Law relating to such Credit
Party, (ii) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws, articles of organization, operating
agreement or other organizational documents of such Credit Party or any material
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any license, permit or other
approval required by any Governmental Authority (collectively “Governmental
Approvals”) relating to such Person, except to the extent that such conflict,
breach or default with respect to any such indenture, agreement or instrument
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Liens arising under the Credit
Documents.

 

(b)           Each Credit Party (i) (x) has all Governmental Approvals required
by law for it to conduct its business in all material respects, each of which is
in full force and effect, (y) each such Governmental Approval is final and not
subject to review on appeal and (z) each such Governmental Approval is not the
subject of any pending or, to the best of its knowledge, threatened attack by
direct or collateral proceeding, and (ii) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Requirements of Law relating to it or any of its respective properties, in each
case except to the extent the failure to obtain such Governmental Approval or
failure to comply with such Governmental Approval or Requirement of Law could
not reasonably be expected to have a Material Adverse Effect.

 

(c)           None of the Credit Parties is in default under or with respect to
any of its Material Contracts, or any judgment, order or decree to which it is a
party, in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.

 

Section 3.6            No Material Litigation.

 

Set forth on Schedule 3.6 is a list, as of the Closing Date, of any material
litigation, investigation, bankruptcy or insolvency, injunction, order or claim
affecting or relating to any Credit Party or any of its Subsidiaries, any such
Person’s properties or revenues, or any Credit Document that is pending or, to
the knowledge of the Credit Parties, threatened, by or against any Credit Party
or any of its Subsidiaries or against any of its or their respective properties
or revenues that has not been settled, dismissed, vacated, discharged or
terminated.  No litigation, investigation, bankruptcy or insolvency, injunction,
order or claim affecting or relating to any Credit Party or any of its
Subsidiaries, any such Person’s properties or revenues, or any Credit Document
is pending or, to the knowledge of the Credit Parties, threatened, by or against
any Credit Party or any of its Subsidiaries or against any of its or their
respective properties or revenues that has not been settled, dismissed, vacated,
discharged or terminated which could reasonably

 

72

--------------------------------------------------------------------------------



 

be expected to have a Material Adverse Effect, and no judgments are
outstanding which could reasonably be expected to have a Material Adverse
Effect.

 

Section 3.7            Investment Company Act; Etc.

 

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Credit Party is a subject to regulation under the Federal Power
Act, the Interstate Commerce Act, or any federal or state statute or regulation
limiting its ability to incur the Secured Obligations.

 

Section 3.8            Margin Regulations.

 

No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  The Credit
Parties (a) are not engaged, principally or as one of their important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) taken as a group do not own “margin stock”
except as identified in the financial statements referred to in Section 3.1 and
the aggregate value of all “margin stock” owned by the Credit Parties taken as a
group does not exceed 25% of the value of their assets.

 

Section 3.9            ERISA.

 

Except as set forth in Schedule 3.9, no Reportable Event has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, including minimum
funding requirements under Code Section 430, except to the extent that any such
occurrence or failure to comply would not reasonably be expected to have a
Material Adverse Effect.  No termination of a Single Employer Plan has occurred
resulting in any liability that has remained unfunded, and no Lien in favor of
the PBGC or a Plan has arisen, during such five-year period which could
reasonably be expected to have a Material Adverse Effect.  The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount
which, as determined in accordance with GAAP, could reasonably be expected to
have a Material Adverse Effect.  Neither any Credit Party, nor any of its
Subsidiaries nor any Commonly Controlled Entity is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan which
could reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date the Borrower is not nor will be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

 

Section 3.10         Environmental Matters.

 

Except for exceptions to the following which, either individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect:

 

(a)           To the knowledge of the Credit Parties, the facilities and
properties owned, leased or operated by the Credit Parties or any of their
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute a violation of, or (ii) could
give rise to liability under, any Environmental Law.

 

73

--------------------------------------------------------------------------------



 

(b)           The Properties and all operations of the Credit Parties and their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and, to the knowledge of the Credit Parties, there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

 

(c)           No Credit Party nor any Subsidiary thereof has received any
written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Business,
nor does any Credit Party nor any Subsidiary thereof have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

(d)           Hazardous Materials have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location which could give
rise to liability under, any Environmental Law, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law.

 

(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Credit Party or any Subsidiary thereof,
threatened, under any Environmental Law to which the Borrower or any other
Credit Party or any Subsidiary is or will be named as a party with respect to
the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

 

(f)            There has been no release or threat of release of Hazardous
Materials at or from the Properties, or arising from or related to the
operations of the Borrower or any other Credit Party or any Subsidiary in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

 

Section 3.11         Purpose of Loans.

 

The proceeds of the Extensions of Credit shall be used solely by the Borrower as
follows:

 

(a)           with respect to the Loans, to (i) to refinance certain existing
indebtedness of the Borrower and its Subsidiaries including all indebtedness
outstanding under the Existing Credit Agreement, (ii) finance restaurant
construction costs, (iii) pay costs, fees and expenses in connection with such
new restaurant construction, (iv) refinance existing Indebtedness of the
Borrower, (v) pay any fees and expenses in connection with this Agreement, and
(vi) provide for the working capital and general corporate requirements of the
Parent, the Borrower and its Subsidiaries (including, without limitation,
Restricted Payments permitted hereunder and to finance Permitted Acquisitions);
and

 

(b)           the Letters of Credit shall be used only for or in connection with
appeal bonds, reimbursement obligations arising in connection with surety and
reclamation bonds, reinsurance, domestic or international trade transactions and
obligations not otherwise aforementioned relating to transactions entered into
by the applicable account party in the ordinary course of business.

 

74

--------------------------------------------------------------------------------



 

Section 3.12         Subsidiaries.

 

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Credit Parties as of the Closing Date.  Information on the attached
Schedule includes state of incorporation or organization; the number of
authorized shares of each class of Capital Stock or other equity interests; the
number of outstanding shares of each class of Capital Stock or other equity
interests, the owner thereof and the percentage of such ownership; and the
number and effect, of all outstanding options, warrants, rights of conversion or
purchase and similar rights.  The outstanding Capital Stock and other equity
interests of all such Subsidiaries that is owned by a Credit Party is validly
issued, fully paid and non-assessable and is owned free and clear of all Liens
(other than those arising under or contemplated in connection with the Credit
Documents).

 

Section 3.13         Ownership; Insurance.

 

Each of the Credit Parties is the owner of, and has good and, to the extent
applicable, marketable title to, and adequate insurance coverage for, all of its
respective assets that, together with assets leased or licensed by the Credit
Parties, represents all assets individually or in the aggregate material to the
conduct of the businesses of the Credit Parties taken as a whole, and none of
such assets is subject to any Lien other than Permitted Liens.  Each Credit
Party enjoys peaceful and undisturbed possession under all of its leases and all
such leases are valid and subsisting and in full force and effect other than
exceptions to the foregoing that could not reasonably be expected to have a
Material Adverse Effect.  The Credit Parties have delivered, or made available
for review, complete and accurate copies of all material leases to the
Administrative Agent as of the Closing Date.

 

Section 3.14         Indebtedness.

 

Except as otherwise permitted under Section 6.1, the Credit Parties and their
Subsidiaries have no Indebtedness.

 

Section 3.15         Taxes.

 

Each of the Credit Parties and their Subsidiaries has filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  None of the Credit Parties is aware as of the Closing
Date of any proposed tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

Section 3.16         Intellectual Property.

 

Each of the Credit Parties and its Subsidiaries owns, or has the legal right to
use, all trademarks, tradenames, copyrights, patents, technology, know-how and
processes necessary for each of them to conduct its business as currently
conducted.  Set forth on Schedule 3.16 is a list of all material Intellectual
Property owned by the Credit Parties and their Subsidiaries or that any Credit
Party or any of its Subsidiaries has the right to use.  Except as provided on
Schedule 3.16, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property owned by a
Credit Party or the validity or effectiveness of any such Intellectual Property
owned by a Credit Party, nor do any Credit Party or any of its Subsidiaries know
of any such claim, and, to the knowledge of any Credit Party and its
Subsidiaries, the use of such Intellectual Property by any Credit Party or any
of its

 

75

--------------------------------------------------------------------------------



 

Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.  Schedule 3.16 may be updated from time to
time by the Borrower to include new material Intellectual Property by giving
written notice thereof to the Administrative Agent.

 

Section 3.17         Solvency.

 

The fair saleable value of all Credit Parties’ assets, taken as a whole and
measured on a going concern basis, exceeds all probable liabilities of the
Credit Parties, taken as a whole, including those to be incurred pursuant to
this Agreement.  The Credit Parties, on a consolidated basis, (a) do not have
unreasonably small capital in relation to the business in which they are or
propose to be engaged or (b) have not incurred, or believe that they will incur
after giving effect to the transactions contemplated by this Agreement, debts
beyond its ability to pay such debts as they become due.

 

Section 3.18         Investments.

 

All Investments of each of the Credit Parties and their Subsidiaries are
Permitted Investments.

 

Section 3.19         Location of Collateral.

 

Set forth on Schedule 3.19(a) is a list of the owned and leased real Properties
of the Credit Parties and their Subsidiaries as of the Closing Date, with street
address, county and state where located as of the Closing Date, an indication of
whether such real Property is owned or leased and, in the case of leased real
property, the annual rental value thereof.  Set forth on Schedule 3.19(b) is a
list of all locations (other than locations set forth on Schedule 3.19(a)) where
any tangible personal property of the Credit Parties with a fair market value
equal to or greater than $1,000,000 is located as of the Closing Date, including
county and state where located as of the Closing Date.  Set forth on
Schedule 3.19(c) is the chief executive office and principal place of business
of the Credit Parties as of the Closing Date.  Except as noted on Schedule
3.19(d), as of the Closing Date no personal property of any Credit Party is
(i) stored with a bailee, warehouseman, processor or similar Person or
(ii) consigned to any Person.

 

Section 3.20         No Burdensome Restrictions.

 

None of the Credit Parties or any of its Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any Applicable Law that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

Section 3.21         Brokers’ Fees.

 

Except as set forth on Schedule 3.21, none of the Credit Parties or any of its
Subsidiaries have any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
transactions contemplated under the Credit Documents other than the closing and
other fees payable pursuant to this Agreement and the Fee Letter.

 

Section 3.22         Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of its Subsidiaries as of the Closing
Date, other than as set forth in Schedule 3.22 hereto.  As of the Closing Date
none of the Credit Parties or any of its Subsidiaries (i) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
five years preceding the

 

76

--------------------------------------------------------------------------------



 

Closing Date, other than as set forth in Schedule 3.22 hereto or (ii) has
knowledge of any pending strike, walkout or work stoppage that could, in either
case, reasonably be expected to have a Material Adverse Effect.

 

Section 3.23         Security Documents.

 

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or will be, upon the filing of appropriate financing statements
and grants of security in Intellectual Property, in each case in favor of the
Administrative Agent) perfected security interests and Liens, prior to all other
Liens other than Permitted Liens.

 

Section 3.24         Accuracy and Completeness of Information.

 

No written report, financial statement, certificate or other information
furnished by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Credit
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits any material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading as of the date furnished; provided
that, with respect to projected financial information and other forward looking
information, each Credit Party represents only that such information was
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable at the time prepared in light of the conditions
existing at such time, and represented, at the time of delivery, such Credit
Party’s reasonable estimate of its future financial condition and performance
(it being understood that projections by their nature are inherently uncertain,
actual results may differ from projections and such differences may be
material).  There is no fact now known to any Credit Party or any of its
Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the financial
statements of the Credit Parties furnished to the Administrative Agent, or in
any certificate, opinion or other written statement made or furnished by or on
behalf of the Credit Parties to the Administrative Agent and/or the Lenders.  As
of the Closing Date, all of the information included in the Beneficial Ownership
Certification is true and correct.

 

Section 3.25         Material Contracts.

 

Schedule 3.25 sets forth a complete and accurate list of all Material Contracts
of the Borrowers and their Subsidiaries in effect as of the Closing Date.  As of
the Closing Date, other than as set forth in Schedule 3.25, each such Material
Contract is, and after giving effect to the transactions contemplated by the
Credit Documents will be, in full force and effect in accordance with the terms
thereof and no Borrower or Subsidiary thereof has violated in any material
respect any such Material Contract.  The Borrowers have delivered or made
available to the Administrative Agent for its review a correct and complete copy
of each written agreement listed in Schedule 3.25 (as amended to date) and a
written summary setting forth the terms and conditions of each oral agreement
referred to in such Schedule.

 

Section 3.26         Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.

 

(a)           None of (i) any Credit Party, any of their Subsidiaries, any of
their respective directors, officers, or, to the knowledge of any such Credit
Party or such Subsidiary, any of their respective employees or Affiliates, or
(ii) to the knowledge of any Credit Party, any agent or representative of any
Credit Party or any of their Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereunder,
(A) is a Sanctioned Person or currently the subject or target of

 

77

--------------------------------------------------------------------------------



 

any Sanctions, (B) is controlled by or is acting on behalf of a Sanctioned
Person, (C) has its assets located in a Sanctioned Country, (D) is under
administrative, civil or criminal investigation for an alleged violation of, or
received notice from or made a voluntary disclosure to any governmental entity
regarding a possible violation of, Anti-Corruption Laws, Anti-Money Laundering
Laws or Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (E) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons.

 

(b)           Each Credit Party and their Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Credit Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

 

(c)           Each Credit Party and their Subsidiaries, each director, officer,
and to the knowledge of such Credit Party, employee, agent and Affiliate of each
such Credit Party and Subsidiary, is in compliance with all Anti-Corruption
Laws, Anti-Money Laundering Laws in all material respects and applicable
Sanctions.

 

(d)           No proceeds of any Extension of Credit have been used, directly or
indirectly, by any Credit Party, any of their Subsidiaries or any of their
respective directors, officers, employees and agents in violation of
Section 5.17(a).

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.1            Conditions to Closing and Initial Extensions of Credit.

 

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

 

(a)           Execution of Credit Documents.  The Administrative Agent shall
have received (i) counterparts of this Agreement, (ii) for the account of each
Revolving Lender requesting the same, a Revolving Note, (iii) for the account of
each Term Loan Lender requesting the same, a Term Loan Note, (iv) for the
account of the Swingline Lender, the Swingline Note, and (v) counterparts to the
Security Agreement and the Pledge Agreement, in each case conforming to the
requirements of this Agreement and executed by a duly authorized officer of each
party thereto, and in each case in form and substance reasonably satisfactory to
the Lenders.

 

(b)           Authority Documents.  The Administrative Agent shall have received
the following:

 

(i)            Articles of Incorporation/Charter Documents.  Copies of the
articles of incorporation or other charter documents, as applicable, of each
Credit Party (A) certified by a secretary or assistant secretary of such Credit
Party as of the Closing Date to be true and complete and (B) with respect to
each Credit Party other than Western Franchise Development, Inc., certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state of its incorporation.

 

78

--------------------------------------------------------------------------------



 

(ii)           Resolutions.  Copies of resolutions of the board of directors of
each Credit Party approving and adopting the Credit Documents, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Credit Party (pursuant to a
secretary’s certificate in substantially the form of Exhibit 4.1(b) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date.

 

(iii)          Bylaws/Operating Agreement.  A copy of the bylaws or comparable
operating agreement of each Credit Party certified by a secretary or assistant
secretary of such Credit Party (pursuant to a secretary’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) as of the Closing Date
to be true and correct and in force and effect as of such date.

 

(iv)          Good Standing.  Copies of certificates of good standing, existence
or its equivalent with respect to each Credit Party certified as of a recent
date by the appropriate Governmental Authorities of the state of incorporation
or organization.

 

(v)           Incumbency.  An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary (pursuant to a secretary’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) to be
true and correct as of the Closing Date.

 

(c)           Legal Opinions of Counsel.  The Administrative Agent shall have
received opinions of legal counsel (including local counsel to the extent
required by the Administrative Agent) for the Credit Parties, dated the Closing
Date and addressed to the Administrative Agent and the Lenders in form and
substance reasonably acceptable to the Administrative Agent.

 

(d)           Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:

 

(i)            searches of Uniform Commercial Code filings in the jurisdiction
of the state of incorporation or organization of each Credit Party and each
other jurisdiction deemed necessary by the Administrative Agent and copies of
the financing statements on file in such jurisdictions;

 

(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(iii)          searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in the Intellectual Property;

 

(iv)          all stock or membership certificates, if any, evidencing the
Capital Stock pledged to the Administrative Agent pursuant to the Pledge
Agreement, together with duly executed in blank undated stock or transfer powers
attached thereto;

 

(v)           all instruments and chattel paper individually in excess of
$500,000 in the possession of any of the Credit Parties, together with allonges
or assignments as may be necessary or appropriate to perfect the Administrative
Agent’s security interest in such instruments and chattel paper;

 

79

--------------------------------------------------------------------------------



 

(vi)          with respect to the deposit accounts and securities accounts of
the Credit Parties, such control agreements as may be required pursuant to the
terms of Section 5.14; and

 

(vii)         such other duly executed agreements or consents as are necessary,
in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the Collateral.

 

(e)           Liability, Casualty, Business Interruption and Food Borne Illness
Insurance.  The Administrative Agent shall have received copies of insurance
policies or certificates of insurance evidencing liability, casualty, business
interruption and food borne illness insurance meeting the requirements set forth
herein or in the Security Documents.  The Administrative Agent shall be named as
loss payee, as its interest may appear, and/or additional insured with respect
to such insurance, and each provider of any such insurance shall agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice (or ten (10) days, in
the event of cancellation for non-payment of premium) before any such policy or
policies shall be altered or canceled.

 

(f)            Fees.  The Administrative Agent and the Lenders shall have
received all fees, if any, owing pursuant to the Fee Letters and Section 2.6.

 

(g)           Litigation.  Except for litigation disclosed on Schedule 3.6,
there shall not exist any material litigation, investigation, bankruptcy or
insolvency, injunction, order or claim affecting or relating to any Credit Party
or any of its Subsidiaries or with respect to this Agreement and the other
Credit Documents that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date.

 

(h)           Solvency Certificate.  The Administrative Agent shall have
received an officer’s certificate prepared by the chief financial officer or the
treasurer of the Parent as to the financial condition, solvency and related
matters of the Credit Parties, taken as a whole, in substantially the form of
Exhibit 4.1(h) hereto.

 

(i)            Account Designation Notice.  The Administrative Agent shall have
received the executed Account Designation Notice in the form of
Exhibit 1.1(a) hereto.

 

(j)            Corporate Structure.  The corporate, capital and ownership
structure of the Credit Parties and their Subsidiaries shall be as described in
Schedule 3.12, and shall otherwise be reasonably satisfactory to the
Administrative Agent and the Lenders.

 

(k)           Consents.  The Administrative Agent shall have received evidence
that all material governmental, shareholder, board of director and third party
consents and approvals necessary in connection with the financings and other
transactions contemplated hereby have been obtained.

 

(l)            Compliance with Laws.  The financings and other transactions
contemplated hereby shall be in compliance with all Applicable Laws (including
all applicable securities and banking laws, rules and regulations).

 

(m)          Bankruptcy.  There shall be no bankruptcy or insolvency proceedings
with respect to any Credit Party or any of its Subsidiaries.

 

80

--------------------------------------------------------------------------------



 

(n)           Material Adverse Effect.  No material adverse change shall have
occurred since December 30, 2018 in the business, properties, operations or
financial condition of the Credit Parties and their Subsidiaries taken as a
whole.

 

(o)           Financial Statements.  The Administrative Agent shall have
received copies of (i) the audited consolidated financial statements of the
Parent and its Subsidiaries for the fiscal year ended December 30, 2018 and
(ii) the unaudited consolidated financial statements of the Parent and its
Subsidiaries for the fiscal quarter ended October 6, 2019, each in form and
substance reasonably satisfactory to it.

 

(p)           [reserved]

 

(q)           Officer’s Certificates.  The Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Parent as of the
Closing Date stating that (i) except as set forth on Schedule 3.6, there is no
material pending or, to the knowledge of any Credit Party, threatened
litigation, investigation, bankruptcy or insolvency, injunction, order or claim
affecting or relating to any Credit Party or any of its Subsidiaries, this
Agreement or the other Credit Documents, that has not been settled, dismissed,
vacated, discharged or terminated prior to the Closing Date, (ii) no material
adverse change shall have occurred since December 30, 2018 in the business,
properties, operations or financial condition of the Credit Parties and their
Subsidiaries taken as a whole, (iii) immediately after giving effect to this
Agreement (including the initial Extensions of Credit hereunder), the other
Credit Documents and all the transactions contemplated therein to occur on such
date, (A) no Default or Event of Default exists and (B) all representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects and (iv) each of the Credit Parties, as
applicable, has satisfied each of the conditions set forth in Section 4.1 and
Section 4.2.

 

(r)            Patriot Act, etc.  The Borrower and each of the Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of the Patriot Act, applicable “know your customer” and anti-money
laundering rules and regulations.  The Borrower shall have delivered to the
Administrative Agent, and directly to any Lender requesting the same, a
Beneficial Ownership Certification in relation to it (or a certification that
such Borrower qualifies for an express exclusion from the “legal entity
customer” definition under the Beneficial Ownership Regulations), in each case
at least five (5) Business Days prior to the Closing Date.

 

(s)            Additional Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.

 

Without limiting the generality of the provisions of Section 8.3, for purposes
of determining compliance with the conditions specified in this Section 4.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

81

--------------------------------------------------------------------------------



 

Section 4.2            Conditions to All Extensions of Credit.

 

The obligation of each Lender to make any Extension of Credit (including,
without limitation, any Swingline Loan made pursuant to the Autoborrow Feature)
hereunder is subject to the satisfaction of the following conditions precedent
on the date of making such Extension of Credit:

 

(a)           Representations and Warranties.  The representations and
warranties made by the Credit Parties herein, in the Security Documents or which
are contained in any certificate furnished at any time under or in connection
herewith shall be true and correct on and as of the date of such Extension of
Credit as if made on and as of such date, except for representations and
warranties expressly stated to relate to a specific earlier date.

 

(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to
such Extension of Credit.

 

(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of outstanding Revolving Loans plus outstanding Swingline
Loans plus LOC Obligations shall not exceed the Revolving Committed Amount,
(ii) the LOC Obligations shall not exceed the LOC Sublimit and (iii) the
Swingline Loans shall not exceed the Swingline Sublimit.

 

(d)           Additional Conditions to Revolving Loans.  If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.

 

(e)           Additional Conditions to Letters of Credit.  If the issuance of a
Letter of Credit is requested, all conditions set forth in Section 2.3 shall
have been satisfied.

 

(f)            Additional Conditions to Swingline Loans.  If a Swingline Loan is
requested, all conditions set forth in Section 2.4 shall have been satisfied.

 

(g)           Additional Conditions to Canadian Dollar Extensions of Credit.  In
the case of an Extension of Credit to be denominated in Canadian Dollars, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent or the Required
Lenders would make it impracticable for such Extension of Credit to be
denominated in Canadian Dollars.

 

Each request for an Extension of Credit (including, without limitation, any
Swingline Loan made pursuant to the Autoborrow Feature, which shall be deemed a
request by the Borrower for a Swingline Loan for purposes of this Section 4.2)
and each acceptance by the Borrower of any such Extension of Credit shall be
deemed to constitute representations and warranties by the Borrower as of the
date of such Extension of Credit that the applicable conditions in
paragraphs (a) through (g) of this Section have been satisfied.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding

 

82

--------------------------------------------------------------------------------



 

and unpaid and the Secured Obligations together with interest, Commitment Fee
and all other amounts owing to the Administrative Agent or any Lender hereunder,
are paid in full, the Credit Parties shall, and shall cause each of their
Subsidiaries (other than in the case of Sections 5.1, 5.2 or 5.7 hereof), to:

 

Section 5.1            Financial Statements.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)           Annual Financial Statements.  As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of the Parent, a
copy of the consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows of the Parent and
its consolidated Subsidiaries for such year which shall be audited by a firm of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification;

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event within forty-five (45) days after the end of each fiscal quarter of the
Parent, a copy of the consolidated balance sheet of the Parent and its
consolidated Subsidiaries as at the end of such period and related consolidated
statements of income and retained earnings and of cash flows for the Parent and
its consolidated Subsidiaries for such quarterly period and for the portion of
the fiscal year ending with such period, in each case setting forth in
comparative form consolidated figures for the corresponding period or periods of
the preceding fiscal year (provided that the balance sheet will be compared to
the balance sheet from the prior fiscal year end) subject to normal recurring
year-end audit adjustments and the absence of footnotes);

 

(c)           Officer’s Certificate.  At the time of delivery of the financial
statements provided for in Sections 5.1(a) and 5.1(b) above, a certificate of a
Responsible Officer of the Parent substantially in the form of Exhibit 5.1(c),
(i) demonstrating compliance with the financial covenants contained in
Section 5.9 by calculation thereof as of the end of each such fiscal period and
(iii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Credit Parties propose to take with respect thereto.

 

(d)           Annual Operating Budget and Cash Flow.  As soon as available, but
in any event within sixty (60) days following the end of each fiscal year, a
copy of the detailed annual operating budget or plan including cash flow
projections of the Parent and its Subsidiaries for the next four fiscal quarter
period prepared on a quarterly basis, in form and detail reasonably acceptable
to the Administrative Agent, together with a summary of the material assumptions
made in the preparation of such annual budget or plan;

 

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.  As to any information contained in materials furnished
or made available

 

83

--------------------------------------------------------------------------------



 

pursuant to Section 5.2(b), Parent shall not be separately required to furnish
such information under Section 5.1(a) or (b) above, but the foregoing shall not
be in derogation of the obligation of Parent to furnish the information and
materials described in Sections 5.1(a) and (b) above at the times specified
therein.

 

Section 5.2            Certificates; Other Information.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)           [reserved];

 

(b)           promptly after the same are sent or upon their becoming available,
copies of or access to (i) all financial statements, reports, notices and proxy
statements sent or made available by the Credit Parties to their equityholders,
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any of the Credit Parties with any securities
exchange or any governmental or private regulatory authority, and (iii) all
press releases and other statements made available by any of the Credit Parties
to the public concerning material developments in the business of any of the
Credit Parties;

 

(c)           not less than twenty (20) Business Days prior to the consummation
of any Permitted Acquisition with Total Consideration in excess of $5,000,000,
the following information:

 

(i)            a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation, the purchase price and
method and structure of payment) and of each Target;

 

(ii)           to the extent available, audited financial statements of the
Target for its two (2) most recent fiscal years prepared by independent
certified public accountants acceptable to the Administrative Agent and
unaudited fiscal year-to-date statements for the two (2) most recent interim
periods;

 

(iii)          consolidated projected income statements of the Parent and its
consolidated Subsidiaries (giving effect to such Permitted Acquisition and the
consolidation with the Parent of each relevant Target) for the three (3)-year
period following the consummation of such Permitted Acquisition, in reasonable
detail, together with any appropriate statement of assumptions and pro forma
adjustments reasonably acceptable to the Administrative Agent;

 

(iv)          a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, executed by a Responsible Officer of the Parent
(A) setting forth a good faith estimate of the Total Consideration to be paid
for each Target, and (B) certifying that (1) such Permitted Acquisition complies
with the requirements set forth in the definition thereof in Section 1.1 of this
Agreement and (2) after giving effect to such Permitted Acquisition and any
borrowings in connection therewith, the Parent believes in good faith that it
will have sufficient availability under the Revolving Commitments to meet its
ongoing working capital requirements; and

 

(v)           any due diligence reports prepared by, or on behalf of, any Credit
Party with respect to the Target;

 

84

--------------------------------------------------------------------------------



 

provided, that with respect to any Permitted Acquisition consummated within the
first twenty (20) Business Days following the Closing Date, the delivery of the
information required pursuant to clauses (i)-(v) above on the Closing Date shall
satisfy the requirements of this Section 5.2(c).

 

(d)           promptly, such additional financial and other information as the
Administrative Agent, or any Lender through the Administrative Agent, may from
time to time reasonably request; and

 

(e)           concurrently with the delivery of the financial statements
referred to in Section 5.1(b) above, notice of any acquisition or construction
of a new restaurant; and

 

(f)            promptly upon the request thereof, such other information and
documentation required under applicable “know your customer” rules and
regulations, the Patriot Act, or any applicable Anti-Money Laundering Laws or
Anti-Corruption Laws, in each case, as from time to time reasonably requested by
the Administrative Agent or any Lender.

 

Documents required to be delivered pursuant to Section 5.1(a) or (b), or
Section 5.2(b) or (e) (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Parent posts such documents, or provides a
link thereto on Parent’s website; (ii) on which such documents are posted on
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); or (iii) on which
such documents are available on the website of the Securities and Exchange
Commission at www.sec.gov.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that at such time as and for so long as the Borrower is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and each of the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 

Section 5.3            Payment of Taxes and Other Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its taxes (Federal, state, local and any
other taxes) and other material obligations and

 

85

--------------------------------------------------------------------------------



 

liabilities of whatever nature and any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities (except where the failure to pay, discharge or
satisfy such obligations and liabilities (other than taxes) could not reasonably
be expected to have a Material Adverse Effect), except when the amount or
validity of any such taxes, obligations and liabilities is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Credit Parties.

 

Section 5.4            Maintenance of Existence.

 

Preserve, renew and keep in full force and effect its existence and good
standing and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business and to
maintain its goodwill; comply with all Material Contracts and Requirements of
Law applicable to it except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 5.5            Maintenance of Property; Insurance.

 

(a)           Keep all material property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).

 

(b)           Maintain with financially sound and reputable insurance companies
(i) insurance on all its property (including without limitation its tangible
Collateral) insuring against at least such risks as are usually insured against
in the same or a similar business, (ii) liability and food borne illness
insurance covering at least such risks as are usually insured against in the
same or a similar business; and furnish to the Administrative Agent, upon
written request, full information as to the insurance carried.  The
Administrative Agent shall be named as loss payee or mortgagee, as its interest
may appear, or an additional insured, as applicable, with respect to such
insurance policies, and each provider of such insurance policies shall agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled (or ten (10) days, in the event
of cancellation for non-payment of premium), and that no act or default of any
Credit Party or any of its Subsidiaries or any other Person shall affect the
rights of the Administrative Agent or the Lenders under such policy or
policies.  The present insurance coverage of the Credit Parties as of the
Closing Date is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 5.5(b).

 

(c)           In case of any material loss, damage to or destruction of the
Collateral of any Credit Party or any material part thereof, such Credit Party
shall promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.

 

Section 5.6            Inspection of Property; Books and Records; Discussions.

 

Keep proper books of records and accounts in which full, true and correct
entries (in all material respects) shall be made of all dealings and
transactions in relation to its businesses and activities, such entries to be in
conformity with GAAP and all Requirements of Law; and permit, during regular
business hours and upon reasonable notice by the Administrative Agent or any
Lender, the Administrative Agent or any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired, and to discuss
the business, operations, properties and financial and other condition of the
Credit Parties and their Subsidiaries with officers and employees of the Credit
Parties and with its independent certified public

 

86

--------------------------------------------------------------------------------



 

accountants; provided, however, that the Credit Parties shall only be required
to reimburse the expenses of the Administrative Agent for two such inspections
and examinations in any fiscal year, unless an Event of Default has occurred and
is continuing, in which case the Administrative Agent or any Lender (or any of
its respective representatives or independent contractors) shall not be so
limited.

 

Section 5.7            Notices.

 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

 

(a)           promptly, but in any event within five (5) Business Days after any
Credit Party knows or has reason to know thereof, the occurrence of any Default
or Event of Default;

 

(b)           promptly, the occurrence of any default or event of default under
any Material Contracts of any Credit Party or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect;

 

(c)           promptly, any litigation, or any investigation or proceeding known
to any Credit Party (i) affecting any Credit Party or any of its Subsidiaries
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or involve a monetary claim in excess of $10,000,000,
(ii) affecting or with respect to this Agreement or any other Credit Document or
(iii) involving an environmental claim or potential liability under
Environmental Laws in excess of $5,000,000;

 

(d)           as soon as possible and in any event within thirty (30) days after
any Credit Party knows or has reason to know thereof:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or any Credit Party or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the terminating, Reorganization or
Insolvency of, any Plan, in each case that could reasonably be expected to have
a Material Adverse Effect or involve a monetary claim or potential liability in
excess of $5,000,000;

 

(e)           any notice of any material violation of any Requirement of Law
received by any Credit Party or any of its Subsidiaries from any Governmental
Authority including, without limitation, any notice of material violation of
Environmental Laws;

 

(f)            any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Credit Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect;

 

(g)           any attachment, judgment, lien, levy or order exceeding
$10,000,000 that may be assessed against any Credit Party other than Permitted
Liens; and

 

(h)           promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties

 

87

--------------------------------------------------------------------------------



 

propose to take with respect thereto.  In the case of any notice of a Default or
Event of Default, the Borrower shall specify that such notice is a Default or
Event of Default notice on the face thereof.

 

Section 5.8            Environmental Laws.

 

(a)           Comply in all material respects with, and take reasonable steps to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws and obtain and comply in all
material respects with and maintain, and take reasonable steps to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws;

 

(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect; and

 

(c)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors,
from and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or any of their Subsidiaries
or the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor as determined by a court of competent
jurisdiction in a final and non-appealable judgment.  The agreements in this
paragraph shall survive repayment of the Secured Obligations.

 

Section 5.9            Financial Covenants.

 

Commencing on the day immediately following the Closing Date, the Credit Parties
shall comply with the following financial covenants:

 

(a)           Lease Adjusted Leverage Ratio.  As of the last day of any fiscal
quarter of the Parent ending during the periods specified below, the Lease
Adjusted Leverage Ratio shall be less than or equal to the corresponding ratio
set forth below:

 

Period

 

Maximum Ratio

Closing Date through December 27, 2020 (the last day of the fourth fiscal
quarter of the 2020 fiscal year of the Parent)

 

5.00 to 1.00

December 28, 2020 (the first day of the first fiscal year of the 2021 fiscal
year) through December 26, 2021 (the last day of the fourth fiscal quarter of
the 2021 fiscal year of the Parent)

 

4.75 to 1.00

December 27, 2021 (the first day of the first fiscal quarter of the 2022 fiscal
year of the Parent) and thereafter

 

4.50 to 1.00

 

88

--------------------------------------------------------------------------------



 

(b)           Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as
of the last day of each fiscal quarter of the Parent shall be greater than or
equal to 1.25 to 1.0.

 

Section 5.10         Additional Subsidiary Guarantors.

 

The Credit Parties will cause each of their Domestic Subsidiaries (other than an
Immaterial Subsidiary or a Liquor License Subsidiary), whether newly formed,
after acquired or otherwise existing, to promptly become a Guarantor hereunder
by way of execution of a Joinder Agreement.  In connection therewith, the Credit
Parties shall give notice to the Administrative Agent not less than fifteen (15)
days prior to creating a Subsidiary, or acquiring the Capital Stock of any other
Person.  The guaranty obligations of any such Additional Credit Party shall be
secured by, among other things, the Collateral of the Additional Credit Party
and a pledge of 100% of the Capital Stock of its Domestic Subsidiaries that such
Additional Credit Party owns and 65% (or such higher percentage that would not
result in material adverse tax consequences for such Additional Credit Party (by
constituting an investment of earnings in United States property under
Section 956 (or a successor provision) of the Code or triggering an increase in
the gross income of Borrower pursuant to Section 951 (or a successor provision)
of the Code without corresponding credits or other offsets)) of the voting
Capital Stock and 100% of the non-voting Capital Stock of its first-tier Foreign
Subsidiaries.  In connection with the foregoing, the Credit Parties shall
deliver to the Administrative Agent such charter and organizational documents
and opinions of counsel as the Administrative Agent may reasonably request.

 

Section 5.11         Compliance with Law.

 

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.12         Pledged Assets.

 

Each Credit Party will, and will cause each of its Subsidiaries to, cause 100%
of the Capital Stock of each of its direct or indirect Domestic Subsidiaries
that such Credit Party owns and 65% of the voting Capital Stock and 100% of the
non-voting Capital Stock of each of its first-tier Foreign Subsidiaries that
such Credit Party owns to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Security Documents or such other security documents as the Administrative
Agent shall reasonably request.

 

Section 5.13         Covenants Regarding Intellectual Property.

 

(a)           Each Credit Party shall notify the Administrative Agent promptly
if it knows that any application, letters patent or registration relating to any
material Patent or any registration relating to any material Trademark of such
Credit Party or any of its Subsidiaries may become abandoned, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court) regarding such Credit Party’s or any
of its Subsidiary’s ownership of any material Patent or material registered
Trademark, its right to patent or register the same, or to enforce, keep and
maintain the same, or its rights under any material Patent License or material
Trademark License.

 

89

--------------------------------------------------------------------------------



 

(b)           Each Credit Party shall notify the Administrative Agent promptly
after it knows of any final adverse determination (including, without
limitation, any such determination in any proceeding in any court) regarding any
material Copyright of such Credit Party or any of its Subsidiaries, whereby
(i) such material Copyright may become invalid or unenforceable prior to its
expiration or termination, or (ii) such Credit Party’s or any of its
Subsidiary’s ownership of such material Copyright, its right to register the
same or to enforce, keep and maintain the same, or its rights under such
material Copyright, may be adversely affected.

 

(c)           (i)            Each Credit Party shall promptly notify the
Administrative Agent of any filing by such Credit Party or any of its Domestic
Subsidiaries, either itself or through any agent, employee, licensee or designee
(but in no event later than the 15th Business Day following the last day of the
fiscal year in which such filing occurs), of any application for registration of
any material Intellectual Property with the United States Copyright Office or
United States Patent and Trademark Office or any similar office or agency in any
other country or any political subdivision thereof, or any new Intellectual
Property acquired or licensed by a Credit Party or any Domestic Subsidiary
thereof.

 

(ii)           Upon request of the Administrative Agent, each Credit Party shall
execute and deliver any and all agreements, instruments, documents, and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in the Intellectual Property and the
general intangibles (including goodwill) related thereto or represented thereby.

 

(d)           The Credit Parties and their Subsidiaries will take all necessary
actions, including, without limitation, in any proceeding before the United
States Patent and Trademark Office or the United States Copyright Office, to
maintain the registration of each material registered Copyright, Patent and
Trademark owned by the Credit Parties and their Subsidiaries, including, without
limitation, payment of maintenance fees, filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings.

 

(e)           In the event that any Credit Party becomes aware that any material
Intellectual Property is infringed, misappropriated or diluted by a third party
in any material respect, such Credit Party shall notify the Administrative Agent
promptly after it learns thereof and shall, unless such Credit Party shall
reasonably determine that such Intellectual Property is not material to the
business of such Credit Party or the Credit Parties and their Subsidiaries taken
as a whole, or that taking legal action will not be financially prudent,
promptly take action against such infringement, misappropriation or dilution to
terminate such infringement, misappropriation or dilution and/or recover any and
all damages for such infringement, misappropriation or dilution, and take such
other actions as such Credit Party shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

 

(f)            Notwithstanding anything to the contrary in this Section 5.13,
each Credit Party shall be permitted to abandon any Copyright, Trademark or
Patent that such Credit Party reasonably determines is no longer used or useful
in the conduct of the business of such Credit Party or its Subsidiaries and
shall not be required to provide any notice set forth in this Section 5.13 with
respect thereto.

 

90

--------------------------------------------------------------------------------



 

Section 5.14         Deposit and Securities Accounts.

 

The Credit Parties shall maintain each of their deposit and securities accounts
with (a) a Lender or (b) a financial institution that has entered into an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) any account with a financial institution
(other than a Lender) that has an outstanding balance, or contains assets that
are valued, at all times less than $1,000,000 shall not be subject to the
requirements of this Section 5.14 and (ii) the outstanding balance of, or the
amount of assets in, all accounts excluded from the requirements of this
Section 5.14 shall not exceed $5,000,000 at any time.

 

Section 5.15         Collateral Consents.

 

(a)           In the case of any tangible personal property that is Collateral
with a fair market value equal to or greater than $1,000,000 and that as of the
Closing Date is in the possession or control of a warehouseman, bailee or agent,
the Borrower will use commercially reasonable efforts to deliver to the
Administrative Agent all such customary estoppel letters, bailee letters,
consents and waivers from such warehouseman, bailee or agent, as applicable, as
may be reasonably required by the Administrative Agent.

 

(b)           In the event that after the Closing Date, any Credit Party stores
inventory or other tangible personal property that is Collateral with a
warehouseman, bailee or agent, in each case with fair market value equal to or
greater than $1,000,000, such Credit Party shall promptly notify the
Administrative Agent and, if requested by the Administrative Agent, use
commercially reasonable efforts to deliver or cause to be delivered to the
Administrative Agent all such customary estoppel letters, bailee letters,
consents and waivers from such warehouseman, bailee or agent, as applicable, as
may be reasonably required by the Administrative Agent.

 

Section 5.16         Further Assurances.

 

Upon the request of the Administrative Agent, the Credit Parties shall promptly
perform or cause to be performed any and all acts and execute or cause to be
executed any and all documents which are necessary or advisable to create or
maintain in favor of the Administrative Agent, for the benefit of the Lenders,
Liens on all Collateral of the Credit Parties as may be required by this
Agreement or any Security Document that are duly perfected in accordance with
all applicable Requirements of Law.

 

Section 5.17         Compliance with Anti-Corruption Laws and Sanctions.

 

(a)           The Borrower will not request any Extension of Credit, and the
Borrower shall not use, and shall ensure that no Credit Party and none of their
Subsidiaries or their respective directors, officers, employees and agents use,
the proceeds of any Extension of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

(b)           The Credit Parties will (i) maintain in effect and enforce
policies and procedures designed to promote and achieve compliance in all
material respects by each such Credit Party, their Subsidiaries and their
respective directors, officers, employees and agents with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, (ii) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership

 

91

--------------------------------------------------------------------------------



 

Certification (or a certification that the Borrower qualifies for an express
exclusion to the “legal entity customer” definition under the Beneficial
Ownership Regulation) of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein (or, if applicable, the Borrower ceasing to
fall within an express exclusion to the definition of “legal entity customer”
under the Beneficial Ownership Regulation) and (iii) promptly upon the
reasonable request of the Administrative Agent or any Lender, provide the
Administrative Agent or directly to such Lender, as the case may be, any
information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Secured
Obligations together with interest, Commitment Fee and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full that:

 

Section 6.1            Indebtedness.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness, except:

 

(a)           Indebtedness arising or existing under this Agreement and the
other Credit Documents;

 

(b)           Indebtedness existing as of the Closing Date as referenced in the
financial statements referenced in Section 3.1 (and set out more specifically in
Schedule 6.1(b)) hereto and renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension, together with fees and expenses reasonably
incurred in connection therewith;

 

(c)           Indebtedness incurred after the Closing Date consisting of Capital
Leases or Indebtedness incurred to provide all or a portion of the purchase
price of furniture, fixtures and equipment provided that (i) such Indebtedness
when incurred shall not exceed the purchase price or cost of construction of
such furniture, fixtures and equipment; (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing; and (iii) the total amount of all such
Indebtedness shall not exceed $25,000,000 at any time outstanding and renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension;

 

(d)           Unsecured intercompany Indebtedness among the Credit Parties;
provided that any such Indebtedness shall be fully subordinated to the Secured
Obligations hereunder on terms reasonably satisfactory to the Administrative
Agent;

 

(e)           Indebtedness and obligations owing under Secured Hedging
Agreements and other Hedging Agreements entered into in order to manage existing
or anticipated business risks and not for speculative purposes;

 

92

--------------------------------------------------------------------------------



 

(f)            Indebtedness and obligations of Credit Parties owing under
documentary letters of credit for the purchase of goods or other merchandise
(but not under standby, direct pay or other letters of credit except for the
Letters of Credit hereunder) generally;

 

(g)           Indebtedness in respect of Guaranty Obligations to the extent
permitted under Section 6.3;

 

(h)           Indebtedness in respect of Sale Leaseback Transactions to the
extent permitted under Section 6.12;

 

(i)            performance, surety, bid, appeal or similar bonds arising in the
ordinary course of business;

 

(j)            any Indebtedness owing by any Person prior to such Person
becoming a Subsidiary of a Credit Party pursuant to a Permitted Acquisition;
provided that such Indebtedness is not created in contemplation of such
acquisition;

 

(k)           other unsecured Indebtedness or Subordinated Debt of Credit
Parties; provided that (i) the Credit Parties shall demonstrate to the
reasonable satisfaction of the Administrative Agent that the Credit Parties will
be in compliance on a Pro Forma Basis with the financial covenants set forth in
Section 5.9 after giving effect to any such Indebtedness and (ii) no Event of
Default shall exist at the time of, or shall result from, the incurrence of such
Indebtedness; and

 

(l)            other Indebtedness of the Credit Parties and their Subsidiaries
which does not exceed $25,000,000 in the aggregate at any time outstanding.

 

Section 6.2            Liens.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.  Notwithstanding the foregoing, if a Credit Party shall grant a Lien on
any of its assets in violation of this Section 6.2, then it shall be deemed to
have simultaneously granted an equal and ratable Lien on any such assets in
favor of the Administrative Agent for the benefit of the Lenders, to the extent
such a Lien has not already been granted to the Administrative Agent.  For the
avoidance of doubt, each of the Credit Parties will not, nor will it permit any
Subsidiary to, grant consensual Liens or other security interests on real
property owned by any Credit Party or its Subsidiaries in favor of any party
other than the Administrative Agent.

 

Section 6.3            Guaranty Obligations.

 

The Credit Parties will not enter into or otherwise become or be liable in
respect of any Guaranty Obligations (excluding specifically therefrom
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) other than (a) those in favor of the Lenders in
connection herewith, (b) guaranties given by the Borrower or any of its
Subsidiaries in connection with obligations not constituting Indebtedness,
including Permitted Acquisitions, real property leases and other contracts
entered into in the ordinary course of business, (c) Guaranty Obligations by the
Credit Parties and their Subsidiaries with respect to Indebtedness permitted
under Section 6.1 (except, as regards Indebtedness under subsection (b) thereof,
only if and to the extent such Indebtedness was guaranteed on the Closing Date)
and (d) guaranties given by the Borrower or any Subsidiaries with respect to the
Indebtedness of a

 

93

--------------------------------------------------------------------------------



 

Red Robin franchisee in an aggregate amount for all such guaranties not to
exceed $50,000,000 at any time outstanding.

 

Section 6.4            Nature of Business.

 

Except as permitted by Section 6.5, each of the Credit Parties will not, nor
will it permit any Subsidiary to, alter its business in any material respect
from that conducted as of the Closing Date or any business substantially related
or incidental thereto.

 

Section 6.5            Consolidation, Merger, Sale or Purchase of Assets, etc.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to:

 

(a)           dissolve, liquidate or wind up its affairs, sell, transfer, lease
to a third party or otherwise dispose of its property or assets or agree to do
so at a future time except the following, without duplication, shall be
expressly permitted:

 

(i)            Specified Sales;

 

(ii)           Sale Leaseback Transactions to the extent permitted under
Section 6.12;

 

(iii)          the disposition of property or assets as a result of a Recovery
Event;

 

(iv)          the sale, lease, transfer or other disposition of (A) machinery,
parts and equipment no longer used or useful in the conduct of the business of
the Borrower or any of its Subsidiaries and (B) property and assets located at
or used in connection with, or which are otherwise associated with, restaurants
that are not material to the business of any Credit Party;

 

(v)           the sale, lease or transfer of property or assets between Credit
Parties, so long as the Liens of the Administrative Agent with respect to such
property or assets remain in full force and effect and fully perfected after
giving effect to such transaction;

 

(vi)          the dissolution, liquidation or winding up of a Liquor License
Subsidiary or any sale, transfer or other disposition of assets from a Liquor
License Subsidiary to a Credit Party or another Liquor License Subsidiary;

 

(vii)         the sale of restaurants owned by the Credit Parties to franchisees
for fair market value so long as the aggregate consideration for all sales made
in reliance on this clause (vii) does not exceed $50,000,000 in any fiscal year;
and

 

(viii)        the sale, lease or transfer of property or assets for fair market
value so long as the aggregate consideration for all sales, leases and transfers
of property or assets made in reliance on this clause (viii) does not exceed
$50,000,000 during the term of this Agreement;

 

provided, that in each case (other than with respect to clause (v) above and
dispositions of assets of a restaurant in connection with a refinishing,
refurnishing or upgrade of such restaurant for consideration less than $100,000
in the aggregate per restaurant) (A) at least 75% of the consideration received
therefor by any Credit Party or any such Subsidiary shall be in the form of cash
or Cash Equivalents, (B) after giving effect to the sale, lease, transfer or
other disposition of

 

94

--------------------------------------------------------------------------------



 

such property or assets and the repayment of Indebtedness (if any) with the
proceeds thereof, the Credit Parties shall be in compliance on a Pro Forma Basis
with the financial covenants set forth in Section 5.9 hereof and shall be in
compliance with all other terms and conditions of this Agreement, and (C) no
Event of Default shall exist or shall result from such sale, lease, transfer or
other disposition of property or assets; provided, further, that with respect to
any sale or transfer of property or assets permitted hereunder to an unrelated
third party, the Administrative Agent shall be entitled, without the consent of
the Lenders or the Required Lenders, to release its Liens relating to the
particular property or assets sold; or

 

(b)           (i) purchase, lease or otherwise acquire (in a single transaction
or a series of related transactions) all or substantially all of the property or
assets or a majority of the Voting Stock of any Person (other than purchases or
other acquisitions of inventory, goods, materials, property and equipment in the
ordinary course of business, except as otherwise limited or prohibited herein)
or (ii) enter into any transaction of merger or consolidation, except for
(A) Permitted Acquisitions, (B) investments or acquisitions permitted pursuant
to Section 6.6, and (C) the merger or consolidation of a Credit Party with and
into another Credit Party; provided that if the Borrower is a party thereto, the
Borrower will be the surviving corporation.

 

Section 6.6            Advances, Investments and Loans.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, lend
money or extend credit or make advances to any Person, or purchase or acquire
any Capital Stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person except for Permitted Investments.

 

Section 6.7            Transactions with Affiliates.

 

Except as permitted in subsection (iv), subsection (ix) or subsection (x) of the
definition of Permitted Investments or as permitted under Section 6.11, each of
the Credit Parties will not, nor will it permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate.

 

Section 6.8            Sale of Capital Stock of Subsidiaries.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, sell,
transfer, pledge or otherwise dispose of any Capital Stock or other equity
interests in any of its Subsidiaries, nor will it, or permit any Subsidiary to,
issue, sell, transfer, pledge or otherwise dispose of any of its Capital Stock
or other equity interests, except as required by the Credit Documents or
pursuant to a transaction permitted by this Agreement.

 

Section 6.9            Fiscal Year; Organizational Documents; Material
Contracts.

 

Each of the Credit Parties will not, nor will it permit any of its Subsidiaries
to, change its fiscal year. Each of the Credit Parties will not, nor will they
permit any of its Subsidiaries to, amend, modify or change their articles of
incorporation (or corporate charter or other similar organizational document),
operating agreement or bylaws (or other similar document) in any material
respect without the prior written consent of the Required Lenders. Each of the
Credit Parties will not, nor will it permit any of its Subsidiaries to, without
the prior written consent of the Administrative Agent, amend, modify, cancel or
terminate or fail to renew or extend or permit the amendment, modification,
cancellation or termination of

 

95

--------------------------------------------------------------------------------



 

any of the Material Contracts (other than in the ordinary course of business),
except in the event that such amendments, modifications, cancellations or
terminations could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 6.10         Limitation on Restricted Actions.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
any Credit Party, (c) make loans or advances to any Credit Party, (d) sell,
lease or transfer any of its properties or assets to any Credit Party, or
(e) act as a Guarantor and pledge its assets pursuant to the Credit Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) Applicable Law, (iii) any document or
instrument governing Indebtedness maintained pursuant to Section 6.1(b) or
incurred pursuant to Section 6.1(c), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith or (iv) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.

 

Section 6.11         Restricted Payments.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except:

 

(a)           to make dividends payable solely in the common stock or equivalent
equity interests of such Person;

 

(b)           to make dividends or other distributions payable to any Credit
Party (directly or indirectly through Subsidiaries);

 

(c)           the Parent may redeem and/or repurchase shares of its Capital
Stock or pay cash dividends to its shareholders:

 

(i)            in an aggregate amount not to exceed $20,000,000 over the term of
this Agreement to the extent that the Lease Adjusted Leverage Ratio both before
and after giving effect to any such Restricted Payment on a Pro Forma Basis is
greater than 4.50 to 1.00 (as demonstrated to the reasonable satisfaction of the
Administrative Agent prior to the payment thereof); provided that the aggregate
amount of Restricted Payments made pursuant to this Section 6.11(c)(i) in any
fiscal quarter of the Parent shall not exceed $7,500,000;

 

(ii)           in an aggregate amount not to exceed $50,000,000 over the term of
this Agreement to the extent that the Lease Adjusted Leverage Ratio both before
and after giving effect to any such Restricted Payment on a Pro Forma Basis is
less than 4.50 to 1.00 but greater than 4.00 to 1.00 (as demonstrated to the
reasonable satisfaction of the Administrative Agent prior to the payment
thereof); and

 

96

--------------------------------------------------------------------------------



 

(iii) in an unlimited amount to the extent that the Lease Adjusted Leverage
Ratio both before and after giving effect to any such Restricted Payment on a
Pro Forma Basis is less than 4.00 to 1.00 (as demonstrated to the reasonable
satisfaction of the Administrative Agent prior to the payment thereof);

 

provided that, with respect to each of the foregoing in this subsection (c),
(x) no Default or Event of Default shall have occurred and be continuing at the
time of such Restricted Payment or result therefrom and (y) the sum of
(A) Consolidated Cash on Hand plus (B) Accessible Borrowing Availability, shall
be not less than $40,000,000 after giving effect to such Restricted Payment;
provided further it is understood and agreed that any Restricted Payment that is
permitted by this subsection at the time it is made shall thereafter be deemed
permitted by this subsection (c) regardless of whether the conditions set forth
herein continue to be satisfied with respect to future Restricted Payments;

 

(d)                                 so long as no Default or Event of Default
shall have occurred and be continuing, any Credit Party may make Restricted
Payments to any employee of the Parent or any Subsidiary pursuant to severance
agreements with such employee in an aggregate amount not to exceed $2,000,000 in
cash in each fiscal year;

 

(e)                                  so long as no Default or Event of Default
shall have occurred and be continuing, any Credit Party may repurchase or redeem
any of its Capital Stock from an employee of the Parent or any Subsidiary in
connection with payments of withholding taxes payable in connection with the
vesting of such Capital Stock in an aggregate amount not to exceed $1,000,000 in
cash in each fiscal year.

 

Section 6.12                            Sale Leasebacks.

 

No Credit Party will, directly or indirectly, (i) sell or transfer any property
(whether real, personal or mixed and whether now owned or hereafter acquired) to
a Person that is not a Credit Party (for purposes of this Section 6.12, the
“Sale Leaseback Property”) and then (ii) promptly lease (whether as an Operating
Lease or a Capital Lease), or guaranty a lease of, the Sale Leaseback Property
and use the Sale Leaseback Property for substantially the same purpose in
existence prior to the sale or transfer (any such transaction, a “Sale Leaseback
Transaction”); provided, however, that Sale Leaseback Transactions shall be
permitted so long as such Sale Leaseback Transactions do not exceed an aggregate
amount of $50,000,000 during the term of this Agreement.

 

Section 6.13                            No Further Negative Pledges.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security to secure obligations under such agreement if security is given for
some other obligation, except (a) pursuant to this Agreement and the other
Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, and (c) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.

 

97

--------------------------------------------------------------------------------



 

Section 6.14                            Amendments to Subordinated Debt, etc.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of any Subordinated Debt of such Credit Party or Subsidiary
if such amendment or modification would add or change any terms in a manner
adverse to the Lenders, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto or change any subordination
provision thereof.

 

Section 6.15                            Management Fees.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, pay any management, consulting or similar fees to any
Affiliate or to any manager, director, officer or employee of the Credit Parties
or any of their Subsidiaries, other than those payments included in the
corporate overhead of the Parent or any Subsidiary or other payments made in the
ordinary course of business without the prior written consent of the Required
Lenders.

 

Section 6.16                            Parent Holding Company/Liquor License
Subsidiaries.

 

The Parent shall not engage in any activities or operations whatsoever, other
than (a) general administrative and other functions required by law, (b) owning
all of the Capital Stock of the Borrower, (c) guaranteeing the Secured
Obligations pursuant to the terms of this Agreement and the other Credit
Documents and performing its obligations hereunder and thereunder and (d) those
activities or operations that are necessary or appropriate to comply with
Requirements of Law or to comply with the rules and regulations of NASDAQ or any
other national securities exchange or any other securities regulatory
authority.  None of the Liquor License Subsidiaries shall engage in any
activities or operations whatsoever, other than (i) general administrative and
other functions required by law and (ii) owning their respective liquor licenses
and other activities or operations incidental thereto.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.1                                   Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)                                 (i) The Borrower shall fail to pay any
principal on any Loan when due (whether at maturity, by reason of acceleration
or otherwise) in accordance with the terms hereof; or (ii) the Borrower shall
fail to reimburse the Issuing Lender for any LOC Obligations when due (whether
at maturity, by reason of acceleration or otherwise) in accordance with the
terms hereof; or (iii) the Borrower shall fail to pay any interest on any Loan
or other Secured Obligation or any fee or other amount payable hereunder when
due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof and such failure to pay shall continue unremedied for
three (3) Business Days; or (iv) any Guarantor shall fail to pay on the Guaranty
in respect of any of the foregoing or in respect of any other Guaranty
Obligations hereunder; or

 

(b)                                 Any representation or warranty of a Credit
Party made or deemed made herein, in the Security Documents or in any of the
other Credit Documents or which is contained in any

 

98

--------------------------------------------------------------------------------



 

certificate, document or financial statement furnished at any time under or in
connection with this Agreement provided by a Responsible Officer shall prove to
have been incorrect, false or misleading in any material respect on or as of the
date made or deemed made; or

 

(c)                                  (i) Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.4 (with respect to maintenance of a Credit Party’s
existence), 5.7 (with respect to notice of a Default or Event of Default) or 5.9
or Article VI hereof; or (ii) any Credit Party shall fail to comply with any
other covenant, contained in this Agreement or the other Credit Documents (other
than as described in Sections 7.1(a) or 7.1(c)(i) above), and in the event such
breach or failure to comply is capable of cure, is not cured within the time
prescribed therein, or to the extent not prescribed therein, within thirty (30)
days of its occurrence; or

 

(d)                                 Any Credit Party or any of its Subsidiaries
shall (i) default in any payment of principal of or interest on any Indebtedness
(other than the Indebtedness hereunder) in a principal amount outstanding of at
least $15,000,000 in the aggregate for the Credit Parties and their Subsidiaries
beyond the period of grace (not to exceed 30 days), if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Indebtedness hereunder)
in a principal amount outstanding of at least $15,000,000 in the aggregate for
the Credit Parties and their Subsidiaries or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or required to
be repurchased, prepaid, defeased or redeemed prior to its stated maturity; or
(iii) default any Secured Hedging Agreement, the effect of which default is to
cause or permit the counterparty thereto to declare an event of default or
termination event, as defined therein; or

 

(e)                                  (i) Any Credit Party or any of its
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to have it judged
bankrupt or Insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Credit Party or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Credit Party or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Credit Party or any of
its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) any Credit
Party or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Credit Party or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

99

--------------------------------------------------------------------------------



 

(f)                                   One or more judgments, orders, decrees or
arbitration awards shall be entered against any Credit Party or any of its
Subsidiaries involving in the aggregate a liability (to the extent not covered
by third-party insurance with respect to which coverage has not been disputed by
the insurer for a period in excess of ninety (90) days; provided however that
such ninety (90) day period shall no longer be in effect to the extent that any
such judgment, order, decree or arbitration award shall be executed upon at any
time during such period by the holder thereof) of $15,000,000 or more and all
such judgments, orders, decrees or arbitration awards shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within
10 Business Days from the entry thereof or any injunction, temporary restraining
order or similar decree shall be issued against any Credit Party or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect; or

 

(g)                                  The occurrence of any of the following:
(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) the
determination that a Plan is in “at risk status”, “endangered status” or
“critical status” all as defined in Section 430 of the Code or any Lien in favor
of the PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of
any Credit Party, any of its Subsidiaries or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a Trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Credit Party, any of its
Subsidiaries or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could have a Material Adverse Effect; or

 

(h)                                 There shall occur a Change of Control; or

 

(i)                                     The Guaranty or any provision thereof
for any reason shall cease to be in full force and effect or any Guarantor or
any Person acting by or on behalf of any Guarantor shall deny or disaffirm any
Guarantor’s obligations under the Guaranty; or

 

(j)                                    Any other Credit Document shall fail to
be in full force and effect or to give the Administrative Agent and/or the
Lenders the security interests, liens, rights, powers and privileges purported
to be created thereby in any material respect (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or any Lien shall fail to be perfected on a material portion of the
Collateral.

 

Section 7.2                                   Acceleration; Remedies.

 

Upon the occurrence and during the continuation of an Event of Default, then,
(a) if such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other Secured Obligations under the Credit
Documents (including without limitation the maximum amount of all contingent
liabilities under Letters of Credit) shall immediately become due and payable,
and the Borrower shall immediately pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings

 

100

--------------------------------------------------------------------------------



 

under then outstanding Letters of Credit in an amount equal to the maximum
amount which may be drawn under Letters of Credit then outstanding and (b) if
such event is any other Event of Default, any of the following actions may be
taken:  with the written consent of the Required Lenders, the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, (i) by notice to the Borrower declare all or any
portion of the Commitments to be terminated forthwith, whereupon such
Commitments shall immediately terminate, (ii) by notice of default to the
Borrower, declare the Loans (with accrued interest thereon) and all other
Secured Obligations under the Credit Documents (including without limitation the
maximum amount of all contingent liabilities under Letters of Credit) to be due
and payable forthwith and direct the Borrower to pay to the Administrative Agent
cash collateral as security for the LOC Obligations for subsequent drawings
under then outstanding Letters of Credit an amount equal to the maximum amount
of which may be drawn under Letters of Credit then outstanding, whereupon the
same shall immediately become due and payable, (iii) hire, at the expense of the
Credit Parties, one or more consultants and the Credit Parties agree to
cooperate with such consultants, (iv) exercise any rights or remedies of the
Administrative Agent or the Lenders under this Agreement or any other Credit
Document, including, without limitation, any rights or remedies with respect to
the Collateral, and (v) exercise any rights or remedies available to the
Administrative Agent or Lenders under Applicable Law.

 

Section 7.3                                   Rights and Remedies Cumulative;
Non-Waiver; etc.

 

The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Credit Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Credit Documents or to
constitute a waiver of any Event of Default.

 

Section 7.4                                   Administrative Agent May File
Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LOC Obligations and all other Obligations arising under the Credit Documents
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.6 and 9.5) allowed in such judicial
proceeding; and

 

101

--------------------------------------------------------------------------------



 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 9.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 7.5                                   Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Lenders, shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.  Such credit bid or purchase may be completed through one
or more acquisition vehicles formed by the Administrative Agent to make such
credit bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for equity interests and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Secured Obligations so assigned
by each Secured Party).

 

(b)                                 Each Lender hereby agrees that, on behalf of
itself and each of its Affiliates that is a Secured Party, except as otherwise
provided in any Credit Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Credit Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE VIII

 

THE AGENT

 

Section 8.1                                   Appointment and Authority.

 

Each of the Lenders and the Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and

 

102

--------------------------------------------------------------------------------



 

powers as are reasonably incidental thereto.  The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Lender, and neither the Borrower nor any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.  The Administrative Agent
shall also act as the “collateral agent” under the Credit Documents, and each of
the Lenders (including in its capacity as a potential Hedge Bank or Cash
Management Bank) and the Issuing Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
Issuing Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article VIII for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Articles VIII and IX (including
Section 9.5, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Credit Documents) as if set forth in full herein
with respect thereto.

 

Section 8.2                                   Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.  Without limiting the
foregoing, the Administrative Agent may appoint one of its affiliates as its
agent to perform its the functions of the Administrative Agent hereunder
relating to the advancing of funds to the Borrower and distribution of funds to
the Lenders and to perform such other related functions of the Administrative
Agent hereunder as are reasonably incidental to such functions.

 

Section 8.3                                   Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or Applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

103

--------------------------------------------------------------------------------



 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.1 and Section 7.2) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 8.4                                   Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 8.5                                   Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

 

104

--------------------------------------------------------------------------------



 

Section 8.6                                   Non-Reliance on Administrative
Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

Section 8.7                                   Administrative Agent in Its
Individual Capacity.

 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower as though
the Administrative Agent were not the Administrative Agent hereunder.  With
respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

 

Section 8.8                                   Resignation By Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower and subject to the
consent of the Borrower (provided no Event of Default has occurred and is
continuing at the time of such resignation), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lender, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed)

 

105

--------------------------------------------------------------------------------



 

and (2) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 9.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)                                 Any resignation by Wells Fargo as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

Section 8.9                                   Nature of Duties.

 

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) listed from time to time on the cover page of this
Agreement shall have no obligations, responsibilities or duties under this
Agreement or under any other Credit Document other than obligations,
responsibilities and duties applicable to all Lenders in their capacity as
Lenders; provided, however, that such agents shall be entitled to the same
rights, protections, exculpations and indemnifications granted to the
Administrative Agent under this Article VIII in their capacity as an agent.

 

Section 8.10                            Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

106

--------------------------------------------------------------------------------



 

Section 8.11                            Collateral and Guaranty Matters.

 

Each of the Lenders (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties, under any Credit Document (i) upon the termination of the
Commitment and payment in full of all Secured Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedging Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Credit Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 9.1;

 

(b)                                 to release any Subsidiary Guarantor from its
obligations under any Credit Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder; and

 

(c)                                  to subordinate or release any Lien on any
Collateral granted to or held by the Administrative Agent under any Credit
Document to the holder of any Permitted Lien.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 8.11.  In each case as specified in this
Section 8.11, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Credit Documents and this Section 8.11.  In the case of
any such sale, transfer or disposal of any property constituting Collateral
permitted pursuant to Section 6.5, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.

 

Section 8.12                            Secured Hedging Agreements and Secured
Cash Management Agreements.

 

No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 2.12(b) or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents.  Notwithstanding any
other provision of this Article VIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedging Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedging
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

107

--------------------------------------------------------------------------------



 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                   Amendments, Waivers and Release of
Collateral.

 

Neither this Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may be
released except as specifically provided herein or in the Security Documents or
in accordance with the provisions of this Section 9.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with the Borrower written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, waiver, supplement, modification or release shall:

 

(i)                                     (A) reduce the amount or extend the
scheduled date of maturity of any Loan or Note or any installment thereon or
waive any payment default (provided that, it is understood and agreed that no
waiver, modification, reduction or deferral of a mandatory prepayment required
pursuant to Section 2.8(b), nor any amendment of Section 2.8(b) or the
definitions of Asset Disposition, Debt Issuance or Recovery Event, shall
constitute a reduction of the amount of, or an extension of the scheduled date
of, any principal installment of any Loan or Note), (B) extend the expiration
date of a Letter of Credit beyond the Revolving Maturity Date, (C) reduce the
stated rate of any interest or fee payable hereunder (other than interest at the
increased post-default rate) or extend the scheduled date of any payment
thereof, provided that (i) only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the rate
set forth in Section 2.9 during the continuance of an Event of Default and
(ii) only the consent of the Required Lenders shall be necessary to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
LOC Obligation or to reduce any fee payable hereunder, or (D) increase the
amount or extend the expiration date of any Lender’s Commitment (including any
Incremental Term Loan Commitment), in each case without the written consent of
each Lender directly affected thereby, or

 

(ii)                                  amend, modify or waive any provision of
Section 2.12, Section 2.17, this Section 9.1 or change the percentage specified
in the definition of Required Lenders, without the written consent of all the
Lenders, or

 

(iii)                               amend, modify or waive any provision of
Article VIII without the written consent of the then Administrative Agent, or

 

(iv)                              release (A) the Parent or the Borrower from
its obligations under the Credit Documents, or (B) all of the Guarantors or the
Guarantors comprising substantially all of the credit support for the Secured
Obligations, without the written consent of all of the Lenders (other than as
authorized in Section 8.11), or

 

108

--------------------------------------------------------------------------------



 

(v)                                 release all or substantially all of the
Collateral, without the written consent of all of the Lenders and each Hedge
Bank (other than as authorized in Section 8.11), or

 

(vi)                              amend the definitions of (a) “Hedging
Agreement,” “Secured Hedging Agreement,” or “Hedge Bank” without the consent of
each Hedge Bank that would be adversely affected thereby or (b) “Cash Management
Agreement,” “Secured Cash Management Agreement” or “Cash Management Bank”
without the consent of each Cash Management Bank that would be adversely
affected thereby; or

 

(vii)                           amend, modify or waive any provision of the
Credit Documents requiring consent, approval or request of the Required Lenders
or all Lenders, without the written consent of all of the Required Lenders or
Lenders as appropriate and, provided, further, that no amendment, waiver or
consent affecting the rights or duties of the Administrative Agent or the
Issuing Lender under any Credit Document shall in any event be effective, unless
in writing and signed by the Administrative Agent and/or the Issuing Lender, as
applicable, in addition to the Lenders required hereinabove to take such action;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Credit Document; (iv) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (v) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
tranche (but not the Lenders holding Loans or Commitments of any other tranche)
may be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite percentage in interest of the affected Lenders
holding Loans or Commitments under the affected tranche that would be required
to consent thereto under this Section if such Lenders were the only Lenders
hereunder at the time, (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Credit Documents (and such amendment
shall become effective without any further action or consent of any other party
to any Credit Document) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision and (vii) the Administrative Agent and
the Borrower may, without the consent of any Lender, enter into amendments or
modifications to this Agreement or any of the other Credit Documents or to enter
into additional Credit Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Benchmark Replacement or any Benchmark
Replacement Conforming Changes or otherwise effectuate the terms of
Section 2.14(c) in accordance with the terms of Section 2.14(c). 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Issuing Lender, the
Administrative Agent and all future holders of the Notes.  In the case of any
waiver, the Borrower, the other Credit Parties, the Lenders, the Issuing Lender
and the Administrative

 

109

--------------------------------------------------------------------------------



 

Agent shall be restored to their former position and rights hereunder and under
the outstanding Loans and Notes and other Credit Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.8); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Agreement by unilaterally amending or supplementing Schedule 1.1(a) from
time to time in the manner requested by the Borrower, the Administrative Agent
or any Lender in order to reflect any assignments or transfers of the Loans as
provided for hereunder; provided, however, that the Administrative Agent shall
promptly deliver a copy of any such modification to the Borrower and each
Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 9.1) or any of the
other Credit Documents or to enter into additional Credit Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.5 (including, without limitation, as applicable, (1) to
permit the Incremental Loans to share ratably in the benefits of this Agreement
and the other Credit Documents and (2) to include the Incremental Loans, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Pro Rata Share, in each case, without the written consent of such
affected Lender.

 

Section 9.2                                   Notices.

 

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by facsimile), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via facsimile device to the number set out herein, (c) the Business
Day immediately following the day on which the same has been delivered prepaid
(or pursuant to an invoice arrangement) to a reputable national overnight air
courier service, or (d) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid, in each case,
addressed as follows in the case of the Borrower, the other Credit Parties and
the Administrative Agent, and, with respect to each Lender, as set forth in such
Lender’s Administrative Questionnaire, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Notes:

 

110

--------------------------------------------------------------------------------



 

The Borrower and the other Credit Parties:

Red Robin International, Inc.

6312 S. Fiddler’s Green Circle

Suite 200 North

 

Greenwood Village, CO 80111

 

Attention:

Chief Financial Officer

 

Facsimile:

(303) 846-6067

 

Telephone:

(303) 846-6024

 

 

 

with a copy to:

 

 

 

Red Robin Gourmet Burgers, Inc.

 

6312 S. Fiddler’s Green Circle

 

Suite 200 North

 

Greenwood Village, CO 80111

 

Attention:

Chief Legal Officer

 

Facsimile:

(303) 846-6067

 

Telephone:

(303) 846-6034

 

 

 

The Administrative Agent:

 

 

 

 

For all notices other than Request for Extensions of Credit:

 

 

 

Wells Fargo Bank, National Association

 

1808 Aston Avenue, Suite 250

 

Carlsbad, CA 92008

 

Attention:

Loan Administration

 

(760) 918-2700 Telephone

 

(760) 918-2727 Fax

 

 

 

Requests for Extensions of Credit:

 

Please send Borrowing Notice according to the instructions below

 

 

 

VIA FAX

 

Wells Fargo Bank, National Association

 

MAC D1109-019

 

1525 West W.T. Harris Blvd.

 

Charlotte, NC 28262

 

Attention of: Syndication Agency Services

 

Telephone No.: (704) 590-2703

 

Facsimile No.: (704) 590-3481

 

 

 

or

 

 

 

VIA EMAIL

 

agencyservices.requests@wellsfargo.com

 

Notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such

 

111

--------------------------------------------------------------------------------



 

Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform.  The
Platform is provided “as is” and “as available.”  The Agent Parties (as defined
below) do not warrant the accuracy or completeness of the Borrower Materials or
the adequacy of the Platform, and expressly disclaim liability for errors or
omissions in the Borrower Materials.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Borrower Materials or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
or entity for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of communications through the Internet
(including, without limitation, the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party; provided that in
no event shall any Agent Party have any liability to any Credit Party, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages, losses or expenses (as opposed to
actual damages, losses or expenses).

 

Section 9.3                                   No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 9.4                                   Survival of Representations and
Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

 

112

--------------------------------------------------------------------------------



 

Section 9.5                                   Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower and any
other Credit Party, jointly and severally, shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent (but limited to one counsel to the Administrative Agent and
its Affiliates and, if necessary, a one local counsel, specialty or foreign in
any relevant material jurisdiction or specialty), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit (but limited, in the case of legal
fees and expenses, to the reasonable and documented fees, disbursements and
other charges of (x) one counsel to the Administrative Agent and Wells Fargo
Securities, LLC, taken as a whole, and, if necessary, of one local, specialty or
foreign counsel to the Administrative Agent and Wells Fargo Securities, LLC,
taken as a whole, in any relevant material jurisdiction or specialty and (y) one
counsel to the Lenders (taken as a whole), and, if necessary, of one local,
specialty or foreign counsel to the Lenders (taken as a whole) in any relevant
material jurisdiction or specialty and, in the event of an actual or perceived
conflict of interest among the Lenders, additional counsel to the affected
parties).

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower, any Subsidiary or any other Credit Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the

 

113

--------------------------------------------------------------------------------



 

Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Credit Document, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees; provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from any disputes solely among the Indemnitees (other
than disputes involving claims against an Indemnitee in its capacity as such or
fulfilling its role as an agent, arranger, issuing lender or any similar role
under the Credit Documents) that do not arise from any act or omission of the
Borrower or any of its Affiliates.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Lender, the Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Lender or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 2.13.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.  The agreements and
obligations set forth in this Section 9.5 shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.

 

Section 9.6                                   Successors and Assigns;
Participations; Purchasing Lenders.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and

 

114

--------------------------------------------------------------------------------



 

assigns permitted hereby, except that neither the Borrower nor any other Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                    Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, in the case of any assignment in respect of Revolving Loans, or
$1,000,000, in the case of any assignment in respect of the Term Loans and the
Incremental Term Loans (if any), unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
paragraph (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

115

--------------------------------------------------------------------------------



 

provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

(C)                               the consents of the Issuing Lender and the
Swingline Lender (such consents not to be unreasonably withheld or delayed)
shall be required for any assignment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding) or for any assignment in respect of the Revolving
Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment (provided, that only one such fee will be payable in
connection with simultaneous assignments to two or more Approved Funds by a
Lender), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Pro Rata Share. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

116

--------------------------------------------------------------------------------



 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16, 2.17, 2.18 and 9.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in Charlotte, North Carolina, a copy of each Assignment
and Assumption and each Lender Joinder Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 9.1 that directly affects such Participant and could not be affected by
a vote of the Required Lenders.  Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15, 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7 as though it were a Lender, and such
Participant agrees to be subject to the requirements set forth in Section 9.7 as
though it were a Lender.

 

117

--------------------------------------------------------------------------------



 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding any notice to the contrary.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
2.16, 2.17 and 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation. 
No Participant shall be entitled to the benefits of Section 2.18 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Sections 2.18(b) and (c) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

Section 9.7                                   Right of Set-off; Sharing of
Payments.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Credit Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender, the Issuing Lender, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender, the Swingline Lender or
their respective Affiliates may have.  Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

118

--------------------------------------------------------------------------------



 

(b)                                 If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 2.16, 2.17, 2.18 or 9.5) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

 

(i)                                    if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement, including the application
of funds arising from the existence of a Defaulting Lender or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any of its Subsidiaries (as to which the provisions of this paragraph shall
apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

Section 9.8                                   Table of Contents and
Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

Section 9.9                                   Counterparts; Integration;
Effectiveness; Electronic Execution of Assignments.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterparty hereof.  This
Agreement and the other Credit Documents, and any separate letter agreements
with respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  In the event of any conflict between the provisions
of this Agreement and those of any other Credit Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Credit
Document shall not be deemed a conflict with this Agreement.  Each Credit
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but

 

119

--------------------------------------------------------------------------------



 

rather in accordance with the fair meaning thereof.  Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 9.10                            All Powers Coupled with an Interest.

 

All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other
Credit Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied, any
of the Commitments remain in effect or the facilities hereunder have not been
terminated.

 

Section 9.11                            Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.12                            Inconsistencies with Other Documents.

 

In the event there is a conflict or inconsistency between this Agreement and any
other Credit Document, the terms of this Agreement shall control; provided that
any provision of the Security Documents which imposes additional burdens on the
Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

 

Section 9.13                            Governing Law.

 

This Agreement and the other credit documents (unless expressly set forth
therein) and the rights and obligations of the parties under this Agreement and
the other credit documents shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
WITHOUT REGARD TO CONFLICTS OR CHOICE OF LAW PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 9.14                            Consent to Jurisdiction; Waiver of
Venue; Service of Process.

 

(a)                                 Consent to Jurisdiction.  The Borrower and
each other Credit Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any

 

120

--------------------------------------------------------------------------------



 

kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the Issuing Lender, the
Swingline Lender, or any Related Party of the foregoing in any way relating to
this Agreement or any other Credit Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender, the Issuing Lender or the Swingline Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction

 

(b)                                 Waiver of Venue.  The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
paragraph (a) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)                                  Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.2.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

Section 9.15                            Confidentiality.

 

The Administrative Agent and each of the Lenders agrees that it will use its
commercially reasonable efforts not to disclose without the prior consent of the
Borrower any information with respect to the Parent and its Subsidiaries which
is furnished pursuant to this Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein and which is
designated by the Borrower to the Lenders in writing as confidential or as to
which it is otherwise reasonably clear such information is not public (the
“Information”), except that any Lender may disclose any such Information (a) to
its employees, affiliates, auditors or counsel or to another Lender each of whom
shall have been made aware of this confidentiality requirement and shall have
agreed to be bound by its provisions and other than as prohibited by Regulation
FD, (b) as has become generally available to the public other than by a breach
of this Section 9.15, (c) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or the Office of the
Comptroller of the Currency or the National Association of Insurance
Commissioners or similar organizations (whether in the United States or
elsewhere) or their successors, (d) as may be required or appropriate in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, (e) to (i) any prospective Participant or assignee in
connection with any contemplated transfer pursuant to Section 9.6 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower, provided that such prospective transferee
shall have been made aware of this Section 9.15 and shall have agreed to be
bound by its provisions as if it were a party to this Credit Agreement,
(f) customarily reported to

 

121

--------------------------------------------------------------------------------



 

Thomson Reuters, other bank market data collectors and similar service providers
to the lending industry and service providers to the Administrative Agent and
the Lenders in connection with the administration of the Credit Documents,
(g) in connection with any suit, action or proceeding for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies or interests under or in connection with the Credit
Documents or any Secured Hedging Agreement, (h) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.15), (i) any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (j) to a Person that is a
trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization; provided that such
Person shall have been made aware of this Section 9.15 and shall have agreed to
be bound by its provisions as if it were a party to this Credit Agreement.  For
purposes of this Section “Securitization” shall mean a public or private
offering by a Lender or any of its affiliates or their respective successors and
assigns, of securities which represent an interest in, or which are
collateralized in whole or in part by, the Loans.

 

Section 9.16                            Acknowledgments.

 

The Borrower and the other Credit Parties each hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of each Credit Document;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower or any other
Credit Party arising out of or in connection with this Agreement and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower and the other Credit Parties, on the other hand, in connection herewith
is solely that of debtor and creditor; and

 

(c)                                  no joint venture exists among the Lenders
or among the Borrower or the other Credit Parties and the Lenders.

 

Section 9.17                            Waivers of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

122

--------------------------------------------------------------------------------



 

Section 9.18                            Compliance with Tax Shelter Regulations.

 

(a)                                 The Borrower and each Lender (i) represents
and warrants that, as of the Closing Date, it does not intend to treat the
Extensions of Credit hereunder and the other transactions contemplated hereby as
a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4) and (ii) covenants to give prior written notice to the
Administrative Agent and the Borrower (as applicable) if it determines to take
any action inconsistent with the intention represented in the foregoing clause
(i).

 

(b)                                 Subject to the terms of Section 9.18(a)(ii),
if a Lender determines that the Extensions of Credit made by such Lender should
be treated as part of a transaction that is subject to Treasury Regulation
Section 1.6011-4 or Section 301.6112-1, such Lender, the Administrative Agent
and the Borrower may file such IRS forms or maintain such lists and other
records as they may determine is required by such Treasury Regulations.

 

(c)                                  Notwithstanding anything herein (including
Section 9.15) or in any other Credit Document to the contrary, the Borrower, the
Administrative Agent and each Lender may disclose to any and all persons,
without limitation of any kind, any information with respect to the U.S. federal
income tax treatment and U.S. federal income tax structure of the transactions
contemplated hereby and all material of any kind (including opinions or other
tax analyses) that are provided to the Borrower, the Administrative Agent or
such Lender relating to such tax treatment and tax structure.

 

Section 9.19                            Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”) or any other Anti-Money Laundering Laws, it is required
to obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
the Guarantors and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the Guarantors
in accordance with the Patriot Act.

 

Section 9.20                            No Advisory or Fiduciary Relationship.

 

(a)                                 In connection with all aspects of each
transaction contemplated hereby, each Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (i) the facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof), (ii) in connection with the process leading to such transaction,
each of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other

 

123

--------------------------------------------------------------------------------



 

modification hereof or of any other Credit Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Credit Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship, and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

 

(b)                                 Each Credit Party acknowledges and agrees
that each Lender, the Arrangers and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, the Parent, any Affiliate thereof or any other person or entity that
may do business with or own securities of any of the foregoing, all as if such
Lender, Arranger or Affiliate thereof were not a Lender or Arranger or an
Affiliate thereof (or an agent or any other person with any similar role under
the Revolving Credit Facility) and without any duty to account therefor to any
other Lender, the Arrangers, the Parent, the Borrower or any Affiliate of the
foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept fees
and other consideration from the Parent, the Borrower or any Affiliate thereof
for services in connection with this Agreement, the Revolving Credit Facility or
otherwise without having to account for the same to any other Lender, the
Arrangers, the Parent, the Borrower or any Affiliate of the foregoing, provided
that nothing in this Section shall modify, limit or invalidate any agreement
between any of the Arrangers, the Lenders or the Affiliates thereof for payment
of fees or other consideration related to this Agreement or the Revolving Credit
Facility.

 

Section 9.21                            Acknowledgment and Consent to Bail-In of
EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

124

--------------------------------------------------------------------------------



 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 9.22                            Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, each Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document or
any documents related hereto or thereto).

 

125

--------------------------------------------------------------------------------



 

Section 9.23                                               Acknowledgment
Regarding Any Supported QFCs.

 

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

As used in this Section 9.22, the following terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)                                     a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

(ii)                                  a “covered bank” as that term is defined
in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)                               a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

126

--------------------------------------------------------------------------------



 

Section 9.24                            Amendment and Restatement.

 

This Agreement constitutes an amendment and restatement of the Existing Credit
Agreement, effective from and after the Closing Date.  The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to the Lenders or the Administrative Agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement.  On the Closing Date, the
credit facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Revolving Commitment of the Lenders
hereunder.

 

Section 9.25                            Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Credit Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Credit Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Credit
Party in the Agreement Currency, such Credit Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Credit Party (or to any other Person who may be
entitled thereto under Applicable Law).

 

ARTICLE X

 

GUARANTY

 

Section 10.1                            The Guaranty.

 

In order to induce the Lenders to enter into this Credit Agreement, any Hedge
Bank to enter into any Secured Hedging Agreement, any Cash Management Bank to
enter into any Secured Cash Management Agreement and to extend credit hereunder
and thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, any Secured Hedging
Agreement and any Cash Management Agreement, each of the Guarantors hereby
agrees with the Administrative Agent, the Lenders, the Hedge Banks and the Cash
Management Banks as follows:  the

 

127

--------------------------------------------------------------------------------



 

Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all Secured Obligations.  If any or all of the indebtedness becomes due and
payable hereunder or under any Secured Hedging Agreement or under any Cash
Management Agreement, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Lenders, the Hedge Banks, the Cash
Management Banks, or their respective order, or demand, together with any and
all reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Secured Obligations.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

Section 10.2                            Bankruptcy.

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Secured Obligations of the
Borrower to the Lenders, any Hedge Banks and any Cash Management Banks whether
or not due or payable by the Borrower upon the occurrence of any of the events
specified in Section 7.1(f), and unconditionally promises to pay such Secured
Obligations to the Administrative Agent for the account of the Lenders, to any
such Hedge Banks, and to any such Cash Management Banks, or order, on demand, in
lawful money of the United States.  Each of the Guarantors further agrees that
to the extent that the Borrower or a Guarantor shall make a payment or a
transfer of an interest in any property to the Administrative Agent, any Lender,
any Hedge Bank or any Cash Management Bank, which payment or transfer or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise is avoided, and/or required to be repaid to the
Borrower or a Guarantor, the estate of the Borrower or a Guarantor, a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.

 

Section 10.3                            Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Secured Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Secured Obligations of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lender, any Hedge Bank or any Cash Management Bank on
the Secured Obligations which the Administrative Agent, such Lenders, such Hedge
Bank or such Cash Management Bank repay the Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

 

128

--------------------------------------------------------------------------------



 

Section 10.4                            Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 

Section 10.5                            Authorization.

 

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedge Bank without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Secured Obligations or any part thereof in accordance with this
Credit Agreement, any Secured Hedging Agreement and any Secured Cash Management
Agreement, as applicable, including any increase or decrease of the rate of
interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Secured Obligations and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.

 

Section 10.6                            Reliance.

 

It is not necessary for the Administrative Agent, the Lenders, any Hedge Bank or
any Cash Management Bank to inquire into the capacity or powers of the Borrower
or the officers, directors, members, partners or agents acting or purporting to
act on its behalf, and any Secured Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

 

Section 10.7                            Waiver.

 

(a)                                 Each of the Guarantors waives any right
(except as shall be required by applicable statute and cannot be waived) to
require the Administrative Agent, any Lender or any Hedge Bank to (i) proceed
against the Borrower, any other guarantor or any other party, (ii) proceed
against or exhaust any security held from the Borrower, any other guarantor or
any other party, or (iii) pursue any other remedy in the Administrative Agent’s,
any Lender’s, any Hedge Bank’s or any Cash Management Bank’s power whatsoever. 
Each of the Guarantors waives any defense based on or arising out of any defense
of the Borrower, any other guarantor or any other party other than payment in
full of the Secured Obligations (other than contingent indemnity obligations),
including without limitation any defense based on or arising out of the
disability of the Borrower, any other guarantor or any other party, or the
unenforceability of the Secured Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of the Borrower other than
payment in full of the Secured Obligations.  The Administrative Agent may, at
its election, foreclose on any security held by the Administrative Agent by one
or more judicial or nonjudicial sales (to the extent such sale is permitted by
Applicable Law), or exercise any other right or remedy the Administrative Agent
or any Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Secured Obligations have been paid in full
and the Commitments have been terminated.  Each of the Guarantors waives any
defense arising out of any such election by the Administrative Agent or any of
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.

 

129

--------------------------------------------------------------------------------



 

(b)                                 Each of the Guarantors waives all
presentments, demands for performance, protests and notices, including without
limitation notices of nonperformance, notice of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Secured Obligations.  Each Guarantor assumes
all responsibility for being and keeping itself informed of the Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks which such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
such Guarantor of information known to it regarding such circumstances or risks.

 

(c)                                  Each of the Guarantors hereby agrees it
will not exercise any rights of subrogation which it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
U.S. Bankruptcy Code, or otherwise) to the claims of the Lenders, any Hedge Bank
or any Cash Management Bank against the Borrower or any other guarantor of the
Secured Obligations of the Borrower owing to the Lenders, such Hedge Banks or
such Cash Management Banks (collectively, the “Other Parties”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Secured Obligations shall have
been paid in full and the Commitments have been terminated.  Each of the
Guarantors hereby further agrees not to exercise any right to enforce any other
remedy which the Administrative Agent, the Lenders, any Hedge Bank or any Cash
Management Bank now have or may hereafter have against any Other Party, any
endorser or any other guarantor of all or any part of the Secured Obligations of
the Borrower and any benefit of, and any right to participate in, any security
or collateral given to or for the benefit of the Lenders, any Hedge Bank and/or
any Cash Management Bank to secure payment of the Secured Obligations of the
Borrower until such time as the Secured Obligations (other than contingent
indemnity obligations) shall have been paid in full and the Commitments have
been terminated.

 

Section 10.8                            Limitation on Enforcement.

 

The Lenders, the Hedge Banks and the Cash Management Banks agree that this
Guaranty may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders, such Hedge Banks or such Cash
Management Banks (only with respect to obligations under the applicable Secured
Hedging Agreement and Secured Cash Management Agreement) and that no Lender,
Hedge Bank or Cash Management Bank shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Credit Agreement and for the benefit of
any Hedge Bank under any Secured Hedging Agreement and any Cash Management Bank
under any Secured Cash Management Agreement.  The Lenders, the Hedge Banks and
the Cash Management Banks further agree that this Guaranty may not be enforced
against any director, officer, employee or stockholder of the Guarantors.

 

Section 10.9                            Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
Secured Obligations which are the subject of this Guaranty and termination of
the Commitments relating thereto, confirm to the Borrower, the Guarantors or any
other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

 

At such time as the Secured Obligations which are the subject of this Guaranty
have been paid in full and the Commitments have been terminated, this Guaranty
and all obligations of the Guarantors

 

130

--------------------------------------------------------------------------------



 

hereunder shall terminate and be of no further force and effect, all without
delivery of any instrument or performance of any act by any Person.

 

Section 10.10                     Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under this Agreement and
the other Credit Documents in respect of Swap Obligations; provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 10.10
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 10.10 or otherwise under this
Agreement voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount. The obligations of each
Qualified ECP Guarantor under this Section 10.10 shall remain in full force and
effect until the Credit Party Obligations have been paid in full and the
Commitments have expired or terminated.  Each Qualified ECP Guarantor intends
that this Section 10.10 constitute, and this Section 10.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of Section la(18)(A)(v)(II) of the
Commodity Exchange Act.

 

[Signature pages to follow]

 

131

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWER:

RED ROBIN INTERNATIONAL, INC.,

 

a Nevada corporation

 

 

 

By:

/s/ Lynn Schweinfurth

 

Name:

Lynn Schweinfurth

 

Title:

President and Treasurer

 

 

 

GUARANTORS:

RED ROBIN GOURMET BURGERS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Lynn Schweinfurth

 

Name:

Lynn Schweinfurth

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

RED ROBIN WEST, INC.,

 

a Nevada corporation

 

 

 

By:

/s/ Kristi Belhumer

 

Name:

Kristi Belhumer

 

Title:

President, Treasurer, Chief Executive Officer and Chief Financial Officer

 

 

 

 

WESTERN FRANCHISE DEVELOPMENT, INC.,

 

a California corporation

 

 

 

 

By:

/s/ Kristi Belhumer

 

Name:

Kristi Belhumer

 

Title:

President and Treasurer

 

 

 

 

RED ROBIN DISTRIBUTING COMPANY LLC,

 

a Nevada limited liability company

 

 

 

 

By:

/s/ Kristi Belhumer

 

Name:

Kristi Belhumer

 

Title:

Manager

 

 

 

 

NORTHWEST ROBINS, L.L.C.,

 

a Washington limited liability company

 

 

 

 

By:

RED ROBIN INTERNATIONAL, INC.,

 

 

Sole Member and Manager of Northwest Robins, L.L.C.

 

 

 

 

 

 

By:

/s/ Lynn Schweinfurth

 

 

Name:

Lynn Schweinfurth

 

 

Title:

President and Treasurer

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

RED ROBIN EXPRESS, LLC,

 

a Colorado limited liability company

 

 

 

 

By:

/s/ Kristi Belhumer

 

Name:

Kristi Belhumer

 

Title:

Manager

 

 

 

 

RED ROBIN NORTH HOLDINGS, INC.,

 

a Nevada corporation

 

 

 

 

By:

/s/ Kristi Belhumer

 

Name:

Kristi Belhumer

 

Title:

President and Treasurer

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and as a Lender

 

 

 

 

By:

/s/ Maureen Malphus

 

Name:

Maureen Malphus

 

Title:

Vice President

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Marshall Trenckman

 

Name:

Marshall Trenckman

 

Title:

Executive Director

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A. (TORONTO BRANCH),

 

as a Lender

 

 

 

 

By:

/s/ Michael N. Tam

 

Name:

Michael N. Tam

 

Title:

Authorized Officer

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Anthony Luppino

 

Name:

Anthony Luppino

 

Title:

Senior Vice President

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BBVA USA,

 

as a Lender

 

 

 

 

By:

/s/ Joseph W. Nimmons

 

Name:

Joseph W. Nimmons

 

Title:

Sr. Vice President

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Jeff Benedix

 

Name:

Jeff Benedix

 

Title:

Vice President

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------